PRODUCTION SHARING CONTRACT
for
PETROLEUM EXPLORATION, DEVELOPMENT AND PRODUCTION
relating to
BLOCK ... OFFSHORE SURINAME
between
STAATSOLIE MAATSCHAPPIJ SURINAME N.V.

and
ARTICLE 1.

ARTICLE 2.

ARTICLE 3.

ARTICLE 4.

ARTICLE 5.

ARTICLE 6.

ARTICLE 7.

ARTICLE 8.

ARTICLE 9.

ARTICLE 11

ARTICLE 12

ARTICLE 13

ARTICLE 14.

ARTICLE 15.

ARTICLE 16.

ARTICLE 17.

ARTICLE 18.

ARTICLE 19.

ARTICLE 20.

ARTICLE 21.

ARTICLE 22.

ARTICLE 23.

ARTICLE 24.

ARTICLE 25.

Table of Contents

DEFINITIONS ossssssesssessssesssesssesenseessesssseesseessnesssesssuessneesnessnseennesenseenseensessneesseessneeane 7
SCOPE OF THE CONTRACT ocscssssssssessssesssessssesssesssesenneessessnseesseesssessnesssseennees 18
TERM OF THE CONTRACT oresssssssssssseesssessseesseesnesssesenneessessnseessessssesssesssneesnees 20
CONTRACT AREA vecssssssssessssesnsessnesesseenseessneesseessseesnesssseennessneeenseesseetsnessnesesneeanees 23
MINIMUM EXPLORATION PROGRAM...

RELINQUISHMENT csssssssssssssssesssesssseesseessneesseessesnnensnecesseessesenseesseetsnessseessneesnees 27
OPERATOR vosessssssssessseessnessnessnseennestseeessesssestanesssestnnesanesssueennessnseesseeeseerssersneesnaeensees 29
OPERATIONS COMMITTEE ossssssssssssssssesssesssssssnecssesenneesseseseennttanesssesssseesnees 30
WORK PROGRAM AND BUDGET rssssesssssssesssesssesesseesnsessseesseetsessnessseeesnees 34
«COMMERCIAL IT Yosscsssessssssssesssessssesnnestassessessseessuetsseesusessneesseessseennesssseessesesneeas 37
. PETROLEUM EXPENDITURES wrcssssssesssessseesssesssessssessneesneeeneenneseneesseerseees 43
. PARTICIPATION OF STAATSOLIE.

HROYALTY asccsssssssssssessseessnessneessseessessnsessneseseeesseessesssnessseessneesneesnecenneennesesseesseetsneeas 46

COST REIMBURSEMENT AND PROFIT SHARING.

MEASUREMENT AND VALUATION OF PETROLEUM esssssssssseesseeeee 51
FOREIGN CURRENCY AND BANKING oesssssssessseessstssneessseenneesseessseesseeses 54
PAYMENTS sessssssssssssssseesseessneesseessnessnesensessnesesseesseesssessneesseesneesneeesseenneeesseesseeeaeeesn 56
IMPORT DUTIES weessssssssesssessssessseesneseseesneseseesseerssessnessseessneesneeesseennesssseesneeeseeess 57

TAXATION AND STABILIZATION..

DOMESTIC SUPPLY REQUIREMENT orssssssssessseessstesneessseessessseeessessseeses 60

NATURAL GAS...

INFORMATION sssssssessssesssessseessneesnesesseesnesssseesseetssessneesseesaneesneessseenneessseesseenseeess 65
CONFIDENTIALITY uessssssssssssssssssessssessnessssessseetseessneesseessneesneessneennesesseesneeeseeess 68
INSPECTIONS wesessssssssessssesssessssessnessnesensessnesesseesseetssessneessseesneesneessneennesssseesseenseessn 71
HEALTH, SAFETY AND ENVIRONMENTAL PROTECTION. see 72

Page 2 of 145
ARTICLE 26. INSURANCE, LIABILITIES AND INDEMNITIES ssssssssssssessseesssessseeesnees 75
ARTICLE 27. ACCOUNTING AND AUDITING weesssssssesssessseesssessnesssseensesenseesseetseessseesseesnees 79

ARTICLE 28. OWNERSHIP TO AND CONTROL OF GOODS AND EQUIPMENT 82

ARTICLE 29. USE OF LAND AND SEA BEDS wesssssssssssesssessseessnessnessnseenneseneeesseetsessneesseeanees 84
ARTICLE 30. ABANDONMENT oosessssssssssssessnsessnesssssesseetssesssessseessneesnesenseennesesseesseetsneesneessseennees 85
ARTICLE 31. IMMIGRATION AND EXPATRIATE EMPLOYEES vsssssssssssesssessseeesnees 90

ARTICLE 32. LOCAL CONTENT

ARTICLE 33. SOCIAL RESPONSIBILITY AND TRAINING ossssssssssessssesssestseesssessseeesnees 93
ARTICLE 34. FORCE MAJEURE ossssssssssssssssssessesessssssestaeesssestneessneesnesennesnnesesseesneetssessneesnaeesnees 94
ARTICLE 35. LOCAL OFFICE AND PRESENCE ossssssesssssssnessnesssseenneesssesnasstnaesssessseeesnees 96
ARTICLE 36. NOTICES, scssssssessssesssesssessssessnesenseesnesesseesseesanessnecssseesneesnesenseesnenenseesseetssersneessneesnees 97
ARTICLE 37. GOOD FAITH oessssssssessssessnessnessnseesnessnseenstesssesssessseeenneesnestaneesnesesseesseetsnessneessseeanees 98
ARTICLE 38. EFFECTIVE DATE sssssssssesssssssssssessssssssestnsetssessssesnnessnessnseennesenseesnestsnessneessneeanees 99

ARTICLE 39. REPRESENTATIONS, WARRANTIES, COVENANTS AND
UNDERTAKINGS vesesssssssstsssessssesssessseessuessnsessneesneeensesnnesuncessessseerssessneessneesnessneeenseenneseaseesseetseetane 100

ARTICLE 40. BREACH, TERMINATION, AND REMEDIES oesssssssssssssessessssesssestseetane 104

ARTICLE 41. APPLICABLE LAW AND OFFICIAL LANGUAGE

ARTICLE 42. DISPUTE RESOLUTION[WAITING ON FEEDBACK ] esssssssssssessseesene 109

ARTICLE 43. WAIVER OF IMMUNITY[WAITING ON FEEDBACK] oessssesssees ERROR!
BOOKMARK NOT DEFINED.

ARTICLE 44. ASSIGNMENT ocsssssssssssesssssssessnessnssennessneeesseesseerssessneesssessneesnesenseennesenseesneetseetane 114
ARTICLE 45. MISCELLANEOUS pssessssssssesssesssssensessneesnsessseerssessnesssessneesneesnseesnessneesneesssetane 116
ANNEX 1. MAP AND COORDINATES OF CONTRACT AREA wrssssssssssstessneessseetseetine 119
ANNEX 2. ACCOUNTING PROCEDURE pessssssssssesssesssessseerssessneesseessneesnessnseennesenessseetsestane 120

ANNEX 3. CRUDE OIL AND NATURAL GAS MEASUREMENT PROCEDURES 137

ANNEX 4. ENVIRONMENTAL STANDARDS AND PRACTICES vesssssssssessseesssestseetene 139

ANNEX 4A. FORM OF ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT

Page 3 of 145
ANNEX 4B. OUTLINE OF HEALTH AND SAFETY PLAN oessssssssesssesssseesneesneessseetseetone 142

ANNEX 4C. OUTLINE OF CONTRACTOR HSE MANAGEMENT SYSTEM
MANUAL

Page 4 of 145
This Contract is entered into this ___ day of 20.., by and between:

STAATSOLIE MAATSCHAPPIJ SURINAME N.V. (hereinafter referred to as "Staatsolie")

a corporation organized and acting under the laws of the Republic of Suriname;

and

..., (hereinafter referred to as “Contractor”), a corporation organized and acting under the

laws of ...

WITNESSETH:

WHEREAS, all Petroleum existing in the Republic of Suriname and its exclusive economic
zone is the property of the Republic of Suriname, and the Republic of Suriname holds
exclusive sovereign rights with regard to the exploration and exploitation for all Petroleum

existing in this area; and

WHEREAS, the Republic of Suriname wishes to ensure the sustainable exploitation of these
‘non-renewable resources’ in a prudent and environmentally sound manner in accordance

with accepted international standards; and

WHEREAS, Staatsolie, in accordance with the Mining Decree, Official Gazette 1986 No. 28,

has been granted mining rights including in Block .. as described in Annex 1; and

WHEREAS, Staatsolie acts as agent of the Republic of Suriname with respect to the

petroleum industry; and

WHEREAS, Staatsolie has been granted the exclusive rights to explore for, develop and

produce Petroleum including in Block ..; and

WHEREAS, in accordance with the Petroleum Law of 1990, Official Gazette 1991, No. 7,

Staatsolie has the right, power and authority to enter into this Contract; and

WHEREAS, Contractor represents that it possesses the financial ability, technical

competence and professional skills necessary to perform operations for the Exploration,

Page 5 of 145
Development, Production, transportation and marketing of petroleum and is prepared to
utilize such technical competence and financial ability as is necessary to fulfill its obligations

under this Contract; and

WHEREAS, the Parties hereto have agreed that Contractor shall have the exclusive right to

carry out all Petroleum Operations in Block .. pursuant to the provisions of this Contract; and

WHEREAS the Minister of Natural Resources after referral to and approval to do so by the

Cabinet of Ministers has given Staatsolie permission to sign this Contract.

NOW, THEREFORE, and in consideration of the mutual covenants herein contained, the

Parties agree as follows:

Page 6 of 145
ARTICLE 1. DEFINITIONS

In this Contract the following terms shall have the following meanings:

1.01

1.02

1.03

1.04

1.05

1.06

1.07

1.08

“Abandonment Fund” is a fund as set out in Sub-Article 30.2.

“Accounting Procedure" means the procedures and reporting requirements defined in

Annex 2.

“Addendum - Gas” shall have the meaning set forth in Sub-Article 21.4.

“Affiliate” means any entity directly or indirectly effectively controlling, or
effectively controlled by, or under direct or indirect effective common control with a
Party. For the purposes of this definition "control”, when used with respect to any
specified entity, means the power to direct, administer and dictate policies of such
entity (it being understood and agreed that it is not necessary to own directly or
indirectly fifty percent (50%) or more of such entity's voting securities to have
effective control over such entity, but ownership, direct or indirect, of fifty percent
(50%) or more of such entity's voting securities shall automatically indicate effective
control), and the terms "controlling" and "controlled" have meanings corresponding

with the foregoing.

“Applicable Law" means decrees, regulations and other legal provisions having the

force of law in the Republic of Suriname, as these may be amended from time to time.
“Appraise” or “Appraisal” means work (being part of Exploration) carried out
following a Discovery for the purpose of delineating a Petroleum Field and
determining whether or not such Petroleum Field merits Development.

“Appraisal Well” means any well whose purpose at the time of commencement of
drilling such well is the determination of the extent, volume or recoverability of a

Discovery.

“Arbitration Notice” has the meaning given such term in Sub-Article 42.2.2.

Page 7 of 145
1.09

“Arm’s Length Transaction” means a transaction (purchase, sale, exchange or swap)
in conformity with the market (or “determined by market forces’), between a seller
and a willing buyer not being Affiliates in the international market, valued in US

Dollars.

“Associated Gas" means Natural Gas produced from any well in the Contract Area,
the predominant production of which is Crude Oil and which is separated from Crude
Oil in accordance with normal oilfield practice including Natural Gas produced from
a free gas cap, but shall exclude any liquid hydrocarbon extracted from such gas

either by normal field separation, dehydration or in a gas plant.

“Authorized Representative” is the representative authorized to cast a vote on behalf

of Staatsolie or Contractor, as the case may be, in the Operations Committee

“Basket” is a collection of at least two (2) but no more than four (4) representative
crude oils, quoted for pricing purposes that are comparable to the Crude Oil and that

are freely traded in international markets.

“Budget" means the annual income and expenditure plan for each Work Program or
Calendar Year, prepared in a form acceptable to the Operations Committee pursuant
to Article 9.

“Calendar Month” means a month of a Calendar Year.

“Calendar Quarter" means a period of three (3) consecutive Calendar Months
commencing on the Ist of January, the Ist of April, the Ist of July, or the Ist of
October, respectively in a Calendar Year.

“Calendar Year” means a period of twelve (12) Calendar Months commencing on the
Ist of January and ending on the following December 31“ according to the Gregorian

calendar.

“CIF” means Cost Insurance Freight as described in Sub-Article 18.3

Page 8 of 145
1.18

1.19

1.20

1.21

1.22

1.23

1.24

1.25

1.26

1.27

“Commercial Field” means an area delineated on the surface as described in the

approved Development Plan for Petroleum Field(s).

“Company Performance Guarantee" means a written assurance by an Affiliate of
Contractor to be approved by Staatsolie, or in the case of multiple Contractor Parties,
an Affiliate of each Contractor Party to be approved by Staatsolie, for the satisfactory
performance and discharge of Contractor’s obligations during the term of this
Contract and, in the event of withdrawal by Contractor, to make payment as specified

in Sub-Article 5.7.1(i).

“Confidential Information” has the meaning given such term in Sub-Article 23.1.

“Contract" means this instrument and its annexes attached.

“Contract Area" means on the Effective Date, the area described in Annex 1 and
includes all depths and strata within such area and, thereafter, the whole or any part of
such area in respect of which, at the relevant time, the Contractor continues to have

rights and obligations under this Contract.

“Contract Year" means a period of twelve (12) consecutive Calendar Months
according to the Gregorian calendar, commencing on the first day of the month

following the Effective Date or on each anniversary thereof.

“Contractor" means ... or, in the event of assignment of Contractor participating
interest or participation by Staatsolie pursuant to Article 12, all Contractor Parties

collectively at the time of reference.

“Contractor Party (ies)" means any party with a participating interest in Contractor's

rights and obligations under this Contract.

“Cost Oil" means the amount of produced Crude Oil allocated to Contractor for

recovery of expenditures pursuant to Sub-Articles 14.2, 14.3, 14.4 and 14.5.

“Cost Recovery" means the approval by Staatsolie by which Contractor is allocated

Cost Oil pursuant to Article 14 and Article 27 and the Accounting Procedure.

Page 9 of 145
1.28

1.29

1.30

1.31

1.32

1.33

1.34

1.35

“Crude Oil" means all hydrocarbons, which are solid or liquid under normal
atmospheric conditions of temperature and pressure, and includes any liquid
hydrocarbon extracted from Natural Gas either by normal field separation,

dehydration or in a gas plant.

“Crude Oil Basket Price” shall be the average price of the Basket as determined from
the prices of the representative crude oils in the Basket as published by a mutually

acceptable independent oil publication.

“Date of Declaration of a Commercial Field” means the date on which Contractor has
received approval of Staatsolie of the delineation of the Commercial Field pursuant to

Sub-Article 10.4.

“Date of Establishment of a Commercial Field" means the date on which Contractor
has received approval from the Operations Committee for the Development Plan of a

Commercial Field pursuant to Sub-Article 10.5.

“Date of Initial Commercial Production” means the date on which the regular
production of Crude Oil, excluding production from the testing of wells, starts from
the first Commercial Field.

“Day” means a period of one (1) twenty-four (24) hour calendar day commencing at

00:00 hours.

Delivery Point" for Petroleum means the custody transfer point where Petroleum is
measured and delivered to Parties, and where ownership and risk of loss of the
Petroleum is transferred to the lifting Party, the location of which is specified in the

approved Development Plan.

Development and Production Area" means that part of the Contract Area containing

a Commercial Field, as defined in the Development Plan pursuant to Sub-Article 10.5.

Page 10 of 145
1.36

1.37

1.38

1.39

141

1.42

“Development and Production Period" in respect of each Commercial Field,
commences on the Date of Establishment of a Commercial Field and shall terminate

at the expiration of this Contract pursuant to Sub-Article 3.1.

“Development" or "Development Operations" means all work, whether inside or
outside the Republic of Suriname, associated with:
planning, procurement, design, and execution related to the drilling and
completion of Development Wells; and
planning, design, construction, installation and commissioning of facilities for the
Production of Petroleum including purchase or leasing of all materials and
equipment which are required for Production, treatment, waste disposal, transport,
storage and lifting of Petroleum and for reservoir pressure maintenance, injection,
recycling and secondary and tertiary recovery projects for the execution of this

Contract.

“Development Expenditures" means all costs and expenses, excluding interest,
incurred for Development Operations as determined in accordance with the

Accounting Procedure.

“Development Plan" means the plan for Development of a Commercial Field pursuant

to Sub-Article 10.5.

“Development Well” means any Production, injection or observation well drilled as
part of the Development Plan or subsequent expansion, infill drilling or enhanced
recovery program in an existing Commercial Field. This also includes re-entering of

suspended Exploration and/or Appraisal Wells.

“Discovery” means the penetration by a well of a Petroleum Reservoir, within the
Contract Area, which was previously unknown and which could indicate the existence

of a Commercial Field.
“Discovery Area” means, that portion of the Contract Area, reasonably determined by

Contractor, on the basis of the available seismic and well data to cover the areal extent

of the geological structure in which the Discovery is made. A Discovery Area may be

Page 11 of 145
1.43

1.45

1.46

1.47

1.48

1.49

modified by Contractor, if justified on the basis of data or information, but may not be

modified after the date of completion of the Appraisal program.

“Dispute” means any and all disputes, controversies or claims arising out of, relating
to or in connection with this Contract or the scope, breach, termination or validity

thereof.

“Domestic Supply Requirement” means Crude Oil consumed in Suriname and shall
include only Crude Oil which is subsequently refined into petroleum products, or

burned for development of electricity, within the national borders of Suriname.

“Effective Date" means the date on which this Contract comes into force pursuant to

Sub-Article 38.2.

“Environmental Damage" means any damage, disturbance or hindrance of the
environment such as significant soil erosion, removal of vegetation, destruction of
wildlife, marine organisms, pollution of groundwater, pollution of surface water, land
or sea contamination, air pollution, noise pollution, bush fire, disruption of water
supplies, disruption of natural drainage, damage to archaeological, paleontological

and cultural sites.

“Expatriate Employee" means a person, who at the start of his/her employment
contract, did not reside in the Republic of Suriname and who is employed by

Contractor or a Sub-Contractor for purposes of this Contract.

“Exploration Expenditures" means all costs and expenses paid for Exploration
Operations during the Exploration Period or afterward pursuant to Sub-Article 3.5 as

determined in accordance with the Accounting Procedure.

“Exploration" or "Exploration Operations" means all activities carried out in the
search for Petroleum, Appraisal of Discoveries and subsequent activities leading to
the decision of whether or not to submit a Development Plan and any subsequent
preparation of a Development Plan. This includes, whether inside or outside of the
Republic of Suriname, planning, preparation and conduct of geological and

geophysical studies, drilling and well testing activities and technical and economic

Page 12 of 145
1.50

1.51

1.52

1.53

1.54

1.55

evaluations. Exploration Operations shall include all plugging, abandonment, and

rehabilitation activities associated with Exploration Wells.

“Exploration Period" means the period specified in Sub-Article 3.2 hereof including
any extension of such period in accordance with Sub-Article 3.3, during which

Contractor is to carry out Exploration Operations.

“Exploration Well" means any well, which upon commencement is intended to

explore for any accumulation of Petroleum previously unconfirmed.

“Force Majeure” means any event, beyond the reasonable control of a Party including,
but not limited to, war, insurrection, civil commotion, riots, civil unrest, coup d’état,
acts of war, acts attributable to war, storm, hurricane, terrorism, tidal wave, flood,

epidemic, fire or earth quakes..

“Government" means the government of the Republic of Suriname.

“Government Authority’ means the Government and any subdivision thereof,
including any local government or other representative authority or agency, which has
the authority to govern, legislate, regulate and collect taxes or duties, grant licenses
and permits, approve or otherwise impact (whether financially or otherwise) directly
or indirectly, any of Staatsolie’s rights and or Contractor’s rights, obligations or

activities under this Contract.

“Gross Negligence or Willful Misconduct” means an intentional and conscious or
reckless disregard of a duty regarding good and prudent international oil industry
practices, but shall not include (i) any act or inaction required, in the opinion of the
Party acting or failing to act based upon the circumstances known to such Party at the
time, to meet emergency conditions including, but not limited to, the safeguarding of
life, property and Petroleum Operations, or (ii) any error of judgment or mistake made
in the exercise of good faith of any function, authority, or discretion conferred upon

the Party.

Page 13 of 145
1.56

1.57

1.58

1.59

1.61

1.62

1.63

“Gross Production" means all Crude Oil produced and saved during the Development
and Production Period of a Commercial Field, and delivered to the Delivery Point,

excluding water, sediments and any Petroleum used in Petroleum Operations.

“HSE” means Health, Safety, Security and Environment.

“LIBOR” means interest at the rate per annum equal to the one (1) month term,
London Interbank Offered Rate (LIBOR rate) for US Dollar deposits, as published in
London by the Financial Times or if not published, then by the Wall Street Journal,
applicable on the first Business Day of the month in which such interest commences
to accrue and thereafter on the first Business Day of each succeeding Calendar Month.
For the purpose of this definition “Business Day” means a day on which the Financial
Times or the Wall Street Journal (as the case may be) published the LIBOR rate for
US Dollar deposits.

“Minimum Work Obligations” means those work obligations set forth in Sub-Articles

5.2.1, 5.2.2 and 5.2.3 for each respective phase of the Exploration Period.

“Mining Decree" means Decree E-58 of May 8, 1986, Official Gazette 1986 No. 28 of

the Republic of Suriname

“Natural Gas” means all hydrocarbons produced from the Contract Area, which at a
temperature of sixty (60) degrees Fahrenheit and pressure of fourteen point seven
(14.7) p.s.i., are in a gaseous phase, including wet mineral gas, dry mineral gas, wet
gas and residue gas remaining after the extraction, processing or separation of both
liquid hydrocarbons and non-hydrocarbon gas or gasses produced in association with

liquid or gaseous Petroleum.
“Operating Expenditures" means all costs and expenses, excluding interest
expenditures incurred for Production Operations, as determined in accordance with

the Accounting Procedure.

“Operations Committee” means the committee established pursuant to Sub-Article

8.1.

Page 14 of 145
1.65

1.66

1.67

1.68

1.69

1.70

1.71

1.72

1.73

“Operator” means the Contractor Party responsible for the conduct of Petroleum

Operations as determined in Article 7.

Party" or “Parties” means Staatsolie and/or Contractor, as the case may be.

“Petroleum" means as the context requires, Crude Oil and/or Natural Gas.

“Petroleum Expenditures" means Exploration Expenditures, Operating Expenditures

and Development Expenditures.

“Petroleum Expenditures Account” shall mean the account showing the charges and

credits accrued as Petroleum Expenditures.

“Petroleum Field" means one (1) or more Petroleum Reservoirs, which have been

lentified by one (1) or more Exploration Wells or Appraisal Wells.

“Petroleum Law of 1990" means the law of March 6, 1991, Official Gazette 1991 No.
7 of the Republic of Suriname as amended by Official Gazette 2001 No. 58 of the

Republic of Suriname.

“Petroleum Operations" means all activities (both in and outside the Republic of
Suriname), relating to Exploration, Development and Production in the Contract Area

carried out by Contractor.

“Petroleum Reservoir” means a single continuous deposit of Petroleum in the pores of
a formation, which has a single pressure system and does not communicate with other

zones.

“Production” or "Production Operations" means all activities, up to the Delivery
Point, other than Development Operations, performed in or outside Suriname during
the Development and Production Period for the ongoing and continuous production,
treatment, gathering, transport, storage and lifting of Petroleum and includes all works
and activities connected therewith, including enhanced recovery operations such as
recycling, recompression, pressure maintenance, treatment of discharged water, water

flooding and abandonment.

Page 15 of 145
1.74

1.75

1.76

1.77

1.78

1.79

1.80

“Profit Oil" means the Crude Oil remaining after deduction of Royalty and Cost Oil
from Crude Oil produced and saved from a Commercial Field and delivered to the

Delivery Point, calculated in accordance with the provisions of Sub-Article 14.7.

“Proven Reserves” are those quantities of Crude Oil which, by analysis of geological
and engineering data, can be estimated with reasonable certainty to be commercially
recoverable, from a given date forward, from known Petroleum Reservoirs and under
current economic conditions, operating methods, and government regulations, as
described in the “2007 Petroleum Resources Management System” adopted by the
Society of Petroleum Engineers and the World Petroleum Congress, or as updated

from time to time, and mutually agreed upon between Parties.

“Realized Price” shall mean the price of Crude Oil FOB, actually realized in freely
convertible currency at Arm’s Length Transaction for each transaction at the Delivery

Point.

“Royalty” means the fee or delivery in kind to the Republic of Suriname as described

in Article 13.

“Signing Date” means the date on which the Parties sign this Contract.

“Site Restoration" means all activities required to return a site to its near natural state
or to render a site compatible with its intended future use by the Republic of
Suriname, after cessation of and in relation to Petroleum Operations, and to repair any
Environmental Damage to the extent reasonably feasible. These activities shall
include, where appropriate, removal of equipment, structures and debris, pipelines,
establishment of compatible contours and drainage, replacement of top soil, re-
vegetation, slope stabilization, filling of excavations, or any other appropriate actions,

consistent with good international petroleum industry practices.

“Sub-Contractor" means a natural person or legal entity, providing services to

Contractor directly connected with and typically related to Petroleum Operations.

Page 16 of 145
1.81 “Tax” or “Taxes” means all levies, duties, payments, fees, taxes or contributions

payable to or imposed by any Government Authority.

1.82 “Work Program" means the annual plan for the conduct of Petroleum Operations,

prepared in accordance with Article 9.

Page 17 of 145
ARTICLE 2. SCOPE OF THE CONTRACT

21 Scope

This Contract is a production-sharing contract in accordance with the provisions contained
herein. Its objective is the Exploration, Development and Production of Petroleum in the
Contract Area by Contractor, carried out in consultation with and under supervision of the

Operations Committee for the mutual benefit and profit of the Parties.

For the avoidance of doubt, all references to Staatsolie in this Contract refer to Staatsolie as
agent of the Republic of Suriname with respect to the petroleum industry, except when

explicitly stated that Staatsolie is a Contractor Party.

2.2 Grant of Exclusive Right

Staatsolie grants to Contractor the sole and exclusive right to conduct Petroleum Operations
within the Contract Area. Except for the rights expressly provided for herein, this Contract
shall not include rights for any activity other than Petroleum Operations.

Notwithstanding the above, upon sixty (60) Days prior notice to Contractor, Staatsolie shall
have the right to obtain regional gravity, magnetic, geological and 2D seismic data for its
own purpose and on its sole risk, cost and liability during the term of the Contract, ensuring
that this will not interfere or interrupt Contractor’s Petroleum Operations. In the event that
Staatsolie exercises this right to obtain regional gravity, magnetic, geological and 2D seismic
data, then the Contractor shall be entitled to a copy of such data within the Contract Area at

zero costs.

2.3. Petroleum Operations and Expenditures

Contractor is hereby exclusively designated to carry out Petroleum Operations in the Contract
Area and shall be responsible for rendering the technical and operational services required for
the management and performance of Petroleum Operations. In particular, but not by way of
limitation, Contractor shall:

2.3.1 carry out all Exploration, Development, Production and Abandonment in the Contract
Area;

2.3.2 bear all costs necessary for Exploration Operations;

Page 18 of 145
2.3.3 if one or more Commercial Fields are established in the Contract Area, bear all costs
for the Development and Production of such Commercial Fields, except if Staatsolie, at its
sole option, decides to participate in such Development and Production pursuant to Article
12.

2.3.4 be entitled to recover its Petroleum Expenditures from its share of Petroleum
produced from the respective Commercial Field in accordance with Article 14; and

2.3.5 be entitled to Profit Oil from Petroleum produced from the respective Commercial

Field in accordance with Article 14.

2.4 Sole risk

2.4.1 Exploration, Development and Production shall be carried out at the sole cost and risk
of Contractor except if Staatsolie participates in Development and Production for any
Commercial Field in the Contract Area pursuant to Article 12.

2.4.2 If no Commercial Field is established in the Contract Area, or if the Cost Oil is
insufficient to fully reimburse Contractor in accordance with the terms of this Contract,
Contractor shall bear its own loss and Staatsolie shall have no obligation to reimburse
Contractor for such loss.

2.4.3 Notwithstanding anything to the contrary contained herein, and subject to the
provisions of Article 40, nothing contained in this Contract shall be construed or interpreted
to require Contractor to develop or produce or continue to produce Petroleum from a
Commercial Field, which, in Contractor’s opinion, does not provide it with an acceptable rate

of return.

2.5 Approval for Cost Recovery
Staatsolie, as agent of the Government, shall approve Petroleum Expenditures for Cost
Recovery in accordance with Article 27 (Accounting and Auditing) and Annex 2 (the

Accounting Procedure).

2.6 Other Rights

This Contract does not, and is not to be construed by either Party to create a partnership, joint
venture or any other legal entity or structure between the Parties. Each Party shall be solely
responsible for its own acts and omissions (and the acts and omissions of its employees,
consultants, and agents). Neither Party shall have any authority to act for the other Party, and

no act of one Party shall bind the other Party to any third party.

Page 19 of 145
ARTICLE 3. TERM OF THE CONTRACT

3.1 Term

This Contract shall remain in force for a term of thirty (30) Contract Years from the Effective
Date or twenty five (25) years starting from the date on which Contractor has received
written approval of the Development Plan of the first Commercial Field, whichever occurs

later. The Contract may be extended upon mutual agreement of the Parties.

The term of this Contract shall be divided in one (1) Exploration Period and one (1) or more

Development and Production Period(s).

3.2 Exploration Period

3.2.1 The Exploration Period shall be ...e (...) years divided into three (3) phases as
follows:

(i) Phase 1 of the Exploration Period shall have a duration of ... (..) years commencing
on the Effective Date of this Contract; and

(ii) Phase 2 of the Exploration Period shall have a duration of ... (..) years immediately
following Phase 1.

(iii) | Phase 3 of the Exploration Period shall have a duration of ... (..) years immediately

following Phase 2.

3.2.2 Contractor shall have the right to withdraw from this Contract at the end of each
phase of the Exploration Period, provided that, subject to Sub-Article 5.4, the Minimum
Work Obligations for such phase have been fulfilled, by notifying Staatsolie of its election,
pursuant to Sub-Articles 5.2.1, 5.2.2 or 5.2.3, as applicable.

3.3 Extension of Exploration Period

In case of unforeseen delays which are not an event of Force Majeure, Contractor may, at
least sixty (60) Days prior to the expiration of any phase of the Exploration Period, request
Staatsolie to extend the duration of such phase for a maximum of one (1) Calendar Year in
order to complete ongoing drilling operations, including logging and drill stem testing of
wells. Approval of any such application shall not be unreasonably withheld or delayed. In
case the Minimum Work Obligation is exceeded by drilling of additional wells, then

application for extension of Exploration Period shall be granted.

Page 20 of 145
For any Discovery made at any point during the Exploration Period, Contractor shall have the
right to retain such Discovery and its resulting Discovery Area in order to Appraise and
submit a Development Plan, all in accordance with Article 10. The Exploration Period of the

resulting Discovery Area will be extended in order to complete such work.

3.4 Commercial Field during Exploration Period

If during the Exploration Period a Commercial Field has been established pursuant to Article
10, the Exploration Period for that Commercial Field shall terminate. Exploration Operations
shall continue in the remaining portion of the Contract Area until the end of the Exploration

Period, subject to ring fencing per Commercial Field.

3.5 Exploration in Development and Production Areas

During the entire term of this Contract, Contractor may conduct exploratory activities in all
Development and Production Areas, at all depths and strata, until Contractor relinquishes
these areas or this Contract is terminated. These exploration expenditures, which are the
result of the above mentioned exploration activities, after expiration of the Exploration
Period, shall not be cost recovered through existing Commercial Fields, but shall only be
recoverable from production from the newly discovered reservoirs established as the result of

such exploratory activities.

3.6 Development and Production Period
3.6.1 The Development and Production Period of a Commercial Field shall commence on
the Date of Establishment of a Commercial Field and shall terminate at the expiration of this

Contract.

3.6.2 If Production Operations in a Commercial Field are permanently ceased during the
Exploration Period, the Commercial Field shall continue to be part of the Contract Area to the

end of the Exploration Period.

3.6.3 Contractor may, upon at least three hundred and sixty-five (365) Days prior notice to
Staatsolie, elect to abandon a Commercial Field. Within one hundred eighty (180) Days of
receipt of Contractor’s notice, Staatsolie may, upon notice to Contractor, elect to assume
responsibility for such Commercial Field. In such case, Contractor shall, acting as a
reasonable and prudent Operator, transfer and deliver the Commercial Field and all

associated facilities to Staatsolie in working order and as a going concern (“as is, where is”)

Page 21 of 145
whereupon Contractor shall be released from all liability and responsibility concerning such
Commercial Field including but not limited to all liability and responsibility pursuant to

Article 30 accruing after such assignment.

3.6.4 When such transfer and delivery of a Commercial Field has taken place, a) the
custody of the Abandonment Fund allocated to such Commercial Field and facilities in
accordance with Article 30 shall be transferred to Staatsolie and b) unrecovered costs
associated with such Commercial Field at the moment of transfer, will no longer be
recoverable from the said Commercial Field. However in the event that the Contractor
abandons one or more Petroleum Field(s) within a Commercial Field then any unrecovered
costs from said Commercial Field can still be recovered through Cost Recovery from such
Commercial Field and in the event that Staatsolie elect to assume responsibility for such
Petroleum Field(s) pursuant to Sub-Article 3.6.2, the portion of the Abandonment Fund in
accordance with Article 30 allocated to such abandoned Petroleum Field(s) shall be

transferred to Staatsolie pursuant to Sub-Article 30.8.

3.6.5 If Staatsolie fails to make an election within the one hundred and eighty (180) Day
period or provides notice to Contractor that it does not wish to assume responsibility for the
Commercial Field, Contractor may abandon such Commercial Field in accordance with

Article 30.

3.7 Further Agreement

On expiration of this Contract, the Parties may negotiate the terms and conditions of a revised
agreement with respect to the Contract Area or part of it, if they wish to continue Petroleum
Operations. Failure to reach an agreement shall not give rise to a dispute and shall not be

subjected to arbitration in accordance with Article 42 and marks the end of the Contract.

Page 22 of 145
ARTICLE 4. CONTRACT AREA

4.1 Location and Size

The Contract Area comprises ... (...) square kilometers, as delineated by the map and

coordinates set out in Annex 1.

4.2 Rights Granted

The Contract Area has been delimited for the purpose of determining the surface area for the
conduct of Petroleum Operations; no rights to the soil or sub-soil or to any natural resources
existing therein are granted to Contractor, except the rights expressly granted by this

Contract.

Page 23 of 145
ARTICLE 5. MINIMUM EXPLORATION PROGRAM

5.1 Exploration Operations
Contractor shall commence Exploration Operations within ninety (90) Days of the Effective

Date.

5.2 Work Obligations during the Exploration Period

The Minimum Work Obligations of Contractor shall be as follows:

5.2.1 Exploration Period - Phase 1

The Minimum Work Obligations for phase | of the Exploration Period shall be:
(i)
(ii)

At the end of phase | Contractor will have the option to enter into phase 2 or withdraw from

the Contract. Contractor will, at least sixty (60) Days prior to the end of phase 1, report its

election to Staatsolie in writing.

5.2.2 Exploration Period - Phase 2

The Minimum Work Obligations for phase 2 of the Exploration Period shall be:
(i)
(ii)

At the end of phase 2 Contractor will have the option to enter into phase 3 or withdraw from

the Contract Contractor will, at least sixty (60) Days prior to the end of phase 2, report its

election to Staatsolie in writing.

5.2.3. Exploration Period - Phase 3
The Minimum Work Obligations for phase 3 of the Exploration Period shall be:

(i)
Subject to Sub-Article 3.3, at the end of phase 3 Contractor shall either relinquish all of the

Contract Area except Development and Production Areas and areas for which a declaration
of a Commercial Field is pending before Staatsolie, or withdraw from the Contract and
relinquish all of the Contract Areawith no further obligations under this Contract for either

Party, except for Site Restoration obligations of Contractor.

Page 24 of 145
5.3 Minimum Work Obligations - Carried Forward
Work performed in excess of the Minimum Work Obligations during any phase of the
Exploration Period shall be carried forward into subsequent phases of the Exploration Period.

This work shall be credited against the Minimum Work Obligations of subsequent phases.

5.4 Drilling Problems - Well Obligation Deemed Fulfilled

If, during drilling of an Exploration Well and prior to reaching the targeted depth, drilling
problems are encountered which, after all reasonable efforts (in accordance with good
practices generally observed in the international petroleum industry) have been made to drill
deeper, render further drilling of the said Exploration Well impossible, impractical or unsafe,
Contractor may plug and abandon or complete the well and the work obligation for such well

shall be deemed fulfilled.

5.5 Company Performance Guarantee
On or before entering into any phase of the Exploration Period, Contractor shall provide
Staatsolie with a Company Performance Guarantee guaranteeing the execution of the

Minimum Work Obligation, for the relevant phase as described in Annex 6.

5.6 Contractor’s Obligation to Make Payment

Subject to Sub-Article 3.3, if at the end of each Exploration phase the Minimum Work
Obligations for such phase of the Exploration Period have not been fulfilled, as set out in
Sub-Article 5.2, Contractor shall be deemed to have withdrawn from the Contract at the end
of such phase. Contractor or, in the event Contractor defaults in its obligation herein, the
company that issued the Company Performance Guarantee shall then pay Staatsolie the
difference between (i) and (ii) below:
(i) The estimated cost of the Minimum Work Obligation for each Exploration phase
being :

- for phase 1,... million US Dollars (US$ ..,000,000)

- for phase 2, ... million US Dollars (US$ ..,000,000)

- for phase 3 ... million US Dollars (US$ ..,000,000)

(ii) the Exploration Expenditures attributable to such phase of the Exploration Period,

incurred by Contractor.

Page 25 of 145
5.7 Withdrawal during Exploration Period

If Contractor elects to withdraw and has made the payment required by Sub-Article 5.6, all its
obligations under this Contract shall end and be deemed completely fulfilled, except for Site
Restoration obligations of Contractor. Contractor shall not be responsible for any

Environmental Damage caused or existing in the Contract Area prior to Effective Date.

5.8 Completion of Minimum Work Obligations — Contractor Notice

5.8.1 Within sixty (60) Days following completion of the Minimum Work Obligations for
each phase of the Exploration Period, Contractor shall notify Staatsolie that it has fulfilled the
Minimum Work Obligations under Sub-Article 5.2 regarding the respective phase of the

Exploration Period.

5.8.2 Staatsolie shall within thirty (30) Days of receiving such notice, confirm in writing
that Contractor has fulfilled such Minimum Work Obligations of the relevant phase of the

Exploration Period.

5.9 | Completion of Minimum Work Obligations - Staatsolie Verification

5.9.1 If Staatsolie does not dispute in writing, within thirty (30) Days of receipt of
Contractor’s notice pursuant to Sub-Article 5.8, that Contractor has fulfilled its Minimum
Work Obligations with respect to such phase, Contractor shall be deemed to have completed

its Minimum Work Obligations with respect to the relevant phase.

5.9.2 If Staatsolie does dispute in writing that Contractor has fulfilled its Minimum Work
Obligations, such objections shall set forth the full details of Staatsolie’s objections. Parties
shall discuss disputes in an effort to reach an amicable solution. Either of the Parties may
refer the matter to dispute resolution, pursuant to Article 42, should they remain unable to

agree.

Page 26 of 145
ARTICLE 6. RELINQUISHMENT

6.1 Relinquishment

Contractor may at any time relinquish voluntarily all or any part of the Contract Area.
Contractor shall surrender and relinquish its rights to portions of the Contract Area as
follows:
6.1.1 Upon fulfilling the Minimum Work Obligations for phase | of the Exploration Period
under Sub-article 5.2.1, Contractor shall either:

(i) relinquish .. percent (..%) of the Contract Area and enter into phase 2 of the
Exploration Period, or

(ii) relinquish all rights to the Contract Area if Contractor elects not to enter into phase 2

of the Exploration Period.

6.1.2 Upon fulfilling the Minimum Work Obligations for phase 2 of the Exploration Period

under Sub-article 5.2.2, Contractor shall either:

(i) relinquish twenty- five percent (25%) of the initial Contract Area and enter into phase
3 of the Exploration Period, or

(ii) relinquish all rights to the Contract Area if Contractor elects not to enter into phase 3

of the Exploration Period.

6.1.3 Upon fulfilling the Minimum Work Obligations for phase 3 of the Exploration Period

under Sub-article 5.2.3, Contractor shall either:
qi) relinquish all of the Contract Area except Development and Production Areas and all

areas for which a Declaration of a Commercial Field is pending before Staatsolie; or

(ii) relinquish all rights to the Contract Area.

6.2 Shape and Size of Relinquished Area

Every relinquished area shall, to the extent possible, be contiguous to other relinquished
areas, and of a size and shape which allows petroleum activities to be carried out by third
parties in the relinquished areas. All areas to be relinquished shall be proposed by Contractor

to Staatsolie for its approval; such approval shall not be unreasonably withheld.

6.3 Site Restoration
Upon relinquishment of any area, Contractor shall within the timeframe agreed by Parties and

according to international standards and generally accepted good oil field practice, perform

Page 27 of 145
Site Restoration and take other action necessary to prevent hazards to human life, or to the

environment and where appropriate to prevent damage to the properties of third parties.

Page 28 of 145
ARTICLE 7. OPERATOR

7A Responsibilities and Authority of Operator
The Operator is responsible for the management, coordination, implementation and conduct
of the day-to-day Petroleum Operations on behalf of the Contractor Parties under this

Contract.

7.2 Operator
7.21... is hereby designated to be the Operator. There shall only be one (1) Operator at

any given time. Only Contractor or one of the Contractor Parties shall be Operator. .

7.2.2 If Operator resigns or the Contractor Parties agree upon a replacement for Operator, it
shall continue to serve as Operator in a temporary capacity until another Operator assumes
its responsibilities. Parties agree to deal in good faith with one another in selecting a
replacement Operator. In no event shall Operator be required to serve in a temporary capacity
for more than twelve (12) consecutive months. Staatsolie must consent to any changes in

Operator, and such consent shall not be unreasonably withheld.

73 Status of Operator
Operator shall not receive any payments acting as Operator according to this Contract, except

as otherwise provided in the Accounting Procedure.

7.4 Non-commercial role Operator

The books and accounts of Operator will record all financial flows or other transactions
passing through Operator to/from the Contractor Parties or to Staatsolie in accordance with
this Contract as though Operator did not exist as a commercial entity separately from its

status as Contractor (or as a Contractor Party).

Page 29 of 145
ARTICLE 8. OPERATIONS COMMITTEE

8.1 Operations Committee

In order to enable Staatsolie and Contractor to carry out Petroleum Operations in mutual
cooperation at all times, Parties shall, within sixty (60) Days after the Effective Date, form an
Operations Committee, consisting of three (3) representatives from each of Staatsolie and
Contractor. Parties shall notify each other of the names of its representatives and alternates
within the time prescribed above. The senior representative of Staatsolie shall be the

chairperson of the Operations Committee.

Consultants and/or advisors may accompany the representatives to the meetings of the
Operations Committee. Such representatives, consultants and advisors shall have no voting

rights and shall be subject to the confidentiality restrictions of Article 23.

8.2 Voting

8.2.1 Staatsolie and Contractor shall each have one (1) undivided vote to cast on any matter
submitted to the Operations Committee for approval. For this purpose, both Staatsolie and
Contractor shall give notice to each other, specifying the identity of the Authorized

Representative, which may be changed by written notice to the other Party.

8.2.2 All decisions required by this Contract to be made by the Operations Committee shall

require the unanimous vote of both Staatsolie and Contractor.

8.2.3 If the Operations Committee fails to reach a decision on disputed matters, then
Contractor shall proceed with Petroleum Operations to fulfill its obligations, responsibilities,
and duties under this Contract in accordance with good international oil field practices. Any
Party may submit such matter to expert determination or to arbitration, as applicable, in

accordance with Article 42.

8.2.4 A quorum of the Operations Committee shall, for regular meetings, consist of at least
two (2) representatives from each of Staatsolie and Contractor, including the respective

Authorized Representatives.

8.2.5 Proposal(s) other than those of Work Program(s) and Budget(s) shall be considered

rejected if no action is taken by the Operations Committee within thirty (30) Days of receipt

Page 30 of 145
of Contractor's proposal(s), provided always that the Contractor may proceed as contemplated
in Sub-Article 42.3. To the degree possible, and if acceptable to the Parties, all undisputed

portions of the proposal shall be approved and promptly take effect.

8.3 Meetings

Unless otherwise agreed by the Parties, the Operations Committee shall meet two (2) times
per Calendar Year in Paramaribo, Suriname or another mutually accepted venue.

Additional meetings of the Operations Committee may be called by either Party as deemed
necessary, with at least twenty (20) Days prior notice to the other Party, which period may be
waived by mutual agreement of the Parties, specifying the proposed agenda, time and venue

of the meeting.

8.4 Attendance at Meetings

All regular meetings shall be attended in person by at least two (2) representatives from each
Party. Additional meetings shall also be attended by at least one (1) representative from each
Party. If a maximum of one (1) representative of a Party is unable to attend a regular meeting
and any representative of a Party is unable to attend an additional meeting in person, such
representative of a Party may attend such meeting by teleconference or phone, so long as he
or she can be heard by all attendees and can hear all discussions during the meeting. If the
Authorized Representative attends a meeting by teleconference or phone, his or her voice
vote shall be confirmed in writing, and immediately sent to the chairperson either by courier,

emailed PDF or by facsimile.

8.5 Written Response in Lieu of Meeting

Subject to a Party’s right to call an additional meeting, when one Party is of the opinion that
an action of the Operations Committee can be taken without holding a physical meeting, the
Authorized Representative of that Party shall give written notice to that of the other Party
providing sufficient information to permit the other Party to determine whether to agree to
such action. All such notices shall clearly state the proposed action and contain a place for
the Authorized Representative of each Party to sign the notice approving the action. Failure
of the other Party to respond in writing within twenty (20) Days of receiving such notice shall
be deemed a rejection of the proposed action by the receiving Party, unless such proposal(s)
are specifically deemed approved in this Contract. The signed original(s) of all such notices
approved by the Parties under this Sub-Article shall be placed in the minute books of the

Operations Committee.

Page 31 of 145
8.6 Agenda and Minutes

Operator and Staatsolie, through the chairperson, shall be responsible for preparation of the
draft agenda and supporting documents for each meeting of the Operations Committee and
also for keeping records of the meetings. Responsibility for taking and distribution of minutes
will be assigned by the chairperson at the start of the meeting. A copy of all minutes shall be
distributed to each representative within ten (10) Days following the meeting. Within thirty
(30) Days of receipt, all minutes shall be reviewed and either approved or corrected and the
chairperson advised thereof. If corrected, the minutes shall then be redistributed to each
representative Party and shall be considered formally approved within the next thirty (30)

days.

8.7 Responsibilities during entire Contract Period

The Operations Committee shall:

8.7.1 review and advise on Contractors Budget and Work Program and operations during
the Exploration Period;

8.7.2 approve Work Programs and Budgets in accordance with Sub-Article 9.4 during the
Development and Production Period;

8.7.3. monitor Petroleum Operations carried out by Contractor in accordance with the Work
Programs and Budgets;

8.7.4 approve the Contractor's insurance for Petroleum Operations;

8.7.5 review audited accounts of Petroleum Operations;

8.7.6 approve training programs and projects aimed at the community at large in
accordance with Article 33 and the amounts budgeted for such programs;

8.7.7 establish subcommittees for matters within the jurisdiction of the Operations
Committee;

8.7.8 review of Contractor’s Appraisal work program;

8.7.9 approve Development Plans and adjustments and modification of these plans;

8.7.10 approve Work Programs and Budgets for operations relating to secondary recovery
and the enhancement of Production;

8.7.11 approve expenditures in excess of the amount provided in the Budget, concerning
Development Operations and Production Operations, subject to the provisions of Article 9;
8.7.12 approve a detailed abandonment plan for each Commercial Field;

8.7.13 approve the disposal of Material and Equipment from Contractor as described in the

Accounting Procedure;

Page 32 of 145
8.7.14 decide on all other issues which may be expressly delegated to the Operations

Committee by agreement of the Parties.

8.8 Responsibilities during Exploration Period
Except where it is specifically stated that the Operations Committee shall approve a proposal,
the responsibility of the Operations Committee during the Exploration Period shall be to

review and advise on the Exploration Operations of Contractor.

8.9 Responsibilities during Development and Production Period

During the Development and Production Period(s), the responsibility of the Operations
Committee shall be to review, comment on and, with respect to those items set forth in this
Contract that require the approval of the Operations Committee, approve Petroleum

Operations of Contractor.

8.10 Communication to Operations Committee
All documents and communication intended for the Operations Committee should be
addressed to the chairperson of this committee and shall be distributed to all representatives

of Parties prior to Operations Committee meeting.

Page 33 of 145
ARTICLE 9. WORK PROGRAM AND BUDGET

91 General Obligations Contractor

Contractor shall be responsible for the conduct of the Petroleum Operations. Contractor shall
carry out the Petroleum Operations in the Contract Area diligently, expeditiously, efficiently,
and with the objective to economically maximize the ultimate recovery of Crude Oil and
Natural Gas from the Commercial Field(s) in accordance with good international petroleum
industry practice, and in consultation with or after approval of, as applicable, the Operations

Committee.

9.2 Initial Work Program and Budget

Contractor shall, within ninety (90) Days after the Effective Date, submit to the Operations
Committee a Work Program and Budget for the Exploration Operations for the remainder of
the first Calendar Year of the Exploration Period. If the Effective Date is less than one
hundred thirty-five (135) Days before the end of the first Calendar Year, Contractor shall
submit a Work Program and Budget for the Exploration Operations for the remainder of the

first Calendar Year and the subsequent Calendar Year of the Exploration Period.

9.3. Annual Work Program and Budget

9.3.1 Exploration Operations

Except for the initial Work Program and Budget (addressed in Sub-Article 9.2), during the
Exploration Period Contractor shall submit to the Operations Committee a Work Program
and Budget for the subsequent Calendar Years at least sixty (60) Days before the
commencement of each Calendar Year. Submission of the Work Program(s) and Budget(s)
shall not be considered a decision by Contractor to enter the subsequent phases of the

Exploration Period in accordance with Sub-Article 5.2.

The Work Program(s) submitted by Contractor for each Calendar Year shall be accompanied
by an indicative schedule for operations for the remainder of the then current phase in

accordance with Article 5.
9.3.2 Development and Production Operations

During the Development and Production Period Contractor shall submit for review and

approval, which approval shall not be unreasonably withheld, a Work Program and Budget

Page 34 of 145
for each Commercial Field for each Calendar Year to the Operations Committee at least sixty

(60) Days prior to the commencement of such Calendar Year.

9.4 Review and Approval of Work Program and Budget

9.4.1 After the submission of each Work Program and Budget in accordance with Sub-
Article 9.3, the Operations Committee will meet within thirty (30) Days. The Parties shall
review and either i) advise (for Exploration Operations) or ii) approve, propose modifications
to, or reject the proposed Work Program and Budget (for Development Operations or

Production Operations).

9.4.2 Following review and consideration of any modifications to the Work Program and
Budget proposed by Staatsolie, the Contractor shall, within fifteen (15) Days of the proposed

changes, re-submit the final Work Program and Budget for the subject Calendar Year.

9.4.3 For Work Programs and Budgets related to Exploration Operations, the Work
Program and Budget re-submitted by Contractor as described in Sub-Article 9.4.2 shall be

deemed final.

9.4.4 For Work Programs and Budgets related to Development Operations or Production
Operations, within fifteen (15) Days following the receipt of the re-submitted Work Program
and Budget as described in Sub-Article 9.4.2 Staatsolie shall notify Contractor of its
Operations Committee vote of approval or rejection of the re-submitted Work Program and
Budget and, if a vote of rejection, propose modifications with detailed reasons for such
modifications. Approval of the Work Program and Budget shall not be unreasonably
withheld. In case Staatsolie fails to respond to the re-submitted Work Program and Budget
within fifteen (15) Days from its receipt thereof, the resubmitted Work Program and Budget
shall be deemed approved by the Operations Committee.

The Work Program and Budget re-submitted by Contractor as described in Sub-Article 9.4.2,

approval of such proposal shall not be unreasonably denied by Operations Committee.

9.4.5 In the event that Staatsolie rejects such re-submitted Work Program and Budget, the
Contractor may either accept the modifications to such Work Program and Budget proposed
by Staatsolie or Parties will meet, within the following thirty (30) Days of such rejection, to
seek a mutually acceptable solution, which may include amendments to the such Work

Program and Budget proposed by Staatsolie. If Parties have not reached a mutually

Page 35 of 145
acceptable solution within such thirty (30) Days, either Party may refer such Work Program
and Budget to expert determination in accordance with Sub-Article42.5. The decision of the
expert shall be limited to approval or rejection of the Work Program and Budget submitted by
Contractor. Pending receipt of the final decision of the independent expert, Contractor shall
have the right (but not an obligation) to continue operations in any manner that is not

inconsistent with Staatsolie’s proposed modifications to the Work Program and Budget.

9.5 Modifications to Work Program and Budget

9.5.1 During the Exploration Period and for any subsequent Exploration, Contractor shall
implement the Work Program and Budget that was reviewed by the Operations Committee.
Modification to or revision of the details of such a Work Program and Budget may be
conducted at the discretion of Contractor. Contractor shall inform the Operations Committee

in advance of these modifications or revisions.
9.5.2 For Development Operations and Production, Contractor shall implement the Work
Program and Budget approved by the Operations Committee. Modification or revision of the

details of the Work Program or Budget is permitted subject to the following:

9.5.2.1 For approved Development Operations and Production Operations, Contractor may

incur expenditures in excess of those in the Budget, but not exceeding ten percent (10%) of
the expenditure approved for a line item, and cumulatively not exceeding ten percent (10%)
of the applicable annual Budget. In such cases, Contractor shall report in writing any such
over expenditure to the Operations Committee within fourteen (14) Days after the over

expenditures are known to Contractor.

9.5.2.2In case of emergency, Contractor may incur expenditures deemed necessary for
prudent Operations. Contractor shall report such expenditures to the Operations Committee in
accordance with Sub-Article 9.5.2. Unless such emergency is due to Gross Negligence or
Willful Misconduct on the part of Contractor, such expenditures shall be deemed approved by

the Operations Committee, and shall automatically be included in the approved Budget.

9.5.3 The aggregate of excess expenditures made under Sub-Article 9.5.2 shall not exceed
ten percent (10%) of the expenditures authorized in the approved Budget. Excess
expenditures shall become part of the approved Budget after approval by the Operations

Committee.

Page 36 of 145
ARTICLE 10. COMMERCIALITY

10.1. Discovery and Appraisal Notifications

10.1.1 If Petroleum Operations carried out by Contractor result in a Discovery, Contractor
shall inform Staatsolie within twenty four (24) hours of such Discovery, followed by a
written notification within thirty (30) Days of the Discovery (the “Discovery Notice”),

including all technical information data and interpretations available.

10.1.2 As soon as possible after the analysis of the data and information from such
Discovery but no later than one hundred twenty (120) Days from the date of the Discovery
Notice, Contractor shall by further notice inform Staatsolie whether or not in the opinion of
Contractor the Discovery merits Appraisal and if Contractor indicates that the Discovery does
merit Appraisal, Contractor shall simultaneously submit its Appraisal work program and

delineation of the Discovery Area to the Operations Committee.

10.1.3 Where Contractor indicates, within one hundred and twenty (120) Days from the date
of the Discovery Notice, that the Discovery does not merit Appraisal, Contractor shall unless
otherwise agreed between Contractor and Staatsolie, surrender the said Discovery Area
corresponding to such Discovery and forfeit any rights relating to Development and

Production there from.

10.1.4 The Operations Committee shall review and provide advice on the Appraisal work
program to be carried out by Contractor in respect of such Discovery. The Operations
Committee shall provide any proposed modifications within thirty (30) Days of receipt of
Contractor’s proposal. Contractor will consider such modifications and re-submit the final
Appraisal work program within thirty (30) Days of receipt such proposed modifications and

such re-submission shall be deemed final.

10.2 Assessment of Commerciality

10.2.1 Contractor shall commence the Appraisal work program, which may include
conducting studies, within thirty (30) Days from the date of the final submission of the
Appraisal work program pursuant to Sub-Article 10.1.4, failing which the Discovery Area

shall be deemed to have been relinquished, except as set out in Sub-Article 3.3.

Page 37 of 145
10.2.2 Contractor shall have a maximum period of two (2) years from the date of final
submission of, in accordance with Sub-Article 10.2.1, the Appraisal work program to

complete the Appraisal work program.

10.3. Appraisal Report

10.3.1 Contractor shall submit to the Operations Committee for review and advice a detailed
Appraisal Report for such Discovery Area, no later than sixty (60) Days or a longer period if
mutually agreed by the Parties following the completion of the Appraisal work program
pursuant to Sub-Article 10.2.2 (the “Appraisal Report”). Such report shall include all

available technical and economic data relevant to a determination of potential commerciality.

10.3.2 To the extent such data is available, this Appraisal Report shall include, but not be
limited to:
a. geological and geophysical conditions;
b. areal extent, thickness and depth of pay zones; pressure, volume and temperature of
the reservoir fluid;
c. Crude Oil and Natural Gas reserve estimates;
d. fluid characteristics, including, gravity, sulfur percentage, sediment and water
percentage of the fluid;
e. anticipated production performance;

f. an assessment of the commerciality of the field.

10.4 Date of Declaration of a Commercial Field

Staatsolie has thirty (30) Days after receipt of the Appraisal Report to decide whether it
approves or rejects the proposed delineation of the Commercial Field. In the event Staatsolie
fails to approve the re-submitted delineation within then thirty (30) Days, the Parties will
meet within the following thirty (30) Days to seek a mutually acceptable solution, which may
include amendments to Contractor’s proposed delineation of the Commercial Field. If the
Parties have not reached a mutually acceptable solution within such thirty (30) Day period,
Contractor may either withdraw the proposed delineation of the Commercial Field and submit
a new one or submit it for expert determination to the reservoir engineering expert pursuant
to Sub-Article 42.5. During the expert determination period, the Contract Area may not be
withdrawn by any Party or relinquished without the written consent of the Parties and the

Exploration Period shall be extended pursuant to Sub-Article 3.3.

Page 38 of 145
10.5

Development Plan

10.5.1 No later than one hundred and eighty (180) Days after the Date of Declaration of a

Commercial Field, Contractor shall, with respect to each Commercial Field, submit a

Development Plan to the Operations Committee for approval. The date on which the

Operations Committee approves a Development Plan shall be the Date of Establishment of a

Commercial Field. The Development Plan shall include, but not be limited to:

a)

b)

c)

d)

e)

k)

)

the surface outline of the area in which Development Operations and Production
Operations will be conducted (“Development and Production Area”);

all relevant maps and a calculation of proven, probable and possible Petroleum
reserves;

a detailed and substantiated description of the techniques and equipment for
Development; the Commercial Field

a production profile for the Commercial Field, based upon production rates that
ensures optimal ultimate recovery in accordance with best petroleum industry
practice;

a description of the goods, labor and services to be acquired from the Republic of
Suriname in compliance with Article 32;

details of the proposed drilling programme, including the type of wells, drilling
equipment intended for use, number, location, and completion methods;

details of the proposed production facilities, including production platforms, if
any,and production, separation and storage facilities, and measurement facilities;
details of the proposed transport system, with the proposed Delivery Point;

where any Petroleum Field(s) extend beyond the Contract Area, a suggested
unitization or joint development plan;

details of onshore installations such as terminal and office facilities;

a proposal of the crude oils to be included in the Basket in accordance with Sub-

Article 1.13

a detailed scheme for the protection of the environment, along with an environmental
and social impact assessment study and an environmental management plan
covering the life of the Commercial Field;

a report outlining the Contractor’s estimates for an Abandonment Plan;

m) details of any proposed injection of Natural Gas or Associated Natural Gas;

n)

a description of the technical and economic feasibility of optional methods of

Development, including the impact of enhanced oil recovery (EOR) techniques;

Page 39 of 145
0) (1) an estimate of annual Development and Operating Expenditures and, a forecast of
organizational structure, manpower requirements, and local content.
P) a project work program, time line and budget for Development work leading to
production
10.5.2 Copies of all studies regarding the proposed Development Plan shall be submitted

both in paper and in digital format to the Operations Committee.

10.6 Rejection of Development Plan

The Operations Committee has ninety (90) Days of its receipt to decide whether it approves
or rejects the Development Plan. In the event that the Operations Committee fails to approve
the proposed Development Plan, the objecting Party shall provide arguments for its rejection.
Contractor may submit a revised Development Plan for the same Commercial Field no later
than sixty (60) Days or such longer period if mutually agreed between Parties for the re-
submission after the date of notice of such rejection of the previously proposed Development
Plan. If Contractor does not submit the revised Development Plan within sixty (60) Days of
receipt of such notice or such longer period if mutually agreed between Parties, it will lose all
rights related to that Commercial Field and shall relinquish that part of the Contract Area

containing such Commercial Field.

10.7 Failure to Approve Resubmitted Development Plan

10.7.1 In the event the Operations Committee fails to approve the re-submitted Development
Plan within thirty (30) Days of its receipt, Parties will meet within the following thirty (30)
Days to seek a mutually acceptable solution, which may include amendments to the

Development Plan.

10.7.2 If Parties have not reached a mutually acceptable solution within such thirty (30)
Days, Contractor may withdraw the Development Plan. If not withdrawn, either Party shall
have the right to refer such proposed Development Plan to an independent expert in
accordance with Sub-Article 42.5. The period pending resolution by the independent experts

shall be considered Force Majeure, pursuant to Article 34.

10.8 Petroleum Discovered after Declaration of a Commercial Field
The Discovery of Petroleum after the Date of Declaration of a Commercial Field, outside but
nearby the delineated area of such Commercial Field and not included in a submitted

Development Plan, shall either be considered an expansion of an existing Petroleum Field or

Page 40 of 145
a new Petroleum Field, to be decided with regard to each Commercial Field by the
Operations Committee using good international petroleum industry standards. If the
Discovery is determined to be a part of the existing Petroleum Field, the delineation of the
existing Commercial Field shall be adjusted to include the portion of the Petroleum Field not
included in such Commercial Field. Alternatively, if the Discovery is determined to be a new
Petroleum Field, the provisions of Sub-Articles 10.1.2 and 10.1.3 shall then apply thereto.
Any dispute between the Parties regarding the above may be submitted by either Party for

resolution by expert determination in accordance with Sub-Article 42.5.

10.9 Unitization
10.9.1 If the recoverable reserves of a Commercial Field extend into adjacent contract
area(s), Staatsolie may require the respective contractors to co-operate in developing and

producing Petroleum from such adjacent commercial field.

10.9.2 If Staatsolie so requires, the Contractor shall, in co-operation with the contractor of
the adjacent area, submit within six (6) months of receiving Staatsolie’s request, unless
otherwise agreed, a proposal for the joint exploitation of the deposits, for the approval of

Staatsolie, such approval not to be unreasonably withheld.

10.9.3 If the proposal is not submitted or approved, Staatsolie may prepare or cause to be

prepared, for the account of Contractor and the other entities involved a reasonable plan for

common Development and Production, in accordance with good international petroleum

industry practice.

10.9.4 Where one or more of the entities object to the program prepared by Staatsolie under
Sub-Article 10.9.3 Contractor may, within twenty-eight (28) days of receipt of the program

submit the matter for arbitration in accordance with the procedure set out in this Contract.

10.10 Joint Operations

Where otherwise non-commercial volumes of Petroleum in the Contract Area would, if
exploited together with deposits in an area adjacent to the Contract Area, be commercial,
subject to Sub-Article 2.4.3, Staatsolie may require Contractor and the contractor of that
adjacent area to share facilities, provided always that such sharing does not compromise
operational integrity the commerciality of operations in the Contract Area, or economics

associated with a Development.

Page 41 of 145
10.11 Relinquishment Petroleum Field

Where the Contractor does not consider that a Petroleum Field warrants declaration of a
Commercial Field in accordance with Sub-Article 10.4, the Petroleum Field shall be
relinquished by Contractor at the expiry of the Exploration Period or any extensions

Exploration Period as provided for in this Contract.

Page 42 of 145
ARTICLE 11. PETROLEUM EXPENDITURES

Petroleum Expenditures shall be paid in accordance with Work Program(s), Budget(s) and

the provisions of the Accounting Procedure, as follows:

11.1. Exploration Expenditures

All Exploration Expenditures shall be paid by Contractor.

11.2. Development Expenditures
All Development Expenditures with respect to each individual Commercial Field shall be
paid by Contractor, and to the extent that Staatsolie participates in accordance with Article

12, Staatsolie shall pay its participating interest share of such expenditures.

11.3. Operating Expenditures
All Operating Expenditures with respect to each individual Commercial Field shall be paid
by Contractor, and to the extent that Staatsolie participates in accordance with Article 12,

Staatsolie shall pay its participating interest share of such expenditures.

Page 43 of 145
ARTICLE 12. PARTICIPATION OF STAATSOLIE

12.1 Right of Participation

Staatsolie has the right to participate in the Development Operations and Production
Operations of each Commercial Field on a Commercial Field by Commercial Field basis,
such right to be exercised by notice to Contractor no later than three hundred and sixty (360)
Days after the Date of Establishment of a Commercial Field. for which the election is to be
made and failure to exercise such right shall be deemed an election not to participate in the
Development Operations and Production Operations. Staatsolie shall automatically become a

Contractor Party upon its first election to participate in a Commercial Field.

12.2 Percentage of Participation

12.2.1 Staatsolie’s participation may be in any percentage not more than .. percent (..%).

12.2.2 Staatsolie shall, automatically upon its election to participate in accordance with Sub-
Article 12.1, become a Contractor Party. Staatsolie, as a Contractor Party, shall bear its share
of all Operating Expenditures and Development Expenditures related to the Commercial
Field in which it elects to participate as from the Date of Establishment of such Commercial
Field. Within ninety (90) Days of its election date, Staatsolie shall pay to Operator its share of
all Operating and Development Expenditures incurred by Contractor since the Date of
Establishment of a Commercial Field. If Staatsolie is in default of the above payment

obligation the provisions in Sub-Article 12.2.3 will apply.

12.2.3 If Staatsolie elects to participate, Staatsolie and Contractor shall promptly conclude a
mutually acceptable joint operating agreement based on the then current AIPN model form,
or, in case of an existing joint operating agreement among the Contractor Parties, will
promptly conclude a mutually acceptable amendment, whereby Staatsolie would become a
party to such agreement. Included in the joint operating agreement will be terms which allow
Contractor to take and sell up to one hundred percent (100%) of Staatsolie’s Cost Oil and one
hundred percent (100%) of Staatsolie’s participating interest share of Profit Oil, in order to
pay the amount then due from Staatsolie in the event that Staatsolie does not pay its
participating interest share of costs within thirty (30) Days of the date of receipt of any joint
billing statement. Contractor shall be reimbursed by Staatsolie for agreed marketing fees and

transportation costs incurred by Contractor to sell the abovementioned Staatsolie’s Cost and

Profit Oil. Any funds received by Contractor for Staatsolie’s entitlement in excess of the

Page 44 of 145
amounts due by Staatsolie will be refunded to Staatsolie within 30 Days of receipt of such

funds by Contractor.

Page 45 of 145
ARTICLE 13. ROYALTY

13.1 Pursuant to the lifting procedure of Sub-Article 14.9, Contractor shall, on Staatsolie’s
instructions, deliver to Staatsolie at the Delivery Point six and one quarter percent (6.25%) of
the Gross Production as Royalty which is equal to Staatsolie’s royalty obligations to the
Republic of Suriname pursuant to Article 65 of the Mining Decree. The Royalty rate as
mentioned herein between Staatsolie and Contractor shall not change during the term of the

Contract.

13.2 If taken in cash, the amount of the Royalty payment obligation shall be based upon

the Market Price calculated in accordance with Article 15 and be paid per Calendar Month.

13.3 Contractor shall be released from and indemnified by Staatsolie for any obligation for
payment to any Government Authority of any Royalty referenced in Article 65 of the Mining
Decree or in any other law, decree, regulation or order in existence as of the Effective Date or

any time thereafter during the term of this Contract.

Page 46 of 145
ARTICLE 14. COST REIMBURSEMENT AND PROFIT SHARING

Reporting on costs, revenues and production shall be on a monthly basis on a Commercial
Field by Commercial Field basis. Settlement of obligations of Contractor and Staatsolie under
this Article will be on a quarterly basis.

Petroleum Expenditures recorded in the Petroleum Expenditures Account shall be
recoverable subject to Cost Recovery in accordance with Article 14, subject to Article 27 and

Sub-Article 3.5.

14.1. Ownership of Petroleum
14.1.1 In accordance with the Mining Decree, the Petroleum Law of 1990 and Article 5 of
Decree E-8B, Petroleum produced and saved and not used in Petroleum Operations or re-

injected shall belong to Staatsolie up to the Delivery Point.

14.1.2 Crude Oil shall be distributed from the Contract Area in the sequence and quantities
determined in this Article. Contractor Parties and Staatsolie each have the right and
obligation to separately take, dispose of, market and freely sell their share of Crude Oil

according to this Article 14 subject to Sub-Article 12.2.3.

14.2. Operating Expenditures

After delivery of Royalty in accordance with Article 13, Contractor Party(ies) (including
Staatsolie where applicable pursuant to Article 12, and subject to Article 20) shall be
entitled to an amount of Crude Oil proportionate to their respective participating interest
share from the Commercial Field. Such amount(s) , when valued at the Market Price, equal(s)
the proportionate share of Operating Expenditures approved through Cost Recovery of such

field in such Calendar Quarter and carried forward pursuant to Sub-Article 14.6.

14.3. Development Expenditures

After delivery of Royalty in accordance with Article 13 and reimbursement of Operating
Expenditures in accordance with Sub-Article 14.2, Contractor Party(ies) (including to
Staatsolie where applicable pursuant to Article 12, and subject to Article 20) shall be entitled
to an amount of Crude Oil proportionate to their respective participating interest share from
the Commercial Field. Such amount(s), when valued at the Market Price, equal(s) the
proportionate share of Development Expenditures approved through Cost Recovery for such

field and carried forward pursuant to Sub-Articles 14.5.

Page 47 of 145
14.4 Exploration Expenditures

After delivery of Royalty in accordance with Article 13, and reimbursement of Operating
Expenditures in accordance with Sub-Article 14.2 and Development Expenditures in
accordance with Sub-Article 14.3, Contractor Party(ies) (excluding Staatsolie) shall be
entitled to an amount of Crude Oil proportionate to their respective participating interest
share from the Contract Area. Such amount(s), when valued at the Market Price, equal(s) the
Exploration Expenditures approved through Cost Recovery and those carried forward
pursuant to Sub-Articles 14.5 and 14.6 in proportion to their respective participating interest
in the Commercial Field. Exploration Expenditures which are attributable to a Commercial
Field shall be reimbursed from that Commercial Field subject to Sub-Articles 3.4, 3.5 and
3.6.3.

14.5 Cost Oil ceiling - Percentage of Production
In any Calendar Quarter the amount of Crude Oil distributed in accordance with Sub-Articles
14.2, 14.3 and 14.4 shall not exceed .. percent (..%) of Gross Production after all Royalties

have been paid, denoted as the Cost Oil ceiling.

14.6 Carry Forward

The amounts of unrecovered Operating Expenditures, Development Expenditures and
Exploration Expenditures that cannot be reimbursed from Cost Oil pursuant to Sub-Article
14.5 shall be carried forward for recovery in the succeeding Calendar Quarter(s) until fully

recovered or until this Contract terminates.

14.7 Profit Oil

After distribution of the amounts of Crude Oil as required pursuant to Article 12 and Sub-
Articles 14.2, 14.3 and 14.4, any remaining Crude Oil (i.e. Profit Oil) produced from the
Commercial Field shall be distributed between Contractor and Staatsolie as agent of the
Republic of Suriname as a function of the value of the “R- factor” defined herein.

The R-factor shall be calculated for each Commercial Field on a Calendar Quarterly basis.
Because the precise value for the R-Factor for a Calendar Quarter cannot be determined with
certainty until after the end of that Calendar Quarter, the estimated R-factor shall be made
available by the Operator in the last week of such Calendar Quarter.

The R-Factor shall be equal to the cumulative gross revenue minus the cumulative Royalty

minus the cumulative income tax, divided by the cumulative recoverable Petroleum

Page 48 of 145
Expenditures on a Commercial Field basis. Subject to the above, the R-factor shall be applied
to Profit Oil produced during the relevant Calendar Quarter in calculating the Crude Oil to

which each Party is entitled.

R= (cumulative gross revenue — cumulative royalty — cumulative income tax)

(cumulative petroleum expenditures)

For purposes of this calculation:

“cumulative gross revenue” means the total value of all Gross Production from the Effective
Date to end of the respective Calendar Quarter, with Gross Production being valued at the

Market Price.

“cumulative royalty” means 6.25% of the cumulative gross revenue;

“cumulative income tax” means the total of all income taxes calculated as the income tax rate
multiplied by total Profit Oil from both Contractor and Staatsolie’s share related to this

Commercial Field, from the Effective Date to the end of the respective Calendar Quarter; and

“cumulative petroleum expenditures” means the sum of all recoverable Petroleum
Expenditures related to the Commercial Field from the Effective Date to the end of the

respective Calendar Quarter.

R- Factor Slices Staatsolie Share (%) Contractor Share (%)
0-1

1 - 1.25

1.25 - 1.50

1.50 - 1.75

1.75 -2

2-3

>3

For the avoidance of doubt, Staatsolie’s Share in the above table is the amount received by

Staatsolie acting as agent of the Republic of Suriname with respect to the Contract.

The Contractor Share in the above table is the amount received by Contractor Parties

including Staatsolie where applicable.

Page 49 of 145
Allocation of Profit Oil with respect to such Calendar Quarter shall be made on a prospective
basis in the last week of such Calendar Quarter based upon the Contractor's good faith
estimates of the information required for the calculation of the R-Factor pursuant hereto.

The adjustments to provisional R-Factor mentioned in this Sub-Article 14.7 shall be made
before the end of the following Calendar Quarter.

Settlement of Profit Oil shall be pursuant to the procedures agreed by the Parties in the lifting

procedures.

14.8 Transfer of Title
Title to the Crude Oil and Natural Gas, which Contractor is entitled to in accordance with this

Contract, shall be transferred to Contractor at the Delivery Point.

14.9 Lifting Procedures

Not later than one-hundred and twenty (120) Days or any longer period to be mutually agreed
by Parties prior to the anticipated Date of Initial Commercial Production, the Parties shall
enter into supplementary contracts concerning Crude Oil transfer of title, lifting procedures
and delivery, lifting and tanker schedules, loading conditions, Crude Oil metering, statistics
and classification of the lifting responsibility. If such contracts are not agreed by all within
the time period specified, the Parties agree to use the AIPN Model Crude Oil Lifting
Agreement to govern such activities until such a time as an alternative lifting agreement may

be agreed.

Page 50 of 145
ARTICLE 15. MEASUREMENT AND VALUATION OF PETROLEUM

15.1 Measurement
15.1.1 Contractor shall recommend sampling, measuring and testing equipment, and
procedures for controlling measurement of Crude Oil produced to the Operations Committee

for approval.

15.1.2 Contractor shall give written notice to Staatsolie fourteen (14) Days prior to any
testing and calibration of the appliances used in the measurement and determination of the
quality and quantity of Petroleum. Staatsolie, at its cost and risk, shall be entitled to have

witnesses present at such testing and calibration.

15.1.3 Where the appliances used in connection with Petroleum measurement have caused an
overstatement or understatement of production, the error shall be presumed to have existed
since the date of the last calibration of such appliance, unless proven otherwise. Contractor
shall appropriately correct the error by:

a) amending the volume of the Petroleum delivered in the relevant period; and

b) adjusting the entitlements of each Party to take into account the correction.

15.1.4 Petroleum produced from each Commercial Field shall be measured at the Delivery
Point in accordance with generally accepted practices and standards of the international
petroleum industry. All measurements for all purposes in this Contract shall be adjusted to

standard conditions of pressure and temperature (sixty (60) degrees Fahrenheit and 14.7

p.s.i.a.).

15.2 Production Forecast

No later than sixty (60) Days prior to the Date of Initial Commercial Production and
thereafter before the beginning of each Calendar Quarter, Contractor shall present a
production forecast to Staatsolie. The forecast will estimate Gross Production for the next
four (4) Calendar Quarters on a Commercial Field by Commercial Field basis, based on the
production rates designed to maximize the ultimate recovery of Crude Oil (maximum
efficient rate) from the Commercial Field in accordance with good and prudent petroleum
industry practices and field conservation principles. Contractor shall give due consideration

to any comments or recommendations made by Staatsolie in respect of such forecast.

Page 51 of 145
15.3 Market Price

The Market Price of Crude Oil shall be equal to the Realized Price or the Crude Oil Basket
Price as determined in accordance with Sub-Article 15.4 at the time of sale, whichever is
highest. If the Crude Oil Basket Price is higher than the Realized Price and the difference is
equal to or greater than US Dollars twenty five-cents (US$0.25), then the Market Price shall
be determined by the Operations Committee. In the event the Operations Committee cannot
resolve the issue within seven (7) Days, the Market Price to be used pending final resolution

of the issue shall be the Realized Price plus US Dollars twenty five-cents (US$0.25).

15.4 Crude Oil Basket

15.4.1 Staatsolie and Contractor shall, at least six months before the projected start-up date
of a Commercial Field, agree upon the Basket. In the event Staatsolie and Contractor have
been unable to determine the crude oil Basket within such period, the Basket will be
determined through expert opinion in accordance with Sub-Article 42.5, at least two months
prior to the projected startup date of such Commercial Field. If said publication or any
adequate succeeding publication ceases to be published, Staatsolie and Contractor must agree

in writing on a substitute publication.

15.4.2 In the absence of a quotation of one (1) or more of the agreed representative crude oils
in the Basket, or to reflect changes in the Crude Oil produced, Staatsolie and Contractor shall
meet and use reasonable endeavors to agree on a replacement representative crude oil for the
Basket. In case of failure the representative crude oil shall be determined by expert

determination in accordance with Sub-Article 42.5.

15.4.3 The Basket may be revised periodically but no more than once each Calendar Quarter
within the three (3) years following the start-up date of a Commercial Field and no more than
once during a Calendar Year thereafter, if required, by written agreement between Staatsolie
and Contractor to reflect any change in the quality of the Crude Oil produced from the
Contract Area or if one of the oils in the Basket is no longer representative in accordance

with Sub-Article 1.13.

15.4.4 Each Party shall notify the Operator of the volumes, prices, sales dates, points of sale
for all its transactions within fifteen (15) Days before the end of such Calendar Month.
Operator shall promptly give Staatsolie and any other Contractor Parties notice of the

volumes and Market Price for each transaction. If any Party objects to Market Price of such

Page 52 of 145
transaction, within thirty (30) Days of such notice to Staatsolie, such Market Price shall be

determined by expert determination in accordance with Sub-Article 42.5.

Page 53 of 145
ARTICLE 16. FOREIGN CURRENCY AND BANKING

16.1. Bank Accounts in Suriname
Contractor shall be authorized to open and hold bank accounts in Suriname denominated in

foreign and local currencies for the conduct of Petroleum Operations.

16.2. Bank Accounts General
16.2.1 Contractor shall be responsible for reporting any deposits and withdrawals in respect
of the foreign currency accounts to the Central Bank of Suriname in accordance with

Applicable Law.

16.2.2 Contractor shall have the right to open, operate and freely maintain in its name with
financial institutions in and/or outside Suriname, bank accounts and other credit and deposit
accounts or banking arrangements in any unit currency and use these accounts for the purpose
of Petroleum Operations, including, without limitation, for general corporate purposes, and
to pay any and all Petroleum Expenditures or other expenditures, receive revenues or sales
proceeds from any source, and finance Petroleum Operations, including any external or
intercompany loans, equity contributions, or dividends (“Foreign Currency Accounts”) and
in compliance with Applicable Law, including with those of the country’s monetary

authorities

16.2.3 Contractor shall have the right to receive and retain abroad its proceeds and payments
under this Contract received in Foreign Currency Accounts including but not limited to the
proceeds of sale of Petroleum hereunder, and dispose freely of the same without any

obligation to repatriate the same or any part thereof to Suriname.

16.2.4 The Contractor shall have rights to pay directly outside Suriname foreign Sub
Contractors for purchase of goods and services necessary to carry out Petroleum Operations
and freely repatriate abroad all proceeds from Contractor’s Petroleum Operations within

Suriname.

16.2.5 Foreign Sub-Contractors of the Contractor shall have the same rights and obligations

specified above as the Contractor.

Page 54 of 145
16.3 Foreign Currencies

No restriction will be imposed on importation by the Contractor of the funds intended for the
performance of the Petroleum Operations or exportation of funds or distribution of proceeds
to accounts outside of Suriname. The flow of incoming and outgoing funds (investment and
dividends) shall comply with the Applicable Law, including with those of the country’s

monetary authorities.

16.4 Purchase or Exchange of Suriname Dollars

Suriname Dollars shall be purchased by Contractor from The Central Bank of Suriname or a
local commercial bank. The applicable conversion rate for these transactions shall be the rate
published by the Central Bank of Suriname for conversion of the US Dollars into Suriname

Dollars at the time of purchase.

16.5 Export Profit Oil and Cost Oil

In accordance with the Petroleum Law of 1990, and subject to the provisions of Article 19,
Contractor shall be entitled to freely (a) export all of its share of Cost Oil and Profit Oil from
Suriname and sell, assign or otherwise transfer such Crude Oil in or outside Suriname, and
record and retain in foreign currency accounts, all sales proceeds as income without
restriction and (b) receive revenues from Cost Oil and Profit Oil into Foreign Currency
Accounts. Contractor shall not be obligated to remit or repatriate such proceeds to Suriname
with the exception of those proceeds, at Contractor’s option, as may be needed to meet
Contractor’s expenses in Suriname. With the exception of the statistics and consent duties
pursuant to State Decree of 4 May 2005 Official Gazette of the Republic of Suriname 2005
No 52, no further export duty, stamp duty, or other provision fee or Tax will be levied against

Contractor or due in connection with the export of Crude Oil.

16.6 Information for Foreign Exchange Commission

Contractor shall be subject to the Foreign Exchange Act of 1947as amended from time to
time and, in accordance with the provisions thereof, shall submit to the Foreign Exchange
Commission at the commission’s request, all information the commission deems necessary.
Notwithstanding the foregoing, in case of any conflict between the provisions of the
Petroleum Law of 1990 and the provisions of the Foreign Exchange Act of 1947, the

provisions of the Petroleum Law of 1990 shall prevail.

Page 55 of 145
ARTICLE 17. PAYMENTS

17.1. Currency of Payments to Staatsolie and the Republic of Suriname
All cash payments of Contractor to Staatsolie or the Republic of Suriname shall be in US
Dollars or, if agreed by the Parties in writing, any other currency, to a bank account to be

designated in writing by Staatsolie or the Republic of Suriname, as appropriate.

17.2. Currency of Payments to Contractor
All cash payments of Staatsolie to Contractor shall be made in US Dollars or, if agreed by the
Parties in writing, any other currency, to bank accounts to be designated in writing by

Contractor.

17.3. Due Date of Invoices
Unless otherwise provided elsewhere in this Contract or in the Accounting Procedure, all
payments shall be made within thirty (30) Days after receipt of the invoice for such

payments.

17.4 Interest on Overdue Payments
Any overdue payment pursuant to this Contract shall bear an interest equal to LIBOR, plus
two percentage points (2%), per annum. Interest shall be calculated on a quarterly

compounded basis from the due date until paid in full.

17.5 Payment of Disputed Obligations

If the owing Party disputes an amount due, including payments in kind, under an invoice or
other documented obligation to pay under this Contract, it shall, within the payment period of
the invoice or other documented obligation to pay, inform the invoicing Party in writing of its
objection, setting forth with specificity the amount disputed and the reasons therefore. The
owing Party shall pay the undisputed amount when due. If Parties fail to amicably resolve
the dispute with regard to the disputed amount, either Party may seek expert determination in
accordance with Sub-Article 42.5 and withhold payment of such disputed amount until the
dispute is resolved. Interest shall accrue as per article 17.4 on any disputed amount from the
date the owing Party provides notice to the invoicing Party until the dispute is finally
resolved. The owing Party shall pay the amount, including interest accrued thereon, pursuant

to the expert determination award within fifteen (15) Days of the expert award.

Page 56 of 145
ARTICLE 18. IMPORT DUTIES

18.1 Import and Export Duties
Contractor, and its Sub-Contractors, shall be exempted from import and export duties in
accordance with the Petroleum Law of 1990. The waiver described herein shall not apply to

items listed in Annex 5.

18.2. List of Sub-Contractor(s)
Contractor shall, twice every Calendar Year, submit to Staatsolie a list of Sub-Contractors

who are engaged in its Petroleum Operations.

18.3. Withdrawal of Import and Export Duties Exemption

If Contractor or its Sub-Contractors sell or transfer ownership of imported goods to a party
other than the Government, Staatsolie or another exempt third party, then Contractor or its
Sub-Contractors shall be liable to pay all duties, Taxes and levies on such goods imported
under the exemption provided by this Contract. The duties, Taxes and levies payable shall be
calculated on the CIF value of the goods at the day of import, as determined by the

Surinamese customs authority.

18.4 Re-Export of Imported Goods
Industrial means, materials, goods and equipment imported by Contractor or its Sub-
Contractors pursuant to this Article may be re-exported by Contractor or its Sub-Contractors,

provided that the terms and conditions of this Article have been complied with.

18.5 Household Objects for Expatriate Employees

Household objects for personnel and domestic use imported by the Contractor’s and its Sub-
Contractors’ Expatriate Employees relevant to activities concerning Petroleum Operations on
the occasion of their change of residence will be admitted duty-free, provided however that
such property is imported for the sole use of the Expatriate Employee and his family and have
been imported within six (6) months after the arrival of the Expatriate Employee. Items
imported under this Article and exempt from custom duties may be exported without the

payment of custom duties.

Page 57 of 145
ARTICLE 19. TAXATION AND STABILIZATION

19.1. General

Each Contractor Party shall pay its own income tax in accordance with Sub-Article 19.2.

19.2.1 Income Tax

Each Contractor Party will be subject to the Income Tax Act of 1922 (Government Gazette of
1921 no. 112, as last amended by State Decree of 1995 no. 52) and the Petroleum Law of
1990 at the rate of 36% as referenced in the Petroleum Law of 1990. Subject to the preceding,
the income tax calculation will take into account the following revenues and expenses:
Revenues:

(a) the value of each Contractor Party’s share of Cost Oil and Profit Oil according to
Article 15 and

(b) all other income of Contractor Party derived from Petroleum Operations properly
included in gross income under Applicable Law, related to or as a consequence of this
Contract.

Expenses:

(a) the value of each Contractor Party’s share of expenditures which shall not be limited
by the Cost Oil ceiling according to Article 14, and

(b) expenditures, related to or as a consequence of this Contract, by Contractor which are
not eligible for Cost Recovery. These will be treated in accordance with the Income Tax Act

of 1922.

19.2.2 Turnover Tax
Pursuant to Article 18 of the Turnover Tax Act 1997, the turn over tax is zero (0) percent in

case of export of Crude Oil

19.3 Payment

All Taxes payable by Contractor or a Contractor Party shall be paid and all income tax
returns shall be calculated and filed in US Dollars or currency as agreed in Sub-Article 17.1.
Losses or credits for income tax purposes may be carried forward in accordance with

Applicable Law.

Page 58 of 145
19.4 Stabilization

19.4.1 A Contractor, pursuant to the Income Tax Law of 1922 (Government Gazette 1921
no. 112, as lastly amended by Official Gazette 2000 no. 123) and the Petroleum Law of 1990,
shall be subject to Income Tax pursuant to the rates as specified in Sub-Article 19.2.1. In case
the Income Tax rates are adjusted, such adjustment shall not be applicable to the Contractor
and shall have no influence on his liability to pay taxes pursuant to the Income Tax Law of
1922.

Page 59 of 145
ARTICLE 20. DOMESTIC SUPPLY REQUIREMENT

20.1 Supply by Government and Staatsolie
Domestic Supply Requirement shall, to the extent possible, be supplied from the entitlements
of the Government and Staatsolie under this Contract, and from other entitlements of the

Government and any entity owned or controlled by the Government.

20.2 Supply by Contractor

If Crude Oil available to the Government and Staatsolie pursuant to Sub-Article 20.1 is
insufficient for fulfilling the Domestic Supply Requirement, at any time, at least twelve (12)
Calendar Months after the Date of Initial Commercial Production, Staatsolie may request in
writing that Contractor make available a quantity of Crude Oil to which Contractor is entitled
hereunder. Beginning with its first such request and every thirty (30) Calendar Days
thereafter, Staatsolie shall include data indicating the total production from each contract area
then producing within Suriname. In response to such request, Contractor shall supply at the
Delivery Point from the Contractor’s entitlement, that portion of the Domestic Supply
Requirement, in excess of the entitlements of the Government and Staatsolie described in
Sub-Article 20.1, on a pro rata basis with other crude oil producers except Staatsolie, in
Suriname, but not exceeding twenty-five percent (25%) of Contractor’s entitlement, which
portion the Contractor shall be paid at the Crude Oil Basket Price. Contractor’s obligations to
fulfill this obligation shall take effect ninety (90) Days from the date of the request from
Staatsolie. If the request from Staatsolie is the result of Force Majeure conditions, which do
not permit Staatsolie to wait until such quantities become available following expiry of
Contractor’s long-term commitments, Staatsolie shall reimburse Contractor its actual costs

incurred in covering such commitments.

20.3. Payment for Purchased Crude Oil

If the request for deliveries from Contractor is the result of a Force Majeure event under Sub-
Article 20.2, Staatsolie shall settle the payment in cash within sixty (60) Days from the date
of delivery, otherwise payment to Contractor shall be made in accordance with Article 17. In
all events that Staatsolie fails to pay any amount owed to Contractor for received Crude Oil
when due, Contractor shall have the right to take and sell such quantity of Staatsolie’s (as
agent of the Government of Suriname) Profit Oil abroad or in Suriname in satisfaction of any
unpaid balance. Contractor shall be reimbursed by Staatsolie for any marketing fees or

transportation costs incurred by Contractor to sell mentioned above Staatsolie’s Profit Oil.

Page 60 of 145
Any amount due under the provisions of this Article shall accrue interest provided under Sub-
Article 17.4 until fully settled. In the event Contractor is not able to recover all amounts due
together with interest from sale of Staatsolie’s Profit Oil herein within six (6) months, Parties
shall meet and discuss to resolve the issue, failing which, supply obligations of Contractor
under Sub-Article 20.2 shall cease.

Page 61 of 145
ARTICLE 21. NATURAL GAS

21.1 Use of Associated Gas
Associated Gas produced in the Contract Area shall in first instance be utilized for
conducting Petroleum Operations, including but not limited to secondary recovery operations,

re-pressuring and recycling, and power generation.

21.2 Excess Associated Gas

21.2.1 Associated Gas in excess of amounts used pursuant to Sub-Article 21.1 shall be
designated as excess Associated Gas. If Contractor considers the Development of excess
Associated Gas to be economic, then Contractor shall include the Development of such

excess Associated Gas in the Development Plan submitted for the Development of Crude Oil.

21.2.2 If Contractor considers the excess Associated Gas not to be economic, Staatsolie shall
have the right to collect, transport and utilize without any payment to Contractor this excess
Associated Gas at its sole cost and risk. In that case, the Parties shall mutually agree on the
operational aspects of Staatsolie's utilization of such Associated Gas. Production of such

excess Associated Gas shall not hinder Contractor’s operations.

21.2.3 Contractor shall re-inject into the subsurface any excess Associated Gas, which is not
developed under this Sub-Article 21.2, subject to international petroleum standards and
Staatsolie’s explicit permission; provided that Contractor is not required to re-inject any
excess Associated Gas if such re-injection would, in Contractor’s opinion, cause damage to
the reservoir or negatively affect the efficiency of production of Crude Oil or the ultimate

recovery of Crude Oil.

21.2.4 Contractor is not allowed to flare excess Associated Gas, except in the event it cannot
be sold or re-injected in accordance with Sub-Articles 21.2.1 or 21.2.3. Any such flaring is
only allowed with the prior written approval of Staatsolie or the designated Government

Authority.
21.3 Discovery of Significant Non-Associated Gas

21.3.1 In the event of the Discovery of significant amounts of non-Associated Gas Staatsolie

and Contractor shall meet to consider how such Discovery may be appraised, developed and

Page 62 of 145
produced. They shall consider whether a market exists for the non-Associated Gas and how

such market may be supplied.

21.3.2 If no market exists at the time of Discovery of non-Associated Gas, the Parties shall
consider how a market may best be created and Contractor shall have the right to retain the
Discovery Area for a period not exceeding five (5) Calendar Years from the notice by
Contractor to Staatsolie, or a longer period to be mutually agreed between Parties. Contractor
may request Staatsolie for an extension at least sixty (60) Days prior to the expiration of said
period. During such time, Staatsolie shall not enter into an agreement with third parties

concerning such Discovery Area.

21.4 Non-Associated Gas Addendum

Subject to the provisions of Sub Article 21.3.2, within ninety (90) Days of the Contractor
determining that there is a market for a non-Associated Gas, which in the written opinion of
Contractor may be commercial, the Parties shall initiate negotiations for an addendum to this
Contract for non-Associated Gas (“Addendum”), which shall establish the procedures and
conditions by which Contractor may Appraise, develop and produce such Discovery. The
principles for the Addendum shall be the same as those for Crude Oil, and the terms may be
negotiated in order to make such development and production not less profitable to Parties
than would be realized for Crude Oil of a similar magnitude. The Addendum shall include,
among others, provisions to:

a) govern the orderly Appraisal, Development and Production of such Discovery;

b) determine the expected market price for Natural Gas in relation to its location, volume

and potential customers;

c) address Staatsolie’s direct participation; and
d) address cost reimbursement and payment to Contractor and profit sharing between
Parties.

21.5 Disagreement on Non-Associated Gas

If, following the process set out in this Article 21, Contractor does not agree that the resulting
terms of the Addendum support the commercialization of the Discovery, then subject to Sub-
Articles 3.2 and 21.3.2, Contractor shall relinquish its rights to that part of the Contract Area

that contains the non-Associated Gas Discovery.

Page 63 of 145
21.6 Extension of the Term of the Exploration Period during Addendum Negotiation

Subject to Sub-Article 21.3.2, in the event of a non-Associated Gas Discovery, the
Exploration Period for the non—Associated Gas Discovery Area shall automatically be
extended at the end of the Exploration Period, by such period of time as it may take for the
Parties to mutually agree to the Addendum. During any such extension, Exploration
Operations shall be limited to such area delineated by the Discovery of non-Associated Gas
to be approved by Staatsolie. The remaining Contract Area shall be relinquished, except for
Crude Oil Development and Production Areas and areas for which a declaration of a

Commercial Field is pending before Staatsolie, as required by this Contract.

21.7 Crude Oil Priority
Notwithstanding the foregoing provisions of this Article 21, the Production of Crude Oil shall
not be unduly delayed or hindered by any evaluation or indecision with regard to the possible

Development of a Discovery of Associated Gas or non-Associated Gas.

Page 64 of 145
ARTICLE 22. INFORMATION

22.1 Reports, Data and Information from Contractor

In accordance with good international petroleum industry practice, Contractor shall keep
Staatsolie promptly and fully informed of Petroleum Operations being carried out by it and
it’s Sub-Contractors and shall promptly, provide Staatsolie with all data, samples,
information, interpretations and reports, including progress and completion reports, which are
related to this Contract, and which shall include, but not be limited to:

22.1.1 raw and processed seismic data and interpretations thereof including digital horizon
files, velocity models used for depth conversion in formats specified by Staatsolie;

22.1.2 well data, including, but not limited to, daily drilling reports, electric logs and other
wire line surveys, mud logging reports and logs, samples of cuttings and cores and analyses
made thereof;

22.1.3 all reports prepared from drilling data, geological or geophysical data, including all
maps or illustrations derived therefrom;

22.1.4 all original well completion and well testing reports;

22.1.5 all reports dealing with location surveys and all other reports regarding wells, treating
plants or pipeline locations;

22.1.6 all reports dealing with reservoir investigations and reserve estimates s, field outlines
and economic evaluations relating to current and future Petroleum Operations;

22.1.7 all quarterly reports on Petroleum Operations as determined by the Operations
Committee or requested by the Government;

22.1.8 all final reports upon completion of each specific project or operation; contingency

programs and reports dealing with health, safety, and the environment;

22.1.9 all design drawings, criteria, specifications and construction records;
22.1.10 all reports of technical audits and studies relating to Petroleum Operations;
22.1.11 all reports of all other technical data relevant to the performance of Petroleum

Operations in the Contract Area;

22.1.12 all reports which may be required by the Accounting Procedure or which may be
requested by Staatsolie and are otherwise required by the terms of this Contract; and

22.1.13 all audit reports issued in accordance with the Accounting Procedure regarding the
Petroleum Operations and its accounting.

Upon approval by Staatsolie, Contractor may cease submitting any or all of the above items

and maintain them for the review by Staatsolie, as either hard copy in Contractor’s offices in

Page 65 of 145
Suriname or as a digital electronic version, provided that originals of scanned documents can

be presented, upon request of Staatsolie.

22.2 Reports, Data and Information from Staatsolie

Staatsolie shall make available to Contractor all technical data and information in its
possession or under its control, relating to the Contract Area and relevant to the performance
of Petroleum Operations by Contractor. This information shall include but not be limited to,
seismic data and all logs and records of wells, well cuttings, samples, cores, sidewall cores,
and oil samples regarding the Contract Area. However, Staatsolie shall not be obliged to
disclose data and information which it is unable to release due to confidentiality restrictions

in force and effect at the time of Contractor’s request.

22.3 Ownership of Data

22.3.1 All original and copied data and samples collected by Contractor during Petroleum
Operations shall be the property of Staatsolie. Contractor may export, use and retain the
collected data and samples outside Suriname and shall, on behalf of Staatsolie and in
furtherance of Petroleum Operations, manage the use of such data, subject to the provisions
of this Article. Contractor shall be responsible to store all samples and data and shall inform
Staatsolie of their location. Notwithstanding the foregoing, Staatsolie shall have the option to
relocate and store a copy of all data and (part of the) samples at its cost.
22.3.2 Prior to the destruction of any data or samples, Contractor shall notify Staatsolie in
writing and Staatsolie may elect to further store or relocate such data and samples, at its cost.
During the Term of this Contract, Parties shall have access to all data and samples.

22.3.3 On termination of this Contract, Contractor shall turn over all original and copied data,

samples and information obtained during or in relation to its Petroleum Operations in
Suriname still in its possession to Staatsolie, provided that Contractor may retain its
evaluation materials which shall remain the property of Contractor.

22.3.4 Contractor shall maintain accounting records, returns, books and accounts as required
under the Accounting Procedure and shall be entitled to retain and use at least one (1) copy of
all data for any purpose during the term of this Contract and after this Contract’s termination,

so long as Contractor complies with its confidentiality obligations set forth in Article 23.

Page 66 of 145
22.4 Annual Reports

No later than ninety (90) Days following the end of each Calendar Year, Contractor shall
submit to Staatsolie a report covering Petroleum Operations performed in the Contract Area
during such Calendar Year. Such report, as applicable, shall include but not be limited to:
22.4.1 a statement of all wells drilled, the summary of each such well, and a map on which
drilling locations are indicated;

22.4.2 a statement on any Petroleum encountered during Petroleum Operations, as well as a
statement of any fresh water layers encountered;

22.4.3 a statement of quantities of Petroleum, water and any significant quantities of other
minerals produced therewith from the same reservoir or deposit;

22.4.4 a summary of the nature and extent of all Exploration Operations in the Contract
Area;

22.4.5 a general summary of all Petroleum Operations in the Contract Area;

22.4.6 a statement of the number of employees engaged in Petroleum Operations in
Suriname, identified by nationality to the extent providing such information does not cause
Contractor to violate any laws to which it is subject;

22.4.7 a statement on the estimated Petroleum reserves remaining to be recovered and the
underlying analysis related to this statement; and

22.4.8 a summary of the disposals or sales pursuant to Sub-Article 28.5.

Page 67 of 145
ARTICLE 23. CONFIDENTIALITY

23.1 Confidentiality of Information and Data

23 1.1 Each Party agrees that all information and data of a technical, geological or
commercial nature, acquired or obtained from and/or related to Petroleum Operations on or
after the Effective Date and not (i) in the public domain; (ii) already known to each Party or
its respective Affiliates as of the Effective Date; (iii) acquired independently from a third
party who has the right to disseminate such information at the time it is acquired by either
Party or an Affiliate of such Party; (iv) developed by a Party or its respective Affiliates
wholly independently of the information and data received from a disclosing party; or (v)
otherwise legally in the possession of such Party or its respective Affiliates without
restriction on disclosure, shall be considered and kept confidential (the “Confidential
Information”) (subject to Contractor's right to use and to trade such data and information in
accordance with this Article 23), and shall not be disclosed, sold, offered to any third party or
published, except:

(a) to employees, officers and directors of each Party, and to an Affiliate of each Party
and its respective employees, officers and directors, provided such Affiliate maintains
confidentiality as provided in this Contract;

(b) to any Government Authority when required by this Contract;

(c) to the extent such Confidential Information is required to be furnished in compliance
with Applicable Laws, or pursuant to any legal proceedings or because of any order of any
court binding upon a Party or its Affiliates;

(d) subject to Sub-Article 23.1.3, to potential Sub-Contractors, consultants and attorneys
contracted by any Party where disclosure of such Confidential Information is essential to
such Sub-Contractor's, consultant's or attorney's work;

(e) subject to Sub-Article 23.1.3, to a bona fide prospective transferee of all or a portion
of a Party's participating interest (including an entity with whom a Party is conducting bona
fide negotiations directed toward a merger, consolidation or the sale of a majority of its or an
Affiliate's shares);

(f) subject to Sub-Article 23.1.3, to a bank or other financial institution or entity to the
extent appropriate to a Party’s arranging for funding or proposing to fund for its obligations
under this Contract, including any consultant retained by such bank, financing institution or

entity;

Page 68 of 145
(g) to the extent such Confidential Information must be disclosed pursuant to any laws,
tules, orders, decrees or requirements of any government or stock exchange having
jurisdiction over such Party or its Affiliates;

(h) where any Confidential Information which, through no fault of a Party, becomes a
part of the public domain;

(i) to a mediator, in accordance with Article 21.6, or experts and arbitrators, in
accordance with Article 42; or

(0) to the extent such Confidential Information is required to be furnished in connection

with any unitization of all or part of the Contract Area.

23.1.2 Each Party shall take customary precautions to ensure that such Confidential
Information on Petroleum Operations is kept confidential by its respective employees,

officers, directors, consultants, agents or other parties to whom each Party is responsible.

23.1.3 Prior to any disclosure not otherwise permitted in this Article, the disclosing Party
must obtain a written undertaking from the recipient third party to keep the Confidential
Information strictly confidential from other third parties, with exceptions similar to those set
out in Sub-Article 23.1.1 and with the conditions that the data and information not to use or
disclose the data and information except for the express purpose for which disclosure is to be

made.

23.1.4 Subject to Sub-Article 23.1.6, the confidentiality obligations of the Parties shall
terminate:
(a) on the termination of this Contract; or

(b) as to data from areas relinquished, on the date of such relinquishment.

Data related to the Petroleum Operations in areas not relinquished in accordance with the
terms of this Contract, may be released by Staatsolie at the end of the fifth (Sth) year from the

date of acquisition.
23.1.5 Any Contractor Party ceasing to own a participating interest in this Contract, during

the term of this Contract, shall nonetheless remain bound by the obligations of confidentiality

set forth above and any disputes shall be resolved in accordance with Article 42.

Page 69 of 145
23.1.6 Notwithstanding the provisions of Sub-Article 23.1.4 of this Contract, the
confidentiality obligations of Contractor with respect to geological, geophysical data and
information acquired or obtained from and related to Petroleum Operations shall remain in
force and effect throughout the life of the Contract and a period of five (5) Calendar Years

thereafter.

23.2 Disclosure in Reports and Public Announcements

Notwithstanding any other provisions in this Article 23, each Contractor Party may make
disclosures in annual reports, all regulatory filings related to corporate securities (including,
but not limited to, annual and quarterly reports) required by applicable law or stock exchange

regulations.

If a Party wishes to issue or make any public announcement or statement regarding this
Contract or the Exploration, Production, and Development Operations, it shall not do so
unless, before the release of the public announcement or statement, such Party furnishes all

the Parties with a copy of such announcement or statement for review and comment.

23.3 Right to Use

23.3.1 No Party shall make available to any third parties any technology, including patent
information or proprietary know-how, acquired from any other Party without the written
consent of such other Party.

23.3.2 Subject to Sub-Article 23.1, any Party has the right to freely use all geological,
geophysical, reservoir, engineering, drilling engineering, facilities engineering, and project
data and information regarding the Contract Area for other petroleum activities in and outside

Suriname.

Page 70 of 145
ARTICLE 24. INSPECTIONS

24.1 Inspections

Staatsolie shall with reasonable notice to Contractor, have the right of access, at Staatsolie’s
sole risk and liability, to all sites and offices of Contractor in Suriname and the right to
inspect all buildings, facilities and installations used by Contractor and to inspect and audit
the books and accounts of Contractor relating to Petroleum Operations. In this regard,
Contractor shall provide facilities to a reasonable number of duly authorized representatives
of Staatsolie to perform their duties and obligations in relation to this Contract. All costs for
providing such facilities incurred by Contractor during the Exploration Period and
Development and Production Period, shall be subject to Cost Recovery in accordance with
Article 14, All representatives of Staatsolie shall abide by the posted or published safety

rules of Contractor during such inspections and audits. To the extent possible, such

inspections and audits shall take place at such times and in a manner not to unduly interfere

with the operations of Contractor.

Page 71 of 145
ARTICLE 25. HEALTH, SAFETY AND ENVIRONMENTAL PROTECTION

25.1 General HSE requirements

25.1.1 It shall be Contractor’s continuing responsibility to ensure that personnel of Contractor
and their Sub-Contractors are fit for employment.

25.1.2 The Contractor is responsible for providing and obtaining appropriate medical and
emergency assistance on the worksite.

25.1.3 All relevant Contractor’s personnel shall be trained in survival and fire fighting in
accordance with good oilfield practice.

25.1.4 Contractor shall work together with Staatsolie in the execution of a Staatsolie

contingency plan should the need arise to put it into effect.

25.2 Conduct of Operations
25.2.1 Contractor shall conduct Petroleum Operations in an expedient, diligent, safe and
efficient manner in accordance with good international petroleum industry practice,
standards adopted by the Surinamese authorities current International Finance Corporation’s
Environmental, Health, and Safety Guidelines for Offshore Oil and Gas Development and
International Finance Corporation’s Policy on Social & Environmental Sustainability and
shall take all reasonable actions in accordance with said standards to protect people,
environment, assets, property and reputation.
25.2.2 Contractor shall comply and be accountable for Sub-Contractor compliance at all
times with all Applicable Law requirements, as well as any HSE standards and requirements
agreed between the Parties.
25.2.3 Contractor shall keep Staatsolie and all relevant Government Authorities informed,
without delay, of any circumstances which may indicate a dangerous situation and execute
the appropriate measures consistent with safety rules and good international petroleum
industry practices to correct this situation. Contractor shall keep Staatsolie informed, without
delay, of any serious bodily injury occurring with respect to or in the conduct of Petroleum
Operations.
25.2.4 Contractor’s HSE standards will contain but not be limited to:

a. Environmental Impact and Social Assessments

b. Environmental Management Plans

c. Contingency Plans

Page 72 of 145
25.2.5 In the event of an emergency or major accident, Staatsolie shall, at its sole discretion

and at Contractor’s request, make available to Contractor such equipment and personnel as it

has reasonably available to assist Contractor in any emergency situation. Contractor shall

reimburse Staatsolie all of its reasonable costs associated with such assistance.

25.3 Disposal of Waste and Completion of Wells

Contractor shall provide an effective and safe system for disposal of water, waste oil and
other waste, consistent with good international petroleum industry practice and shall provide
for the safe completion of all bore holes and wells before they are abandoned in accordance

with Article 30.

25.4 Prevention of Damage to Environment and Health

Contractor shall, in carrying out its responsibilities under this Contract, use good international
petroleum industry practice and standards to:

25.4.1 avoid any actions, which could endanger the health and safety of persons;

25.4.2 minimize Environmental Damage;

25.4.3 control the flow and prevent the avoidable waste of Crude Oil and Natural Gas
discovered in or produced from the Contract Area;

25.44 prevent excessive damage to Crude Oil, Natural Gas and fresh water bearing strata;
and

25.4.5 prevent excessive entrance of extraneous water through boreholes and wells to Crude

Oil, Natural Gas and fresh water-bearing strata, except for the purpose of secondary recovery.

25.5 Clean-up of Pollution

Subject to Sub-Articles 3.6.2 and 25.8 if in spite of Contractor's prudent conduct of
Petroleum Operations, damage to environment or health occurs, Contractor shall in
accordance to good international petroleum industry practice and standards promptly take all
prudent measures to control and clean up the pollution, and/or to remediate, to the extent
reasonably practicable, and/or to compensate and mitigate any material damage resulting
from such circumstances. The cost of such control, clean-up, remediation and/or
compensation and mitigation activities shall be borne by Contractor, and shall be subject to
Cost Recovery unless due to the Gross Negligence or Willful Misconduct on part of
Contractor or failure to adhere to the standards of Sub-Article 7.1. A designated Surinamese

Government authority will duly inform neighboring sovereign nations of pollution events.

Page 73 of 145
25.6 Decommissioning and Abandonment

Subject to Sub-Articles 3.6.2 and 25.8 Contractor shall be liable and shall bear the cost and
expenses for all claims, damages or losses arising out of or related to Environmental
Damages resulting from suspended and abandoned wells and other facilities for a period of
five (5) Calendar Years following the relinquishment of a portion of the Contract Area or the
relinquishment of a Development and Production Area that includes such wells or facilities
unless Contractor can demonstrate that the pollution and damages are caused by acts of

nature or by actions or omissions of others.

25.7 Clean-up by Staatsolie

Subject to Sub-Articles 3.6.2, 25.8 if Contractor does not act promptly to control, clean up,
remediate or compensate and mitigate any Environmental Damage referenced in Sub-Article
25.5, Staatsolie may, after reasonable notice to Contractor take any actions and execute any
works necessary thereto. All documented costs and expenses incurred by Staatsolie,
including all penalties and claims, shall be borne by Contractor and shall be subject to Cost

Recovery, unless due to Gross Negligence or Willful Misconduct on the part of Contractor.

25.8 Conditions Prior to Effective Date

Contractor shall not be responsible and shall bear no cost, expense or liability for claims,
damages or losses arising out of or related to any environmental pollution and other damage
to the environment, health and safety condition or problems which it did not cause, including
but not limited to those in existence prior to the Effective Date of this Contract. Staatsolie
shall indemnify, release, and hold harmless Contractor, its Affiliates, their respective officers,
consultants, employees, agents, and directors from any liabilities, losses, damages, costs or

expenses relating thereto.

25.9 Water Source Usage

Contractor shall have the right to use available water sources in the Contract Area for
Petroleum Operations, which usage shall not interfere with the rights of other water users in
the Contract Area, and provided that Contractor conducts such Petroleum Operations

consistent with the international petroleum industry good practices and standards.

Page 74 of 145
ARTICLE 26. INSURANCE, LIABILITIES AND INDEMNITIES

26.1 Insurance

Contractor shall not self-insure or insure through Affiliates without the specific prior
approval of Staatsolie.

Contractor shall provide all insurance and cause its Sub-Contractors to provide all insurance
with respect to Petroleum Operations, of the types and for such amounts customarily used in
the international petroleum industry for similar operations. Such insurance cover shall include

but not be limited to:

26.1.1 Loss or damage to all installations, equipment and other assets for so long as they are

used in the Petroleum Operations.

26.1.2 Sudden and unintentional pollution caused in the course of the Petroleum Operations

for which Contractor would be liable;

26.1.3 Property loss, damage or bodily injury suffered by any employee or third party or
death of any employee or third party in the course of the Petroleum Operations, for which

Contractor would be liable.

26.2 Insurance Coverage

Contractor has the freedom to select its insurance provider, provided that Contractor selects
reinsurers of international standing with a minimum rating of “A” with A.M. Best or “AA”
with ISI Standard & Poor’s. Contractor shall furthermore use its reasonable efforts to ensure
that its insurers /international re-insurers agree to arrangement such that Staatsolie shall be
permitted to make claims under the reinsurance policies directly against such re-insurers. All
policies of insurance, with respect to the Petroleum Operations of Contractor shall name
Staatsolie as additional insured and all insurances entered into by Contractor for the
Petroleum Operations, shall contain an express waiver of subrogation against Staatsolie.

To the extent that any such insurance is not available, or is not obtained or does not include
Staatsolie as an additional insured, or does not contain an express waiver of subrogation
against Staatsolie or does not cover part or all of any claims or damage caused by or resulting
from the Petroleum Operations of Contractor, Contractor shall remain fully responsible and
shall defend, indemnify and hold Staatsolie harmless against all such claims, losses and

damages.

Page 75 of 145
Contractor shall actively pursue any claims against insurers. Any amount received from
insurance settlements shall be applied and accounted for in accordance with the Accounting

Procedure.

Contractor shall submit Contractor's insurance program for Petroleum Operations to the
Operations Committee. Contractor shall submit Contractor's certificates of insurance
confirming any insurance programs providing coverage with respect to Petroleum Operations
or procured pursuant to Sub-Article 26.1. This insurance program shall include amongst
others the identity of the insurers, types and amounts of coverage limits, deductibles and
premiums to be paid.

All insurance policies required by this Agreement shall provide that the same shall not be
modified or terminated without at least sixty (60) days prior written notice to the Operation
Committee. Within 60 days of each third anniversary of the Effective Date, Contractor shall
provide the Operations Committee with a report of

an independent insurance consultant reasonably acceptable to Staatsolie to the effect that

insurance complies with the requirements of this clause.

26.3 Liability for Damages

26.3.1 Where a Contractor consists of more than one Contractor Party their liability toward
the Government or any other Government Authority or Staatsolie in its role as agent, shall be
joint and several; provided always that if Staatsolie elects to become a Contractor Party
pursuant to Article 12, the other Contractor Parties shall in no event assume joint liability for
Staatsolie (or its successors or assigns of all or any portion of this Contract). For the
avoidance of doubt Staatsolie as a Contractor party shall in no event assume joint and several

liability for the other Contractor Parties.

26.3.2 Contractor is liable for any loss or damage resulting from the Gross Negligence or
Willful Misconduct of Contractor, of Contractor's Sub-Contractors or their employees, acting
in the scope of their employment in the performance of Petroleum Operations, or any other

persons for whom Contractor is responsible with regard to Petroleum Operations.

26.4 Indemnity for Personnel

Notwithstanding the other provisions of this Contract:

Page 76 of 145
26.4.1 Contractor shall release, indemnify and hold harmless: Staatsolie and its Affiliates and
their respective consultants, agents, employees and directors against all losses, damages,
liabilities, costs and expenses arising under any claim, demand, action or proceeding against
Staatsolie or its Affiliates or their respective, consultants, agents employees or directors for
the personal injury, industrial illness or death or the loss/damage of personal property of any
of Contractor’s employees or for the loss or damage to any personal property of any of
Contractor’s employees when such loss, damage or liability arises out of or in connection
with Contractor’s performance or non-performance of this Contract, regardless of the fault or

negligence, in whole or in part, of any legal entity, individual or party.

26.4.2 Staatsolie shall release, indemnify and hold harmless Contractor and its Affiliates and
their respective consultants, agents, employees and directors against all losses, damages,
liabilities, costs and expenses arising under any claim, demand, action or proceeding against
Contractor or its Affiliates or their respective consultants, agents, employees or directors for
the personal injury, industrial illness or death or the loss/damage of personal property of any
of Staatsolie’s employees or for the loss or damage to any personal property of any of
Staatsolie’s employees when such loss, damage or liability arises out of or in connection with
the performance or non-performance of this Contract, regardless of the fault or negligence, in

whole or in part, of any legal entity, individual or party.

26.5 Indemnity during Petroleum Operations

Subject to and expressly limited by Sub-Articles 26.3, 26.4 and 26.6, Contractor shall release
and indemnify Staatsolie and its Affiliates and their respective consultants, agents,
employees and directors from, and hold harmless Staatsolie and its Affiliates against all
losses, damages, liabilities, costs and expenses arising under any claim, demand, action or
proceeding instituted against Staatsolie or its Affiliates or their respective consultants, agents,
employees or directors for any death, expense, injury, liability, loss or damage of any kind
incurred or sustained in connection with or arising out of the activities of Contractor or its

Sub-Contractors in respect of Petroleum Operations under this Contract.

26.6 Indemnity for Surrendered Areas and Staatsolie Operations

Staatsolie shall release and indemnify Contractor and its Affiliates and their respective
consultants, agents, employees and directors from, and hold harmless Contractor and its
Affiliates against all losses, damages, liabilities, costs and expenses arising under any claim,

demand, action or proceeding instituted against Contractor or its Affiliates or their respective

Page 77 of 145
consultants, agents, employees or directors arising out of or in any way connected with any
injury, death or damage of any kind sustained in connection with or arising from activities
related to any portion of the Contract Area surrendered by Contractor and any use of any
equipment or assets, and/or the abandonment of any facilities for which Staatsolie has
assumed control and responsibility from Contractor pursuant to Articles 28 or 30 when such
loss, damage or liability has accrued after the date of such surrender and/or Staatsolie's
assumption of the use of any such equipment or assets and abandonment of any such

facilities.

Page 78 of 145
ARTICLE 27. ACCOUNTING AND AUDITING

27.1 Records at Local Office

Operator and/or Contractor shall maintain, at its office in Suriname, purchase and service
agreements, complete books of accounts, original or copies of invoices, proof of payments,
sales records and supporting documents, Tax returns to the Government of Suriname and
other financial documents in accordance with this Contract. In any case original documents

and records shall be available to Staatsolie upon its request.

27.2 Accounting Standards
Accounts shall be kept in accordance with the requirements of the Accounting Procedure and,
where not covered by such requirements, in accordance with generally accepted international

petroleum industry standards and Applicable Law.

27.3 Annual Report and Audit

27.3.1 Contractor shall prepare, for each Calendar Year, a financial report reflecting the
operations under the Contract. Accounting methods, rules and practices applied for
determining revenue and expense shall be consistent with generally accepted international
petroleum industry practice , standards and Applicable Law. Each financial statement shall be
subject to audit by an independent, internationally recognized firm of chartered certified
accountants and shall be submitted, along with the auditor’s report, to Staatsolie within one
hundred twenty (120) Days after the end of the Calendar Year to which it pertains. Audits

should be conducted in accordance with the International Standards on Auditing (ISAs).

27.3.2 It is expressly understood and agreed that the audits described in Sub-Article 27.3.1
shall have no implications on Cost Recovery, such process being provided for in Sub-

Articles 14 , 27.5, 27.6, 27,7 and 27.8 hereof.

27.4 Currency of Accounts
The accounts and underlying documentation required by Sub-Article 27.2 shall be kept in the

English language and in US Dollars.

27.5 Approval of the Petroleum Expenditures and Revenue Statements

Contractor, or Operator acting on behalf of Contractor Party(ies), shall submit the Petroleum

Page 79 of 145
Expenditures eligible for reimbursement and revenue statements as required in the
Accounting Procedure. Staatsolie shall signify its approval or disapproval hereof within thirty
(30) Days of receipt of such statements and necessary supporting documentation, subject to
Sub-Article 27.8. If Staatsolie indicates its disapproval of any such item, Parties shall meet
within thirty (30) Days of Contractor's receipt of Staatsolie’s notice of disapproval to review
the matter. Failure of Staatsolie to disapprove of any item submitted for Cost Recovery
within the allotted time shall be deemed an approval subject to Sub-Article 27.8, and its cost

shall be reimbursed to Contractor in accordance with Article 14.

27.6 Substantiation Disapproval
Should Staatsolie disapprove any item(s) in cost and revenue statements submitted by
Contractor, it shall notify Contractor within the period allotted for approval or disapproval in
Sub-Article 27.5, with supporting reason(s), such as but not limited to:
(i) the costs and/or revenues recorded in the statements are not correct; and/or
(ii) the costs of goods or services in the statements are not in line with international
market prices for goods and services of similar quality supplied on similar terms
prevailing at the time such goods or services were supplied; and/or
(iii)the condition of the materials furnished by Contractor does not tally with their prices;
and/or

(iv)the costs incurred were not reasonably required for Petroleum Operations.

Any disapproval by Staatsolie shall be itemized and shall not apply to an entire cost
statement. If Staatsolie and Contractor have not resolved the disputed items within sixty (60)
Days of Contractor's receipt of Staatsolie's notification of disapproval, either Party may refer
such dispute to the Operations Committee for resolution. If agreement is not reached by the
Operations Committee, the item(s) in dispute shall be referred to Dispute Resolution pursuant

to Article 42.

27.7 Staatsolie's Cost Recovery Audit

Staatsolie shall have the right to audit, in accordance with Accounting Procedure, with sixty
(60) Days advance notice to Contractor, in order to approve or disapprove of costs incurred
by Contractor for Cost Recovery, (a "Staatsolie Audit") the books and accounts of Contractor
relating to Petroleum Operations within two (2) years from receipt by Staatsolie of all
documentation needed for Cost Recovery. In carrying out such audit, Staatsolie shall not

unreasonably interfere with the conduct of Petroleum Operations. Contractor shall provide all

Page 80 of 145
necessary facilities for auditors appointed by Staatsolie, including working space and access
to all relevant personnel and information requested by Staatsolie. The costs of any such audits
commissioned by Staatsolie shall be borne by Staatsolie. Such audits shall be undertaken by
an independent, internationally recognized auditing firm or by Staatsolie, and copies of such
audit reports shall be provided to Contractor free of cost. Subject to any adjustments
resulting from such audits, Contractor's accounts and cost and revenue statements shall be

considered to be correct as of two (2) years from the date of their submission.

27.8 Adjustment as Result of Audit

All adjustments resulting from an audit will be recorded in the Petroleum Expenditures
Account as soon as possible after agreement is reached between Contractor Parties and
Staatsolie. Any unresolved dispute arising in connection with an audit shall first be referred
to the Operations Committee for resolution. If agreement is not reached by the Operations
Committee, the item(s) in dispute shall be submitted to Dispute Resolution in accordance

with Article 42 of this Contract.

27.9 Financial Year Period

The financial year is equal to the Calendar Year.

Page 81 of 145
ARTICLE 28. OWNERSHIP TO AND CONTROL OF GOODS AND EQUIPMENT

28.1 Ownership of Petroleum, Assets and Information
Staatsolie shall be the owner of:
28.1.1 Petroleum produced and recovered as a result of Petroleum Operations, subject to

Article 14 and Sub-Article 21.1;

28.1.2 all data; well logs, all maps, drill samples and other geological and geophysical
information obtained by Contractor as a result of Petroleum Operations, and all geological,
technical, financial, and economic reports, studies and analyses prepared by or for Contractor

relating to Petroleum Operations; and

28.1.3 all assets, other than those to which Sub-Article 28.3 applies, which are purchased,
installed, constructed and/or used by Contractor in Petroleum Operations, provided that
Staatsolie's ownership of such assets shall only become effective upon the earlier of full Cost

Recovery of such assets pursuant to Article 14 or the termination of this Contract.

28.2 Use of Assets
Contractor shall have the free and exclusive use and control of the assets referred to in Sub-
Article 28.1.3 for purposes of its operations under this Contract, subject to the provisions in

Sub-Article 28.5.

28.3 Rented or Leased Assets
Equipment or any other assets rented or leased by Contractor or owned or leased by Sub-
Contractors, in connection with Petroleum Operations shall not be deemed to be owned by

Staatsolie.

28.4 Transfer of Ownership on Contract Termination

On termination of this Contract, Contractor shall, subject to and in accordance with Article
30, leave all assets (such as wells, equipment, plants and machinery purchased, installed or
constructed), which are owned and used in Petroleum Operations in good working order on a
as is where is basis, except for wear and tear normal to oil industry use for that type of
equipment under the particular conditions in which it was used. Contractor shall at no cost,

transfer ownership, if applicable, and control of such assets to Staatsolie.

Page 82 of 145
28.5 Selling of Assets

Subject to the Operations Committee’s approval, Contractor shall have the right to sell or
dispose of surplus material and equipment utilized in the conduct of Petroleum Operations in
the Contract Area. Contractor shall notify Staatsolie three (3) Months prior to any disposals
or sales in accordance with the Accounting Procedure. In all sales, Staatsolie will have first
right of refusal, which right must be exercised within thirty (30) Days of such notification.
The value of assets will be based on an Arm’s Lengths Transaction and be at least in
accordance with depreciation schedules agreed by the Parties. The proceeds of such sales

shall be distributed as follows:

28.5.1 The costs of removing, reconditioning and selling the equipment will be cost

recoverable.

28.5.2 The net proceeds of the sale shall be credited to the Petroleum Expenditures Account,

according to the Accounting Procedure.

Page 83 of 145
ARTICLE 29. USE OF LAND AND SEA BEDS

29.1 Surface rental
Contractor is released, from payment to Staatsolie or any Government Authority of any

surface rentals or charges referenced in Article 63 of the Mining Decree.

29.2 Land and Sea Beds

Within the limits of its authority, Staatsolie shall use its best lawful endeavors to make
available to Contractor the use of land and sea beds necessary to carry out Petroleum
Operations. Contractor shall pre-pay Staatsolie for any expenditure payable by Staatsolie to
third parties for the right to use such land or seabed and such expenditure shall be cost

recoverable.

29.3 Right to Construct Facilities

Contractor shall have the right to construct and the duty to maintain, above and below any
such lands and sea beds, the facilities necessary to carry out Petroleum Operations, including
but not restricted to, roads, pipelines, production and treatment facilities, landing fields,
bridges and telecommunication facilities. Location of facilities constructed by Contractor on

such land shall be in accordance with Surinamese legislation regarding land use.

29.4 Use of excess capacity by other producers

29.4.1 Where Staatsolie and Contractor agree that a mutual economic benefit can be achieved
by constructing and operating common facilities, the Contractor shall use its utmost efforts to
reach agreement with other producers on the construction and operation of such common

facilities.

29.4.2 Where there exists excess capacity, third parties may only use the facilities of the
Contractor on payment of a reasonable compensation, based on an Arm’s Length
Transaction, guaranteeing reasonable return on investment to the Contractor and provided the

use does not unreasonably interfere with the Contractor's Petroleum Operations.
29.4.3 The laying of pipelines, cables and similar lines in the Contract Area by other persons

is allowed, but those lines and related work shall not unreasonably interfere with the

Petroleum Operations of Contractor.

Page 84 of 145
ARTICLE 30. ABANDONMENT

30.1 Scope of Abandonment Obligation

Contractor shall, in accordance with the abandonment plan as referenced in Sub-Article 30.9,
on termination of the Contract or relinquishment of part of the Contract Area, except for
those facilities and assets, which Staatsolie has notified Contractor should not be removed

pursuant to the provisions of this Article 30:

30.1.1 remove from the Contract Area or part of the Contract Area or abandon in place, in
accordance with good international petroleum industry practice, all wells, facilities and assets
used in the conduct of Petroleum Operations, including, without limitation, pipelines,
equipment, production and treatment facilities, electrical facilities, landing fields, and

telecommunication facilities;

30.1.2 perform all necessary Site Restoration and remediation.

30.2. Abandonment Fund

To finance the activities under Sub-Article 30.1, Parties shall open an escrow account in US
Dollars (the “Abandonment Fund”) to finance abandonment activities for each Commercial
Field, at a bank of good international repute located outside of Suriname that is rated A or
better by Standard & Poor’s and A2 or better by Moody’s, to be agreed between Staatsolie
and Contractor. The structure of the Abandonment Fund and the terms for the administration
of the Abandonment Fund shall be mutually agreed between Staatsolie and Contractor.
Staatsolie may at its sole discretion access funds from the escrow account in the event that
Contractor (i) fails to effect environmental clean-up during the term of this Contract, or (ii)
fails to properly abandon wells, or decommission facilities to the satisfaction of Staatsolie
upon termination of this Contract. Where Staatsolie accesses the escrow account as
aforementioned Contractor shall be required to pay into the account the sum used for said

purposes within sixty (60) days.

Page 85 of 145
All funds allocated to the Abandonment Fund shall be recoverable as Operating

Expenditures.

30.3. Contributions to Abandonment Fund
30.3.1 The Parties shall exercise their good faith judgment to set the amounts of
contribution(s) for the Abandonment Fund so that it shall be of sufficient size to cover the

expenses to be incurred under Sub-Article 30.1.

30.3.2 Contractor shall commence making contributions to the Abandonment Fund, based on

the formula as established in Sub-Article 30.4, from the date of first Production.

30.4 Formula
On a Calendar Quarter basis, Contractor shall transfer funds to the Abandonment Fund
according to the following formula:
FTA = ECA x (CPP/PR) - AFB
where:
e FTA is the amount of funds to be transferred to the escrow account.
e ECA is the total current estimated cost of abandonment operations to be revised and
adapted yearly and in accordance with the abandonment plan pursuant to Sub-Article
30.9, when available.
e CPP is the cumulative production of Crude Oil from the beginning of the Calendar
Quarter in which the Abandonment Fund was opened.
e PR is the Proven Reserves at the beginning of the Calendar Quarter in which the
Abandonment Fund was opened and adjusted according to material changes in these
reserves, but not adjusted for cumulative production.

e AFB is the Abandonment Fund balance at the end of the previous Calendar Quarter.

30.5 Abandonment Prior to Termination of Contract

If Contractor recommends abandonment of facilities, assets and wells prior to the termination
of this Contract, Staatsolie may elect to continue using such facilities, assets and wells by
giving Contractor notice of such decision within four (4) Calendar Months of Staatsolie’s
receipt of Contractor's recommendation to abandon. Upon such notification, Staatsolie shall

be responsible for abandoning such facilities, assets and wells and shall be entitled to such

Page 86 of 145
funds in the Abandonment Fund accrued at the time of Staatsolie’s election necessary to

abandon such facilities, assets or wells, pursuant to Sub-Article 30.10.

30.6 Abandonment upon Termination of Contract

Concurrent with the notice of termination in accordance with Article 40 of this Contract,
Contractor shall notify Staatsolie of all facilities, assets and wells used in Petroleum
Operations that Contractor intends to abandon. Staatsolie may elect to continue to use any
such facilities, assets or wells by giving Contractor notice of such election within ninety (90)
Days of receipt of Contractor’s notice. Any facilities, assets or wells noted in Contractor’s
notice, which Staatsolie has not elected to continue to use, shall be abandoned by Contractor
pursuant to Sub-Article 30.1 and Contractor shall use the Abandonment Fund for such
purpose pursuant to Sub-Article 30.10. The Contractor shall remain liable to contribute to all
the necessary Abandonment costs, including in cases where the Abandonment Fund is
insufficient to meet the costs of Abandonment. Staatsolie shall be responsible for abandoning
the remaining facilities, assets or wells without further cost to Contractor and shall be entitled
to the funds in the Abandonment Fund equal to the estimated abandonment cost for such
facilities accrued at the time of termination of the Contract. In case Contractor and Staatsolie
cannot agree on the estimated abandonment cost then this matter shall be referred to expert

determination in accordance with Sub-Article 42.5.

30.7. Abandonment Operations

Any abandonment under Sub-Article 30.1 shall be carried out in accordance with good
international petroleum industry practice and Applicable Law and shall be subject to the
provisions of Sub-Article 45.6. If funds in the Abandonment Fund are insufficient for
activities under Sub-Article 30.1, additional funds for these abandonment activities shall be

provided through Cost Oil or by Contractor.

30.8 Facilities, Assets and Wells that Staatsolie Continues to Use
With respect to any facilities, assets or wells which Staatsolie elects to continue to use

pursuant to Sub-Articles 30.5 and 30.6:
30.8.1 Staatsolie shall conduct such continued use in accordance with good international

petroleum industry practice and in such a manner that does not interfere with Contractor’s

Petroleum Operations;

Page 87 of 145
30.8.2 Staatsolie will abandon such facilities, assets and wells as and when Staatsolie decides

and in such a manner that does not interfere with Contractor’s Petroleum Operations;

30.8.3 Contractor shall be released from all responsibility and liability whatsoever pertaining

to such facilities, assets and wells and abandonment thereof; and

30.8.4 Staatsolie shall indemnify Contractor from and against any loss, damage and liability
whatsoever, as well as any claim, action or proceeding instituted against Contractor, or any
Contractor Parties, by any person or entity, arising from, or in any way connected with:

(a) the continued use of such facilities, assets and wells and their ultimate abandonment;
or

(b) any failure by Staatsolie to properly abandon or use any such facilities, assets and

wells.

30.9 Abandonment Plan

No later than one (1) year prior to first production Contractor shall prepare detailed
abandonment plan for each Commercial Field, detailed per Petroleum Field, including the
estimated date of abandonment, and an estimate of the cost of abandonment for approval by
the Operations Committee. Annually thereafter, Contractor shall examine the estimated costs
of abandonment operations and, if appropriate, propose a revision for approval to the

Operations Committee.

30.10 Disbursements from Abandonment Fund

Subject to Sub-Article 30.11, the portion of the Abandonment Fund attributable to the
abandonment of a specific facility, asset or well or a part of a facility shall be transferred:

a) to Contractor at the time Contractor commences abandonment of such facility, asset
or well; or

b) to Staatsolie at the moment of the transfer of such facility, asset or well, if Staatsolie
elects to continue to use the facility, asset or well, as provided for in Sub-Articles 30.5 and
30.6. The funds transferred to Staatsolie shall be placed in an escrow account and shall only

be used for abandonment.

The bank where the Abandonment Fund is held shall be provided with instructions regarding
disbursement. Such instructions shall be in the form of a certified request for disbursement

(i) by Contractor, in the event the Contractor is undertaking abandonment obligations as

Page 88 of 145
specified in this Contract (ii) by Staatsolie in the event abandonment obligations are
transferred to Staatsolie in accordance with this Contract. Contractor shall only request
disbursement from the bank in accordance with the approved abandonment plan pursuant to
Sub-Article 30.9. The bank shall be authorized to disburse funds upon receipt of such letter,

without the need to confirm any facts.

30.11 Excess Amounts in Abandonment Fund

If excess funds remain in the Abandonment Fund following completion of all abandonment
and such funds have not been subject to full Cost Recovery, such excess funds shall be
distributed to Contractor. If excess funds remain in the Abandonment Fund following
completion of all abandonment and such funds have been subject to full Cost Recovery, then

such excess funds shall be transferred to Staatsolie.

30.12 No Taxes on Abandonment Fund
No Taxes, levies, duties or fees shall be imposed on the amounts paid into, received or earned
by or held in the Abandonment Fund. Any excess amounts distributed in accordance with

Sub-Article 30.11 will be included in Parties' gross revenues.

Page 89 of 145
ARTICLE 31. IMMIGRATION AND EXPATRIATE EMPLOYEES

31.1. Permits and Income Tax Liability for Expatriate Employees

Staatsolie shall assist Contractor with all necessary permissions, permits, visas, approvals and
licenses related to immigration of personnel for the purposes of Petroleum Operations. All
Expatriate Employees shall be liable to pay Suriname personal income tax pursuant to the
Income Tax Act of 1922 (Government Bulletin of 1921 no. 112, as last amended by State
Decree of 1995 no. 52), provided such Taxes are of a non-discriminatory nature; otherwise
such increase in Taxes shall either not be payable or, if payable, shall be reimbursed by

Staatsolie within 90 Days of payment by Contractor.

31.2. Employment of Expatriates

Subject to the requirements to hire Surinamese nationals, in accordance with Article 32,
Contractor and its Sub-Contractors may employ persons who are not nationals of Suriname,
to work in Petroleum Operations, for such periods as Contractor and its Sub-Contractors shall

determine.

31.3. Immigration
Contractor and its Sub-Contractors shall comply with Applicable Law with respect to the

employment and the immigration of Expatriate Employees.

31.4 Applicable Law and Respect of National Heritage and Customs
Contractor and its Sub-Contractors are responsible for and shall ensure that their Expatriate
Employees comply with Applicable Law and respect the Suriname national heritage and

customs.

Page 90 of 145
ARTICLE 32. LOCAL CONTENT

32.1 Preference for Materials Produced in Suriname

In the acquisition of plant, equipment, supplies and services for Petroleum Operations,
Contractor shall give preference for materials, services and products produced in Suriname if
these materials, services and products can be supplied at prices, grades, qualities, delivery
dates and other commercial terms equivalent to or more favorable than those at which similar
materials, services and products can be supplied from elsewhere. A list of local purchases

must be submitted quarterly to Staatsolie.

32.2. Purchase of Materials and Services
All purchases shall be made in accordance with the relevant provisions of the Accounting

Procedure.

32.3 Personnel during Contract Period

32.3.1 Contractor and its Sub-Contractors shall, to the maximum extent practicable, employ
with priority nationals of Suriname in all aspects of Petroleum Operations. For this purpose,
along with each Work Program & Budget, Contractor and its Sub-Contractors shall submit to
Staatsolie a report showing the number of persons and the required professions and technical
capabilities Contractor contemplates hiring within the following Calendar Year.

32.3.2 A list of the number of Contractor’s and Sub-Contractors’ local hires and associated

titles must be submitted quarterly to Staatsolie.

32.4 Local Enterprises

Contractor and its Sub-Contractors shall, to the greatest extent possible, give preference to
local firms in Suriname (including companies incorporated in Suriname) to carry out any
works for, supply materials to, or provide services for, Contractor by ensuring access to all
tender invitations and by including weighting on local value added in the tender evaluation
criteria.

Prior to the commencement of any contract, Contractor shall provide Staatsolie with all
necessary information covering each Subcontractor including an executed copy of any
contract and related agreements.

Contractor shall, twice every Calendar Year, submit to Staatsolie a list of Sub-Contractors

engaged in its Petroleum Operations.

Page 91 of 145
32.5 Training for Nationals

32.5.1 Contractor shall use its best efforts to train nationals of Suriname with respect to its
Petroleum Operations, including technical, administrative, executive and management
positions. Cost for such training pursuant to this Article shall be considered as cost

recoverable.

32.5.2 Contractor shall implement a program of training for nationals of Suriname in the
Petroleum Operations. Contractor shall provide to Staatsolie full details of such training

programmes.

32.6 Reporting
Each Calendar Year the Contractor shall provide to Staatsolie a report demonstrating the
evolution of local content involvement in its Petroleum Operations and a plan of action to

increase the level of local content.

Page 92 of 145
ARTICLE 33. SOCIAL RESPONSIBILITY AND TRAINING

33.1. Training Obligation and Social Responsibility

33.1.1 (A) During each phase of the Exploration Period and up to first production in the
Contract Area, Contractor shall allocate one hundred thousand US Dollars (US$100,000) per
Calendar Year to train representatives of Staatsolie or to provide programs of social
responsibility. Upon first production in the Contract Area, Contractor shall allocate four
hundred thousand US Dollars (US$ 400,000) of the Budget per Calendar Year to train

representatives of Staatsolie or to provide programs of corporate social responsibility

33.1.1(B) The training programs shall be in any of Staatsolie’s operations. The programs of
social responsibility shall support community-based development in areas like environment,
health, education, culture and sports. Contractor’s expenditures pursuant to this Sub-Article
33.1.1 shall not be eligible for Cost Recovery. The Operations Committee shall determine

the allocation of Contractor’s expenditures pursuant to this Sub-Article 33.1.1.

33.1.2 If so requested by Staatsolie, Parties shall mutually agree on a number of employees
of Staatsolie nominated by Staatsolie to be seconded for on-the-job training or attachment in
all phases of its Petroleum Operations under a mutually agreed secondment contract. Such
secondment contract may include continuing education and short industry courses mutually
identified as beneficial to the secondee. Cost and other expenses excluding salaries and
benefits of such employees of Staatsolie connected with such assignment shall be borne by

the Contractor and considered as costs recoverable.

33.2 As part of the obligations in Sub-Article 33.1.1, Contractor shall reasonably assist

Staatsolie personnel to acquire knowledge and skills in all aspects of the Petroleum industry.

Page 93 of 145
ARTICLE 34. FORCE MAJEURE

34.1 Excused Non-Performance

Failure of a Party to fulfill any of the terms and conditions of this Contract shall not be
considered as a default of this Contract if such inability arises from Force Majeure, provided
that such Party has taken appropriate precautions and exercised due care, to carry out the
terms and conditions of this Contract. If the Force Majeure restrains the performance of an
obligation or the exercise of a right under this Contract only temporarily, but for a period of
at least seven (7) Days, then the time given in this Contract for:

a) the performance of such obligation or the exercise of such right and

b) the performance or exercise of any right or obligation dependent thereon,

shall be suspended until the restoration of the status quo prior to the occurrence of the
event(s) constituting Force Majeure, provided that such event is relevant to the performance
of such right or obligation. Provided however, there shall be no seven (7) Days requirement,
if the Force Majeure event occurs during the last thirty (30) Days of any Exploration phase or
Development and Production Period. Nothing in this Article 34 shall be construed to relieve

any Party of its indemnity obligations contained in this Contract.

34.2 Affected Party

A Party affected by Force Majeure shall take reasonable measures to remove such Party's
inability to fulfill the terms and conditions of this Contract with a minimum of delay. The
settlement of strikes or other labor stoppages shall be entirely at the discretion of the affected
Party and the above-mentioned requirement that any Force Majeure shall be remedied with

reasonable dispatch.

34.3. Notice of Force Majeure
A Party affected by an event of Force Majeure shall notify the other Parties of such event as
soon as possible and shall similarly give notice of the restoration of normal conditions or

remedial situations as soon as possible.
34.4 Measures to Minimize Consequences

34.4.1 Parties shall take reasonable measures to minimize the consequences of any event of

Force Majeure.

Page 94 of 145
34.4.2 When a Force Majeure situation lasts more than sixty (60) Days, the Parties will meet
to examine the situation and implication for Petroleum Operations, in order to establish the

course of action appropriate for the fulfillment of the provisions of this Contract.

Page 95 of 145
ARTICLE 35. LOCAL OFFICE AND PRESENCE

35.1 Local Office and Legal Representative

Pursuant to Article 19 of the Petroleum Law of 1990, Contractor and/or Operator shall have a
legal representative in Suriname and maintain an office in Suriname for the purpose of
carrying out Contractor's responsibilities under this Contract. Any such office and/or

representative(s) shall be registered as required by Applicable Law.

35.2. Contractor's Right to Establish Local Presence, Conduct Petroleum Operations

Each Contractor Party, its Affiliates and Contractor's Sub-Contractors shall have the right
throughout the term of this Contract to establish such branches and permanent
establishments, and to conduct any business in Suriname as may be necessary to conduct or
participate in Petroleum Operations, including the purchase, lease or acquisition of any

property required for Petroleum Operations.

Page 96 of 145
ARTICLE 36. NOTICES

36.1 Delivery of Notice
Any notice, application, request, agreement, approval, consent, instruction, delegation or
waiver required to be given hereunder shall be in writing, in English, and delivered to the

address set out below for each Party:

36.1.1 in person to an authorized representative of the Party to whom such notice is
directed;

36.1.2 by registered mail;

36.1.3 by courier service;

36.1.4 by fax; or

36.1.5 by emailed PDF.

36.2 Notice given under any provision of this Contract shall be deemed delivered when
received by the Party to whom such notice is directed, and the time for such Party to respond
to such notice shall run from the date the notice is received. Receipt by a Party of any notice
shall be confirmed in case of delivery under Sub-Articles 36.1.1, 36.1.2 or 36.1.3, by a
delivery receipt from the receiving entity or person, or in the case of delivery under Sub-
Article 36.1.4, a fax receipt which provides confirmation of complete transmission or in the
case of delivery under Sub-Article 36.1.5 and when a read-receipt has been received by the
sender. Each Party may change its address at any time and/or designate that copies of all
notices be directed to another person at another address, with fourteen (14) Days prior notice
to the other Party. Oral communication does not constitute notice for purposes of this
Contract, and telephone numbers for the Parties are listed below as a matter of convenience

only.

For Staatsolie: For Contractor:
Staatsolie Maatschappij Suriname N.V.
Dr.Ir. H.S. Adhinstraat 21

Paramaribo, Suriname Paramaribo, Suriname
Telephone : 597-499649 Telephone : 597-
Fax : 597-491105 Fax : 597-
Attention : Managing Director Attention

Email : relias@staatsolie.com Email :

Page 97 of 145
ARTICLE 37. GOOD FAITH

The Parties shall act in good faith with respect to each other’s rights and shall adopt all

reasonable measures to ensure the realization of the objectives of this Contract.

Page 98 of 145
ARTICLE 38. EFFECTIVE DATE

38.1 Binding on Parties

This Contract shall be binding upon the Parties on and after the Effective Date.

38.2 Conditions Precedent
The Effective Date shall be the date when all of the following conditions precedent have been

satisfied:

38.2.1 unrestricted approval of this Contract by the Minister of Natural Resources, (in
accordance with Article 5 of the Petroleum Law of 1990) and delivery by Staatsolie of such

approval to Contractor;

38.2.2 signing of this Contract by Staatsolie and 3

38.2.3 receipt by Staatsolie of the Company Performance Guarantee for the fulfillment of the

obligations of the Work Program for phasel of the Exploration Period.

38.3 Pre-Effective Date Petroleum Operations

Notwithstanding the provision of Sub-Article 38.2, Contractor may, with the prior approval
of Staatsolie, conduct Petroleum Operations between the signing date of this Contract and the
Effective Date and such expenditures related to such Petroleum Operations shall be cost
recoverable. Notwithstanding the provisions of Sub-Article 38.2, all Petroleum Operations
undertaken by Contractor pursuant to this Sub-Article shall be governed by the terms and

conditions of this Contract.

Page 99 of 145
ARTICLE 39. REPRESENTATIONS, WARRANTIES, COVENANTS AND
UNDERTAKINGS

39.1 Contractor’s Representations and Warranties
Contractor hereby represents and warrants to Staatsolie:
39.1.1 that it is a corporate body duly organized and validly existing in accordance with the
terms of its foundation documents and has the corporate power and authority to own its

property and conduct its business as presently conducted;

39.1.2 that it has the capacity to enter into and perform this Contract and all transactions
contemplated herein, and that all corporate and other actions necessary to permit it to enter
into and perform this Contract have been properly and validly taken, and all necessary

approvals for such purposes have been obtained and remain in effect;

39.1.3 that by entering into or performing its obligations under this Contract, it shall breach
neither any other contract or arrangement nor any provisions of its foundation documents, by-

laws or administrative resolutions;

39.1.4 that no "asserted claims", rights or encumbrances of any nature exist, which in any
material way may affect Contractor’s ability to perform Petroleum Operations and that to the
best of its knowledge, no existing unasserted or potential claims, rights or encumbrances of
any nature exist which, in any material way may affect the ability to perform Petroleum
Operations by Contractor. For the purposes of this Article, "asserted claim" means a claim
contained in a notice and filed by appropriate procedures with a competent judge or

arbitration panel;

39.1.5 that it is authorized, subject to governmental authorizations, to establish and maintain
the branches and representative offices in the Republic of Suriname and elsewhere necessary
to conduct Petroleum Operations in accordance with the terms and conditions of this

Contract;

39.1.6 that this Contract has been duly signed and delivered by it and is valid, binding and
enforceable against it in accordance with its terms; and
39.1.7 that, to the best of its knowledge and belief, no material fact or circumstance relevant

to this Contract exists which has not been previously disclosed to the Government or

Page 100 of 145
Staatsolie, as the case may be, and which should have been disclosed to prevent materially

misleading representations from being made in this Contract.

39.2 Staatsolie’s Representations and Warranties
Staatsolie hereby represents and warrants to Contractor:
39.2.1 that it is legally organized and exists in accordance with the laws of the Republic of

Suriname and in accordance with the terms of its foundation documents;

39.2.2 that it has the right, power and authority to enter into and perform this Contract, to
grant the rights and interests to Contractor as provided under this Contract and to fulfill its

obligations under this Contract;

39.2.3 that this Contract has been duly signed and delivered by it and is valid, binding and

enforceable against it in accordance with its terms;

39.2.4 that it shall not breach any other contract or arrangement by entering into or

performing under this Contract;

39.2.5 that it has exclusively been granted all rights, title and interest to explore, develop and
produce Petroleum in and from the Contract Area and that it owns all rights, title and interest

in the Contract Area with respect to conducting Petroleum Operations;

39.2.6 that no asserted claims, rights or encumbrances of any nature exist which in any
material way may affect Contractor’s ability to perform Petroleum Operations and that, to the
best of its knowledge, no unasserted or potential claims, rights or encumbrances of any nature

exist which in any material way may affect Petroleum Operations by Contractor; and

39.2.7 that all corporate and other action necessary to permit it to enter into and perform this
Contract has been properly and validly taken, and all necessary approvals for such purposes

have been obtained and remain in effect.

39.3. General Obligations of Staatsolie
39.3.1 In furtherance of Petroleum Operations and upon Contractor's timely request,
Staatsolie shall, within the limits of its authority, use its best lawful efforts to assist

Contractor to obtain:

Page 101 of 145
a) any necessary approvals from governmental agencies;

b) customs clearances, the matters described in Article 16, visas, work permits, residence
permits, access to communication facilities, licenses to enter land or water, licenses with
respect to any and all equipment and materials, the opening of bank accounts, the acquisition
of office space and employee accommodation, as may be necessary for efficient

implementation of Petroleum Operations.

39.3.2 Upon its timely request Staatsolie shall provide Contractor with all non-confidential
geological, geophysical, geochemical and technical data and information, including well data,
in the possession or control of Staatsolie or its Affiliates of relevance to the Contract Area.

Staatsolie does not warrant the accuracy or completeness of such data or information.

39.3.3 Staatsolie shall use all means at its disposal to prevent activities performed by its sub-
contractors within the Contract Area which would unduly or unreasonably interfere with,

hinder or delay the conduct of Petroleum Operations.

39.3.4 Staatsolie shall, within the limits of its authority, use its best endeavors to assist
Contractor to have access to pipeline and other transportation, export and infrastructure

facilities owned or controlled by any Government Authority.

39.3.5 Staatsolie shall, within the limits of its authority, also use its best lawful efforts to
assist Contractor in all other relevant matters as may be necessary for the efficient

implementation of Petroleum Operations.

39.4 Foreign Investment Incentives under Current Suriname Law

Contractor, its Affiliates or its Sub-Contractors shall under no circumstances be entitled to
any investment incentives, tax holidays or accelerated depreciation allowances available
under Applicable Law, including but not limited to the Investment Act (Official Gazette 2002
no. 42), or under any amendments thereto as of the Effective Date, other than the provisions
expressly awarded in this Contract, and those provisions provided in the tax rulings issued by

the Tax authorities.

39.5 Cure of a Breach of Representation, Warranty, Covenant or Undertakings
The representations, warranties, covenants and undertakings of the Parties set forth in this

Article shall remain in effect throughout the duration of this Contract and shall be in addition

Page 102 of 145
to, and not in substitution for, any other representations, warranties, covenants and
undertakings set forth in this Contract. Each Party shall immediately, upon receipt of notice
from the other Party undertake to cure a breach of any representation warranty, covenant or
undertaking, and shall indemnify and hold harmless the other Party, its respective employees,
agents, representatives, and shareholders, from and against all suits for injury or claims for

damages to persons or property resulting from or arising out of such breach.

Page 103 of 145
ARTICLE 40. BREACH, TERMINATION, AND REMEDIES

40.1 Default

Any Party may inform the other Party of a breach of this Contract and, specifying the nature
of the breach in notice, request the breaching Party to take action to correct the breach. If the
action to correct the default is not substantially completed within ninety (90) Days of such
notice, unless a longer period is reasonably necessary and the defaulting Party is diligently

and without delay pursuing such correction, the complaining Party may institute proceedings.

40.2. Termination Events
This Contract shall, subject to Sub-Article 40.4, terminate:

40.2.1 on relinquishment of the entire Contract Area;

40.2.2 if Contractor does not submit an application for the declaration of a Commercial Field
pursuant to Sub-Article 10.3, at the end of the Exploration Period, unless otherwise agreed to

by Staatsolie;

40.2.3 if, at the end of the Exploration Period, Contractor does not submit a Development
Plan pursuant to Sub-Article 10.5 after the Date of Declaration of the first Commercial Field,

unless agreed to by Staatsolie;

40.2.4 if, at the end of the Exploration Period, Contractor does not commence Development
Operations related to the first Commercial Field within ninety (90) Days following the Date

of Establishment of such first Commercial Field, unless agreed to by Staatsolie;

40.2.5 if, at the end of the Exploration Period, construction and installation activities related
to the first Development Operations are suspended for a continuous period in excess of three
hundred and sixty five (365) Days, except where such interruption is caused by Force

Majeure or agreed to by Staatsolie;

40.2.6 sixty (60) Days from receipt by Staatsolie of a notice from Contractor that it has
elected to withdraw or from the date of Contractor’s deemed withdrawal from this Contract
during any phase of the Exploration Period, and one hundred and eighty (180) Days as to all
other periods, or

40.2.7 on expiration of the term of this Contract pursuant to Article 3.

Page 104 of 145
40.3 Termination by Staatsolie
Staatsolie may, subject to Article 34 and Sub-Articles 40.4, 40.5 and 40.6, terminate this

Contract:

40.3.1 immediately if all Contractor Parties become insolvent or bankrupt or enters into any
agreements or compositions with its creditors or takes advantage of any law for the benefit of

debtors or goes into liquidation or receivership, whether compulsory or voluntary;

40.3.2 upon intentional extraction by Contractor of any minerals other than as authorized by
this Contract, except for such extractions as may be unavoidable as a result of Petroleum
Operations conducted in accordance with generally accepted international petroleum industry

practice and which are approved by Staatsolie as soon as possible;

40.3.3 upon failure of Contractor to pay any undisputed sum due to Staatsolie under this

Contract within sixty (60) Days after receiving a notice of arrears from Staatsolie;

40.3.4 upon failure of Contractor to comply with any final decisions from any arbitration

proceeding conducted pursuant to Article 42.

40.4 Right to Cure

In the event conditions as described in Sub-Articles 40.2.2, 40.2.3, 40.2.4, or 40.3 exist,
Staatsolie must, prior to termination of this Contract by Staatsolie based upon such
conditions, provide Contractor notice setting forth in detail the existence of such conditions.
Upon the receipt of such notice, Contractor shall have a period of sixty (60) Days, or such

longer period as the Parties may agree, to undertake action designed to cure such conditions.

40.5 Failure to Cure

If Contractor fails to cure an event specified in Sub-Articles 40.2 or 40.3 as described above
within the period provided for in Sub-Article 40.4 or within such longer period, as Staatsolie
may consider reasonable under the circumstances, Staatsolie may terminate this Contract by

notice to Contractor.

Page 105 of 145
40.6 Dispute

If Contractor disputes whether an event or condition as specified in Sub-Articles 40.2 or 40.3
has occurred or exists, or claims that an event or condition has been remedied in accordance
with Sub-Article 40.4, Contractor may, within thirty (30) Days following receipt of notice of
termination from Staatsolie, institute proceedings pursuant to Article 42, and Staatsolie shall
not terminate this Contract except in accordance with the terms of any arbitration decision.
Petroleum Operations and the activities which are the subject of the arbitration proceeding

shall continue during such proceedings.

40.7. Damages for Breach

40.7.1 For the purposes of this Contract, a Party shall be deemed to institute or to have
instituted proceedings or contested proceedings under this Sub-Article 40.7, upon serving
notice to the other Party under the provisions of Article 42, and by continuing to avail itself to

such provisions.

40.7.2 A Party hereto shall be entitled to damages if the other Party is found to be in breach

of this Contract under the procedures of the provisions of Article 42.

40.8 Staatsolie’s Right to Terminate
Staatsolie may terminate this Contract only under the circumstances and in the manner

described in this Article.

40.9 Contractor’s Termination
Contractor may terminate this Contract only as provided in Sub-Articles 40.2.1 or 40.2.6.
Upon termination of this Contract under any circumstance or in any manner described in this

Article, Contractor shall:

40.9.1 pay any outstanding amounts due pursuant to this Contract hereunder up to the time

the termination becomes effective; and

40.9.2 submit all reports and evaluations, maps, assays, samples, drilling, well tests and other

files in accordance with Article 22.

Page 106 of 145
40.10 Rights and Obligations of the Parties on Termination
All rights and obligations of Parties shall, subject to Sub-Article 45.6, cease upon termination
of this Contract, except for any obligation or liability imposed or incurred under this Contract

prior to the date of termination.

40.11 Other Remedies

If either Contractor or Staatsolie terminates this Contract pursuant to this Article, the rights of
Parties to pursue damages or other actions one against the other shall, in addition to other
limitations which may be contained here, be limited to the dispute resolution provisions of

Article 42.

Page 107 of 145
ARTICLE 41. APPLICABLE LAW AND OFFICIAL LANGUAGE

41.1 Applicable Law
This Contract shall be governed by and construed in accordance with the laws of the

Republic of Suriname.

41.2 Official Language
This Contract will be executed in the English and Dutch languages, and both will have equal
force and effect. In case of a dispute and arbitration between the Parties, except for a

manifest error or misprint, the Dutch version shall prevail.

Page 108 of 145
ARTICLE 42. DISPUTE RESOLUTION

42.1 Consultation

42.1.1 Notice of Dispute

In the event of a Dispute, the parties shall, in first instance, endeavor to resolve the Dispute
through amicable consultations. To initiate consultation, a Party shall deliver to the other
Party a written notice ("Notice of Dispute") which, (a) describes the Dispute; and (b)
designates a person with authority to represent such Party in negotiations relating to the
Dispute. Within fifteen (15) Days of receipt of the Notice of Dispute, the receiving Party

shall advise in writing who will represent it in these consultations.

42.1.2 Consultation Process

The consultation process, in which the parties shall attempt to amicably resolve the Dispute
set forth in the Notice of Dispute, shall last for a period of thirty (30) Days from the date the
responding Party advises who its designated representative shall be. During this thirty (30)
Day period neither Party may resort to any other means of dispute resolution, except that,
before, within or after such thirty (30) Day period, any party may seek such interim or
temporary relief in aid of arbitration, or to preserve its rights under this Contract, as may be
available from an emergency arbitrator as provided in the ICC Rules (as defined below) or

local remedies.

42.2. Arbitration

42.2.1 Agreement to Arbitrate
Subject to Sub-Article 42.5, any Dispute that is not, for any reason, amicably resolved in
writing within forty-five (45) Days of the date of delivery of the Notice of Dispute, or such
other period set forth in any other Article of this Contract according to the terms therein, shal
be finally and exclusively resolved, in a binding manner, by arbitration conducted in
accordance with the Rules of Arbitration of the International Chamber of Commerce ("ICC
Rules") and administered by the International Court of Arbitration of the International
Chamber of Commerce ("ICC"). The arbitration shall be heard by three arbitrators. Claimant,
or claimants jointly, shall nominate one arbitrator in accordance with the ICC Rules an

respondent, or respondents jointly, shall nominate another, in each case within thirty (30)

Days of the date of delivery of the request for arbitration. The two party-nominate
arbitrators shall nominate a third arbitrator in accordance with the ICC Rules within thirty

(30) Days of the date of the confirmation of the appointment of the second arbitrator. In the

Page 109 of 145
event that any arbitrator is not timely appointed, or the two party-nominated arbitrators fail to

timely nominate a third arbitrator, the appointment(s) shall be made by the ICC.

The seat and place of arbitration shall be The Hague, the Netherlands. The language of the
arbitration shall be English. Supporting documents must be transmitted and/or submitted to

the arbitration panel in English, or in their original language with a translation into English.

The arbitral tribunal shall have the competence and authority to resolve any and all
challenges to its jurisdiction, including challenges to the existence of a valid arbitration
agreement and the scope of this Contract. The Parties agree that any such challenges shall be

submitted for exclusive resolution by the arbitral tribunal.

The award of the arbitral tribunal shall be final and binding upon the parties. The parties may
seek to enforce the award against parties thereto, and judgment thereon may be entered or
enforced in any court of competent jurisdiction, and any court where a party is located or has
assets (to whose jurisdiction the parties consent for the purposes of entering and enforcing the

award).

Any pending or contemplated arbitration under this Sub-Article 42.2 may be consolidated
with any prior arbitration arising under this Sub-Article 42.2 or under the agreement to
arbitrate set forth in the Contractor Company Performance Guarantee; provided that such
arbitrations (i) involve common questions of law or fact and (ii) any party to the pending or
contemplated arbitration which did not join an application for consolidation, or does not
consent to such an application, is sufficiently related to the parties in the prior arbitration that
its interests were sufficiently represented in the appointment of the tribunal for the prior
arbitral tribunal. Prior to the signing of the Terms of Reference (as defined in the ICC Rules)
in any prior arbitration, an application for such consolidation may be made by any party to
this Contract or the Contractor Company Performance Guarantee to the ICC. After the
signing of the Terms of Reference in any prior arbitration, an application for such
consolidation may be made by any party to this Contract or the Contractor Company

Performance Guarantee to the tribunal for the prior arbitration. The ICC or the tribunal to the

prior arbitration, as applicable, shall, after providing all interested parties the opportunity to
comment on such application, and considering the conditions for consolidation set forth in
this Sub-Article 42.2, determine whether any such pending or contemplated arbitration be

consolidated into a prior arbitration. Except as provided in this Sub-Article 42.2, arbitrations

Page 110 of 145
conducted in accordance with this Sub-Article 42.2 may not be consolidated with any other
arbitration proceeding. Arbitrations conducted in accordance with this Sub-Article 42.2 may
not be consolidated with any other arbitration proceeding involving any party that is not a

party to this Contract or the Contractor Company Performance Guarantee.

42.2.2 Scope of Award

Any monies awarded by the arbitral tribunal shall be stated and paid in US Dollars, without
any Tax or other deductions being withheld from the award (without prejudice to the
tribunal's authority to consider, as necessary, taxation or other deductions in the calculation of
its award for damages). The award may include money damages, interest thereon
(compounded quarterly from the date of the breach for which such damages were awarded)
and/or injunctive relief. The panel shall set the rate of interest to be the maximum rate

permitted by Applicable Law.

42.2.3 Award of Costs
The prevailing party or parties in the arbitration, as determined by the arbitral tribunal, shall
be reimbursed for reasonable legal fees and other costs and expenses incurred in connection

with any arbitration pursuant to this Article 42.

42.2.4 Limitation of Liability

Notwithstanding anything herein to the contrary, the Parties shall not be liable for, and hereby
waive, any damages (i) in excess of compensatory damages, including punitive or exemplary
damages and (ii) arising out of (A) damage to a formation or pay zone, (B) loss of
production, reserves, formations or wells, or (C) an impossibility or inability to produce

Petroleum.

42.3 Obligation to Perform
Unless the Contract expires or is terminated, each Party shall continue to exercise its rights
and perform its obligations in good faith under this Contract pending final resolution of any

Dispute.
42.4 Survival

The Parties' obligation to resolve Disputes under this Article 42 shall survive the expiration or

termination of this Contract.

Page 111 of 145
42.5 Expert Determination

42.5.1 The parties agree that the following Disputes shall be submitted for determination by
an independent and impartial expert as set forth in this Sub-Article 42.5.1:

42.5.1.1 any Dispute referred to an expert as set forth in Sub-Article 15.4 or Sub-Article 15.5;
or
42.5.1.2 any other Dispute that the Parties agree, in writing, to submit to an expert within
forty-five (45) Days of the date of delivery of the Notice of Dispute set forth in Sub-Article
42.1.1.
Notwithstanding the preceding Sub-Article 42.5.1, any expert determination, once issued,

may be challenged in an arbitral proceeding as set forth in Sub-Article 42.5.2 below. All

other Disputes, except those provided in Sub-Articles 42.5.1.1 and 42.5.1.2, shall be referred

to arbitration as set forth in Sub-Article 42.2.

42.5.2 The expert shall act as an expert and shall not be deemed to act in an arbitral capacity,
and shall be deemed to be acting and seated in The Hague, Netherlands. The expert shall be
independent and impartial. The expert's determination shall be final and binding on the
parties to the Dispute, and judgment thereon may be entered in any court of competent
jurisdiction, unless the determination is challenged in an arbitration pursuant to Sub-Article
42.2 within sixty (60) Days of the date the expert's final determination is received by the
parties to the Dispute. In such arbitration (i) the expert determination on the specific matter
shall be entitled to a rebuttable presumption of correctness, and (ii) the expert shall not
(without the written consent of the parties to the Dispute) be appointed to act as an arbitrator

or as adviser or counsel to the parties to the Dispute.

Page 112 of 145
ARTICLE 43. WAIVER OF IMMUNITY

43.1 Waiver of Immunity

The Parties agree that the activities contemplated in this Contract are an investment and are
commercial in nature. Each Party irrevocably waives, to the fullest extent permitted by the
laws of applicable jurisdiction, any defense of or right of immunity (including sovereign
immunity) (a) in respect of arbitration proceedings or the enforcement of any award,
including (without limitation) immunity from service of process or from the jurisdiction of
any court or tribunal, or (b) as to it or its property in respect of the enforcement and execution
of any arbitration award rendered under this Contract, and expressly consents to any legal
action or proceeding (including pre-judgment attachment) in relation to the enforcement and
execution of such arbitration award including in respect of any property held by such Party,

whether for commercial purposes or otherwise.

Page 113 of 145
ARTICLE 44, ASSIGNMENT

44.1 Assignment of Participating Interest
44.1.1 Contractor shall not directly or indirectly sell, assign, transfer, convey or otherwise
dispose of its rights or interests related to this Contract to third parties prior to the Effective

Date.

44.1.2 A Contractor Party shall not sell, assign, transfer, convey or otherwise dispose of its
rights or interests or obligations under this Contract to any third party, directly or indirectly,
without the prior written consent of Staatsolie, which consent shall not be unreasonably

withheld.

44.1.3 Notwithstanding the foregoing, a Contractor Party may assign all or a portion of its
rights under this Contract to an Affiliate or to another Contractor Party without the prior
consent of Staatsolie. The Contractor Party shall promptly notify Staatsolie of any assignment

to an Affiliate or another Contractor Party.

44.1.4 When assigning to any third party, such third party shall:

(a) be financially and technically competent; and

(b) have adequate expertise and experience, or access to same, in petroleum operations
similar to the Petroleum Operations.

Sub-Articles 44.1.1 and 44.1.2 shall not apply in the event of any direct or indirect change in
control of a Party (whether through merger, sale of shares or other equity interests, or
otherwise) through a single transaction or series of related transactions, from one or more

transferors to one or more transferees.

Where a Contractor Party is taken over by another company or merges, or is acquired by
another company either by acquisition or exchange of shares, including a change of control of
a parent company, it shall be subject to the terms and conditions of this Contract.

Any assignment pursuant to this Article shall be fully disclosed to Staatsolie.

44.1.5 Notwithstanding the foregoing, no Contractor Party shall make an assignment which
creates a Participating Interest which is less than 10%, whether such interest is in the assignee
or in the assignor. This limitation does not apply to transfers to Staatsolie pursuant to its right

of participation under Sub-Article 12.1.

Page 114 of 145
44.2 Binding Effect
Any assignment of this Contract shall bind the assignee to all the terms and conditions hereof.

Such requirement shall be included in any contract of assignment.

44.3 Legal Successor to Staatsolie

If Staatsolie Maatschappij Suriname N.V., as the Government’s representative, is replaced in
the future by another entity with respect to this Contract and such entity is granted by the
Government the exclusive rights currently held by Staatsolie to Explore for, Develop and
Produce Petroleum in Block 58 Offshore Suriname, any and all references to “Staatsolie” in

this Contract shall refer to such legal successor.

Page 115 of 145
ARTICLE 45. MISCELLANEOUS

45.1 Headings and Language
Headings in this Contract are for convenience of reading only and shall not affect the

construction or interpretation of this Contract.

45.2 Entire Contract
This Contract constitutes the entire agreement between the Parties with respect to the subject
matter hereof and supersedes all previous contracts and understandings, oral or written,

relating thereto.

45.3 Severability

If any part of this Contract is held to be invalid, the remainder of this Contract shall remain in
effect and the Parties agree that the part so held to be invalid shall be deemed to have been
stricken here from and the remainder shall have the same force and effect as if such part had

never been included herein.

45.4 Amendment
This Contract may not be altered, amended, or modified except by a written instrument

signed by the duly authorized representatives of each of the Parties.

45.5 Waiver

A Party shall not be deemed to have waived any provision hereof unless, and then only to the
extent that, such waiver is in writing. A Party's waiver of any breach of any provision of this
Contract shall not be construed as a waiver of any subsequent breach, nor will a Party's delay
or non-success to exercise any right such Party has hereunder operate as a waiver of such

right.

45.6 Survival

All rights and obligations hereunder that expressly or by their nature extend beyond the term
of this Contract shall survive and continue to bind the Parties, their legal representatives,
legal successors and legal assigns after any termination or expiration of this Contract until

such rights and obligations are satisfied in full or expire.

Page 116 of 145
45.8 Conflict of Interest

45.8.1 Each Party agrees that no director, employee or agent of such Party shall give or
receive any commission, fee, rebate, gift or entertainment of significant cost or value in
connection with this Contract or enter into any business arrangement with any director,

employee or agent of either of the Parties or any Affiliate.

45.8.2 Neither Party nor their employees, agents or Sub-Contractors shall make any payment
or give anything of significant value to an official of any government (including any officer
or employee of any government department, agency or instrumentality or the employee,
officer, director or agent of a government owned entity) to influence his, her or its decision,
or to gain any other advantage for the Parties in connection with the performance of this
Contract, which would be in violation of the Foreign Corrupt Practices Act of the United
States of America or the OECD Anti-Bribery Convention of 1997, or the substance thereof,

or any similar applicable Suriname anti-corruption statute or regulation.

[Signature Page Follows]

Page 117 of 145
IN WITNESS WHEREOF, the Parties have signed this Contract on the day and year written

above by their duly authorized representatives.

For and on behalf of: For and on behalf of:
Staatsolie Maatschappij Suriname N.V.

By: By:
Name: R.T. Elias Name:
Title: Managing Director Title:

Page 118 of 145
ANNEX 1. MAP AND COORDINATES OF CONTRACT AREA

The boundary of Block .. Offshore Suriname is defined by the following geographical co-
ordinates in terms of the WGS 84 geodetic datum, WGS 84 spheroid.

Geographic Coordinate System of the coordinates

Region South America, Suriname
Datum World Geodetic System 1984 (WGS 84)
Spheroid World Geodetic System 1984

Semi-Major Axis

Semi Minor Axis

First Eccentricity Squared

Inverse Flattening

The boundary follows lines of equal latitude or longitude.
The Contract Area, to an accuracy of Ikm?, is ...km? calculated on the WGS484 spheroid.

[map with coordinates]

Page 119 of 145
ANNEX 2. ACCOUNTING PROCEDURE

The purpose of this Accounting Procedure is to establish a fair and equitable method for
determining charges and credits with respect to the Petroleum Operations under the Contract
and to provide a method for controlling expenditure within the budgets approved by the

Operations Committee.

1. General Provisions
1.1 Words and phrases used in this Annex but not defined below shall have the same

meaning in this Annex as is given to them in the Contract.

1.2. The Parties shall, in good faith, endeavor to unanimously agree on such changes as
are necessary to correct any unfairness or inequity if such method proves to be unfair or

inequitable to any of the Parties.

1.3. In the event of any inconsistency or conflict between the provisions of this
Accounting Procedure and the provisions of the Contract, then the provisions of the Contract

shall prevail.

2. Additional Definitions
The following terms shall have the following meanings:

i. “Accounting Procedure” means the accounting principles, practices and procedures
set forth in this Annex.

ii. “Accrual Basis” means the basis of accounting, under which costs and benefits are
regarded as applicable to the period in which the liability for the cost is incurred, or
the right to benefits arises regardless of when invoiced, paid or received.

iii. “Material and Equipment” means goods, including, without limitation, all
Exploration, Appraisal, Development and Production facilities together with supplies
and equipment, acquired and held for use in Petroleum Operations.

iv. “Petroleum Expenditures Account” shall mean the account showing the charges and
credits accrued as Petroleum Expenditures.

v. “Joint Property, Material and Equipment” means all tangible assets that are acquired

and held by the group of Contractor Parties for use in Petroleum Operations.

Page 120 of 145
Where the term Contractor is used in this Accounting Procedure, if there is more than one
Contractor Party, then the term shall, where appropriate to the context, mean the Operator

who will be acting on behalf of the Contractor Parties.

3. Accounting Manual, Procedures and Reports
Contractor shall, within ninety (90) Days after the Effective Date of this Contract, present to
Staatsolie a chart of accounts, procedures, and outline of reports. Staatsolie will have the
opportunity to give a documented reaction within sixty (60) Days after receipt of these
documents. The Parties must agree on mutually acceptable documents within sixty (60) Days
after receipt of the documentation by Staatsolie. The documentation, including reports, may

be revised by mutual agreement of the Parties.

4. Petroleum Expenditures per Commercial Field
Contractor shall separately identify and charge Petroleum Expenditures to each Commercial
Field. Contractor shall specify the method of allocation of shared Petroleum Expenditures in
accordance with the Contract.
4.1 Petroleum Expenditures Account and Currency Exchange
Contractor shall provide the Parties with the accounting data and information necessary for
such Party to fulfill any statutory obligation in regard to Petroleum Operations, to which it
may be subjected, to the extent that such data and information could reasonably be expected
to be available from the accounting records maintained by the Contractor. 4.2 Contractor
shall at all times maintain and keep true and correct records of the production and disposition
of Petroleum, and all revenues, costs and expenditures under the Contract, as well as other
data necessary or proper for the settlement of accounts between the Parties hereto in
connection with their rights and obligations under the Contract.
4.3 Contractor shall open and maintain separately identifiable accounting records to
record Petroleum Expenditures incurred and all receipts obtained by the Contractor in
connection with the Petroleum Operations.
44 Contractor shall maintain accounting records on an Accrual Basis in accordance with
the accounting requirements of the Contract and any applicable statutory obligation of the
Government, and in accordance with generally accepted accounting standards, provided
however that Petroleum Expenditures eligible for Cost Recovery will be based on invoices.
4.5 The Petroleum Expenditures Account records shall be maintained in US Dollars.
Costs incurred in currencies other than US Dollars shall be converted into US Dollars in

accordance with the applicable buying rates of the prior business day published by the

Page 121 of 145
Central Bank of Suriname. In the event the buying rates are not available by Central Bank of
Suriname for certain currencies, then the Contractor may refer to the rates published by

Central Bank of the country where its headquarters are located.

5 Cost Recovery audit

5.1 Staatsolie, as agent of Government, with at least sixty (60) Days advance notice to
Contractor, shall have the right at its sole cost to audit the Petroleum Expenditures Account
and records of Contractor relating to any Calendar Year within a twenty-four (24) month
period from the date of the submission of such Petroleum Expenditures Account

5.2 The right of audit includes the right of access, during normal business hours at
Contractor’s office in Suriname, to all accounts and records pertaining to the Petroleum
Expenditures and revenues Account maintained by Contractor.

5.3. Contractor shall produce information from Contractor’s Affiliates reasonably
necessary to support charges from those Affiliates to the Petroleum Expenditures Account.
5.4 If an Affiliate considers such information confidential or proprietary or if such
Affiliate will not allow the Contractor Party to audit its accounts, the auditor prescribed by
the statutes of the Affiliate shall be used to confirm the details and facts as required, provided
such auditor prescribed by the statutes is an internationally recognized firm of public
accountants. Should the auditor prescribed by the statutes of the Affiliate decline to act in
such capacity, or not be an internationally recognized independent firm of public accountants,
the auditing Party shall select an internationally recognized independent firm of public
accountants to carry out such confirmation. The cost of such audit by the chartered certified
auditor or the independent firm of public accountants, as the case may be, shall be borne by
the Party who requested such audit; and

55 At the conclusion of each audit, the Parties shall endeavor to settle all outstanding
matters. If Staatsolie conducting said audit, as applicable, desires to object to any of the
Petroleum Expenditures Accounts or any other files audited, it shall submit, within ninety
(90) Days following the completion of the audit, a written report to Contractorthat identifies
all objections arising from such audit. If Contractor has not received an audit report within
said period, it will be deemed that the auditing Party(ies) have not identified any items to
which to make objection.

5.6 The Contractor shall reply in writing to the report as soon as possible and not later
than ninety (90) Days following the receipt of the report. Thereafter, subsequent
communications between the Parties shall be on a thirty (30) Days from receipt basis.

However, any Party involved in the audit, may at any time refer any remaining unresolved

Page 122 of 145
dispute arising in connection with an audit to the Operations Committee for resolution. If a
Party does not refer an unresolved item to the Operations Committee within sixty (60) Days
after receiving the most recent communication on the unresolved item from the other Party,
then the item shall be deemed to have been accepted by said Party in accord with such last or
most recent communication. If unanimous agreement is not reached at the Operations
Committee within thirty (30) Days of the receipt of such matter by the chairman of that
committee, the item or items in dispute shall be submitted to arbitration in accordance with
Article 42 of the Contract.

5.7. All adjustments resulting from an audit will be recorded in the Petroleum
Expenditures Account as soon as possible after agreement is reached between Contractor and
Parties, the matter is decided by the Operations Committee or the dispute is resolved by
arbitration, as applicable.

58 All accounting records, tax returns, books and accounts relating to Petroleum
Operations shall be maintained by Contractor for a minimum of ten (10) years following the
end of the Calendar Year to which they relate.

5.9 Without limiting any other obligations of confidentiality arising under the Contract,
any information obtained by Staatsolie under the provisions of this Section5 which does not
relate directly to the Petroleum Operations shall be kept confidential and shall not be
disclosed to any third party other than as permitted by Article 23 of the Contract.

5.10 In the event that the Contractor is required by law or by the provisions of the Contract
to employ a public accounting firm to audit the Petroleum Expenditures Account and records
of the Contractor relating to the accounting hereunder, the cost thereof shall be charged
against the Petroleum Expenditures Account, and a copy of the audit report shall be furnished

to each Party.

6 Allocations

If it becomes necessary to allocate any costs or expenditures to or between Petroleum
Operations and any other operations, such allocation shall be made on an equitable basis.
Contractor shall furnish to the other Contractor Parties hereto a description of the allocation

procedures and allocation methods pertaining to these costs and expenditures.
7. Charges and Expenditures eligible for Cost Recovery

Contractor shall charge the Petroleum Expenditures Account for all costs incurred after the

Effective Date in compliance with the terms of this Contract and expenses accrued between

Page 123 of 145
the Signing Date and the Effective Date in accordance with Sub-Article 38.3 of this Contract.

Petroleum Expenditures eligible for Cost Recovery are limited to the following:

7A Labor and Related Costs

(a) Gross salaries and wages, including amounts imposed by engaged government, in
respect of all employees of Contractor who are directly engaged in the conduct of Petroleum
Operations, whether temporarily or permanently assigned within Suriname or located in
Contractor's offices elsewhere; as well as personal expenses incurred in connection therewith.
For Contractor’s personnel located outside of Suriname, time sheets which record the man-
hours dedicated to the Petroleum Operations and a detailed, calculated, auditable, internal
rate assigned to each of such personnel according to its category shall be used.

(b) Costs of all holiday, vacation, sickness, disability, disability benefits, living and
housing allowances, travel time, bonuses, dependent schooling, language courses, company
cars, hardship allowances and other customary allowances applicable to the salaries and
wages chargeable hereunder, as well as the costs to Contractor for employee benefits,
including but not limited to employee group life insurance, group medical insurance,
hospitalization, retirement, and severance payments all of which shall be in accordance with
Contractor’s usual practice.

(c) Reasonable expenses (including related travel costs) of those employees whose
salaries and wages are chargeable under 7.1(a) and for which expenses the employees are
reimbursed under the usual practice of Contractor. Relocation costs at the end of the
assignment shall be chargeable to the Petroleum Expenditures Account if the place of
assignment is the point of origin of the employee. Such relocation costs shall include
transportation of employees, families, personal and household effects of the employee and
family, transit expenses, and all other related costs in accordance with Contractor’s usual
practice.

(d) Expenses or contributions imposed under Applicable Laws to Contractor's cost of
salaries and wages chargeable under Section 7.1(a) or other costs chargeable under this
Section 7.1.

(e) Costs incurred by Contractor for training which are of direct benefit to the Petroleum
Operations pursuant to its training policy or as required by Suriname regulations for
employees permanently assigned to Petroleum Operations.

(f) If employees are engaged in other activities in addition to the Petroleum Operations,

the cost of such employees shall be allocated on an equitable basis.

Page 124 of 145
7.2 Material and Equipment

Material and Equipment purchased or furnished by Contractor or Sub-Contractor for use in
Petroleum Operations as provided under Section 10 of this Accounting Procedure. To the
extent reasonable, practical and consistent with efficient economical operation, only such
Material and Equipment shall be purchased or transferred for use in Petroleum Operations as
may be required for immediate use or prudent contingent stock. The accumulation of surplus

stocks shall be avoided.

73 Transportation and Employee Relocation Costs

(a) Costs for transportation of Material and Equipment and other related costs such as
expediting, crating, dock charges, air and ocean freight.

(b) Costs incurred for transportation of personnel as required in the conduct of Petroleum
Operations.

(c) Costs for relocation of employees permanently or temporarily assigned to Petroleum
Operations at the beginning of their assignment to Petroleum Operations in accordance with
Contractor's usual practice. Relocation costs at the end of the assignment shall be chargeable
to the Petroleum Expenditures Account if the place of assignment is the point of origin of the
employee. Such relocation costs shall include transportation of employees, families, personal
and household effects of the employee and family, transit expenses, and all other related costs

in accordance with Contractor's usual practice.

7.4 Services

(a) The actual price paid for contract services for professional consultants and other
services procured from outside sources other than services covered by Section 7.13.

(b) Costs for use of equipment and facilities furnished by Contractor or Sub-Contractors
at rates commensurate with the cost of ownership and operation if such use is economically
justifiable. Rates shall include costs of maintenance, repairs, other operating expenses,
insurance and Taxes. Such costs shall be computed in line with Contractor's usual accounting
policy such that no gain or loss accrues to Contractor, and provided that such costs are
competitive with comparable third party services.

(c) The cost of services provided or performed by the technical and professional staff of
the Contractor, Contractor’s Affiliates, Operator and/or Operator’s Affiliates, Examples of
such services include, but are not limited to the following:

Geological Studies and Interpretation;

Seismic Data Processing;

Page 125 of 145
Well Log Analysis, Correlation and Interpretation;
Well Site Geology;

Laboratory Services;

Ecological and Environmental Engineering;
Abandonment Studies;

Project Engineering;

Source Rock Analysis;

Petrophysical Analysis;

Geochemical Analysis;

Drilling Supervision;

Development Evaluation;

and, if provided in-country in Suriname:
Executive and Administrative

Communications and Data Processing;

Human Resources;

Professional Services, including accounting, and legal services; and

Safety and Security.

Such services pursuant to Section 7.4 (a), (b), and (c), shall be charged at cost plus any
income or withholding tax, excluding profit, provided that these services result in accurate
and complete reports, presented to Parties and supported by time records and any other
relevant information. The records thereof shall be made available for audit by the Parties in

accordance with Section 5.

75 Damages and Losses to Property

(a) All costs or expenses necessary for repair or replacement of property resulting from
damages or losses incurred by fire, flood, storm, theft, accident, or any other cause, provided
that these expenses are not due to Gross Negligence or Willful Misconduct on the part of
Contractor or recoverable from insurance.

(b) Contractor shall furnish Staatsolie with written notice of such damages or losses in
excess of two hundred thousand US Dollars ($200,000) per incident as soon as reasonably

practicable but within two weeks.

Page 126 of 145
7.6 Insurance

(a) All premiums paid for insurance carried for the Petroleum Operations, provided that if
such insurance is wholly or partially placed with an Affiliate of Contractor, such premiums
and costs shall be recoverable only to the extent not in excess of those generally charged by
competitive insurance companies other than Affiliate ;

(b) All expenditures incurred and paid in the settlement of any and all losses, claims,
damages, judgments and any other expenses, not recovered from insurance, provided that
these expenses are within the provisions of Article 26 of the Contract and not due to Gross

Negligence or Willful Misconduct on the part of Contractor.

77 Legal Expenses

Costs necessary for handling, investigating and settling litigation or claims arising from
Petroleum Operations or necessary to protect or recover property, including, but not limited
to, lawyers' fees, court costs, cost of investigation or procuring evidence and amounts paid in
settlement or satisfaction of any such litigation or claims, except if such legal expenses are

due to Gross Negligence or Willful Misconduct on the part of Contractor.

7.8 Duties and Taxes

Taxes, except for income tax as described in Sub-Article 19.2 of the Contract, charges, levies,
duties, fines, payments and penalties imposed by the Government or any other governmental
entity against Contractor in connection with Petroleum Operations, except if the imposition
of such tax, levy, duty, fine, payment or penalty is due to Gross Negligence or Willful

Misconduct on the part of Contractor.

79 Offices, Camps, and Miscellaneous Facilities
The cost of maintaining and operating any offices, sub-offices, camps, warehouses, housing

and other facilities directly serving the Petroleum Operations.

7.10 Energy Expenses and water

Costs of fuel, electricity or other energy and water used for the Petroleum Operations.
7.11 Communication Charges

Costs of acquiring, leasing, installing, using, repairing and maintaining communication

systems, used for the Petroleum Operations.

Page 127 of 145
712 Environmental Charges
Costs of environmental programs undertaken with respect to Petroleum Operations, including
but not limited to Environmental and Social Impact Assessment, Environmental Impact

As:

ssments, Environmental Baseline Study, Environmental Management Plan, ongoing
monitoring programs, remediation except if such remediation is due to Gross Negligence or

Willful Misconduct on the part of Contractor, and mitigating activities.

7.13 Administrative Overhead Costs

7.13.1 Contractor's administrative overhead outside Suriname applicable to Petroleum
Operations under the Contract prior to the Date of the Declaration of Commercial Field in the
Contract Area shall be charged in accordance with the following rate with respect to all
Petroleum Expenditures approved for Cost Recovery other than administrative overhead,
Royalties and other Taxes imposed by the Government and shall not be subject to audit:

One percent (1%) of the amounts of such expenditures paid during the Calendar Year.

7.13.2 Contractor's administrative overhead outside Suriname applicable to Petroleum
Operations under the Contract after the Date of the Declaration of Commercial Field in the
Contract Area shall be charged in accordance with the following rate with respect to all
expenditures allowable for Cost Recovery other than administrative overhead:

One-tenths of one percent (0.1%) of the amounts of such expenditures paid during the
Calendar Year.

7.13.3 Contractor shall make provisional quarterly charges to the accounts based on the

above rates.

7.13.4 Such overhead charges shall be considered full compensation to Contractor for work
carried out by Contractor and Affiliates wherever located for the following types of
assistance provided:

(A) Executive - Time of executive officers

(B) Exploration, Production and Engineering - Directing, Managing advising and
controlling the entire project.

(C) Services —provided by other departments such as legal, employee relations, personnel
recruiting, purchasing and procuring, administrative, accounting and audit, treasury, financial
and exchange advice and payment of invoices, which contribute time, knowledge and

experience to the operation.

7.14 Abandonment Fund

All contributions made by Contractor to the Abandonment Fund.

Page 128 of 145
7.15 Licenses, Permits, etc.
All costs attributable to the acquisition, maintenance, renewal or relinquishment of licenses
and permits acquired for Petroleum Operations in accordance with the Contract when paid by

Contractor in accordance with the provisions of the Contract.

7.16 Other Expenditures
Any other expenditures not covered or dealt with in the foregoing provisions which are

incurred by Contractor for the necessary and proper conduct of the Petroleum Operations.

8. Cost and expenses not qualifying for Cost Recovery

The following costs and expenses do not qualify for Cost Recovery:

(a) any payments made to Staatsolie for failure to fulfill the Minimum Work Obligations
in accordance with Sub-Article 5.6.1 of the Contract;

(b) costs incurred before the Signing Date including the purchase of seismic data;

(c) costs of marketing or transportation of Crude Oil beyond the Delivery Point;

(d) attorney's fees and other costs of proceedings in connection with dispute resolution
under Article 42 of the Contract or expert determination as provided in the Contract or this
Accounting Procedure;

(e) fines and penalties imposed under the Applicable Law or under this Contract to the
extent that the imposition of such fines or penalty is due to Gross Negligence or Willful
Misconduct on the part of Contractor;

(f) expenditures made in accordance with Sub-Article 33.1.1 of the Contract concerning
training to Staatsolie personnel and financing of community based programs;

(g) Interest incurred on loans raised by the Contractor;

(h) any other expenditures not covered or dealt with in the foregoing provisions which are
incurred by Contractor, which are not necessary for the proper conduct of the Petroleum
Operations.

i) Cost of any bank guarantee under the Contract.

9. Credits
Credits in favor of the Contractor as a result of the Petroleum Operations shall be credited to
the respective accounts and be included in the statement of expenditures. Such credits shall

include, but not be limited to, the following transactions:

Page 129 of 145
(a) The net proceeds of any successful damage claim and any type of discount with an
insurance in connection with Petroleum Operations for claims with respect to operations or
assets that were insured and where the insurance premium with respect thereto has been
charged to the Petroleum Expenditures Account.

(b) Any credits received by Contractor from suppliers/manufacturers, or their agents, in
connection with defective Material and Equipment, or services deemed unsatisfactory, the
cost of which was previously charged by Contractor to the Petroleum Expenditures Account.
(c) The net proceeds of sale for disposal of assets used in or acquired for the Petroleum
Operations.

(d) The net proceeds received from third parties and/or Staatsolie in relation to the use of
Contractor’s facilities.

(e) the proceeds received from inventory materials previously charged to the Petroleum
Expenditures Account and subsequently exported from Suriname or transferred or sold to
third parties without being used in the Petroleum Operations;

(f) the proceeds from the sale of any petroleum information derived from Petroleum

Operations under the Contract.

10. Material and Equipment

10.1 Acquisitions

Material and Equipment purchased for the Petroleum Operations shall be charged at net cost
paid by Contractor. The price of Material and Equipment purchased shall include, but shall
not be limited to export broker’s fees, portion of storage fees directly related to the Joint
Operations, all Taxes, insurance, transportation charges, loading and unloading fees, import
duties, license fees and demurrage (retention charges) associated with the procurement of
Material and Equipment and applicable Taxes, less all discounts taken. Contractor shall make
its best endeavors to timely dispose of idle and/or surplus Joint Property, Material and
Equipment, such disposal being made through sale to a third party or by transfer from

Petroleum Operations pursuant to section 10.5 below.

10.2 Pricing of acquired Material and Equipment

Pricing of acquired Material and Equipment shall be as follows:

(a) Material and Equipment which is purchased from a third party shall be charged at the
net cost incurred by Contractor. Cost shall include, but shall not be limited to, such items as

procurement cost, transportation, duties, license fees and applicable taxes.

Page 130 of 145
(b) New, unused, Material and Equipment which is owned by Contractor and transferred
to Petroleum Operations under this Contract, shall be classified as Condition “A” and priced
at an invoice price determined in accordance with (a) above.

(c) Material and Equipment which is owned by Contractor and transferred to Petroleum
Operation under this Contract and is in sound and useful condition and suitable for re-use
without reconditioning, shall be classified as Condition “B” and priced at a fair market price
not exceeding seventy-five percent (75%) of that of new Material and Equipment as specified
in (b) above.

(d) Material and Equipment which is owned by Contractor and transferred to Petroleum
Operation under this Contract and is not in sound and useful condition but which is suitable
for re-use after reconditioning, shall be classified as Condition “C” and priced at a fair market
price with a maximum of fifty percent (50%) of new Material and Equipment as specified in
(b) above.

(e) The cost of reconditioning shall also be charged to the Petroleum Expenditures
Account provided that the Condition C price, plus the cost of reconditioning, does not exceed
the Condition B price and provided that Material and Equipment as classified meets the
requirements for Condition B Material and Equipment upon being repaired and
reconditioned.

(f) Material and Equipment which is owned by Contractor and transferred to Petroleum
Operation under this Contract and is no longer suitable for its original use, excluding junk,
but usable for some other purpose which cannot be classified as Condition “B” or Condition
“C” shall be priced at a fair value commensurate with its use.

(g) Material and Equipment which is owned by Contractor and transferred to Petroleum

Operation under this Contract and is junk shall be priced at prevailing prices.

10.3. Premium Prices

Whenever Material and Equipment is not readily obtainable at published or listed prices
because of national emergencies, strikes or other unusual causes over which the Contractor
and/or Operator has no control, Contractor may charge the Petroleum Expenditures for the
required Material and Equipment at the Contractor's actual cost incurred in providing such
Material and Equipment, in making it suitable for use, and in moving it to the Joint Property;
provided notice in writing is furnished to Contractor Parties of the proposed charge prior to
billing Contractor Parties for such Material and Equipment. Provided however, that if the
premium exceeds two hundred thousand US Dollars (US$200,000) of the cost under normal

circumstances, Operations Committee shall be informed of such acquisition.

Page 131 of 145
10.4 Warranty of Material and Equipment furnished by Contractor

Contractor does not give a warranty for the Material and Equipment charged to the Petroleum
Expenditures Account beyond the manufacturer’s or supplier’s guarantee, express or implied.
In case such Material and Equipment is defective, a credit shall not pass to the Petroleum
Expenditures Account before an adjustment has been received by Contractor from the

manufacturer or supplier.

10.5 Disposal of Material and Equipment

10.5.1 To the extent permitted under the terms of the Contract, Contractorshall have the right
to dispose of surplus Material and Equipment but shall advise and secure prior approval of
the Operations Committee of all proposed dispositions and method of disposal of surplus
Material and Equipment.

10.5.2 Subject to Sub-Article 28.5 each Party shall have thirty (30) Days from receipt of the
notice to notify, in writing, to Contractor whether it wishes to acquire any of the surplus
Material and Equipment under the terms and conditions proposed. Failure by any Party to
respond within the thirty (30) Day notice period shall be deemed a notification of no interest.
10.5.3 If more than one Party has indicated its wish to acquire some surplus Material and
Equipment, subject to Sub-Article 28.5 of the Contract, Contractor shall promptly, in respect
of each item, notify each such Party in writing of the name of the other Party who wishes to
acquire that item. Such Parties shall be allowed fourteen (14) Days from the date of such
notification to agree upon a division or allocation of each such item.

10.5.4 If the Parties concerned are unable to agree upon a split or allocation of any surplus
Material and Equipment, Contractor shall request a competitive bid from the Parties
concerned in respect of that item and shall accept the highest bid. Where the Operator bids in
competition with other Parties it shall arrange the bidding procedure so that it gains no
advantage from acting as the Contractor.

10.5.5 If no Party has indicated within said period of thirty (30) Days its intention to
purchase any or all surplus Material and Equipment, the Contractor shall, unless the nature
or value of an item makes tendering impracticable or uneconomic, prepare a list of the items
for sale and bids shall be requested from the Parties and from third parties. The Contractor
will ordinarily accept the highest bid but shall reserve the right to accept or refuse any offer.
All documentation concerned with such bids and all subsequent sales shall be retained as part

of the records available for audit.

Page 132 of 145
10.5.6 Credits for surplus Material and Equipment sold by Contractorshall be made to the
Petroleum Expenditures Account in the month in which the sale of surplus Material and
Equipment is settled or formalized. Any surplus Material and Equipment sold or disposed of
under this Section shall be without guarantees or warranties of any kind or nature. Costs and
expenditures incurred by Contractor in the disposition of surplus Material and Equipment

shall be charged to the Petroleum Expenditures Account.

10.6 Inventories

The Contractor shall maintain detailed records of Material and Equipment, subject to the
following:

(a) Periodic inventories shall be taken by Contractor of all Material and Equipment:
annually with respect to moveable assets and once every three years for immovable assets
Contractor shall give thirty (30) Days written notice of intention to Staatsolie and any other
Contractor Party prior to taking such inventories to allow them to be represented. If any such
party does not succeed in being represented shall bind it to accept the inventory taken by
Contractor.

(b) Reconciliation of inventory with the Petroleum Expenditures Account shall be made
by Contractor based on the inventory report as required by the Parties.

(c) Adjustments to the Petroleum Expenditures Account resulting from the reconciliation
of a physical inventory shall be made within six (6) months following the taking of the
inventory. Inventory adjustments shall be made by Contractor to the Petroleum Expenditures

Account for overages and shortages.

10.7 Special Inventories

Special inventories may be taken whenever there is any sale, change of interest, or change of
Contractor in the Joint Property. It shall be the duty of the Party selling to notify all other
Parties as quickly as possible after the sale of interest takes place. In such cases, both the
seller and the purchaser shall be governed by such inventory. In cases involving a change of

Contractor, all Parties shall be governed by such inventory.

10.8 Expense of Conducting Inventories
The expense of conducting special inventories shall be charged to the Parties requesting such
inventories, except inventories required due to change of Contractor in which cases shall be

charged to the Petroleum Expenditures Account.

Page 133 of 145
11. Statements to be provided by Contractor

11.1. Monthly Statements

Within thirty (30) Days from the end of the relevant Calendar Month Contractor shall supply
Staatsolie with the following informative statements:

(a) an expenditure statement;

(b) a copy of the Joint Venture expenditure statement;

(c) a statement of receipts;

(d) a production statement and

(e) a statement of Local Content in accordance with Articles 32 and 33 of the Contract.

11.1.1 Statement of expenditures

The statement of expenditures shall include the following:

(a) the Petroleum Expenditures (less credits) accrued during the period in question;

(b) the cumulative Petroleum Expenditures (less credits) to date for the relevant budget
year;

(c) the cumulative non-recoverable expenditures to date for the relevant budget year;

(d) the expenditure contemplated for the budget year;

(e) the latest forecast of cumulative expenditure for year end; and

(f) variations between budget (as amended by sub-section(c) hereof, where applicable)

and latest forecast and reasonable explanations thereof.

11.1.2 Statement of receipts

The statement of receipts shall include the following:

(a) The estimated value and volume of Cost Oil lifted by Parties for the period in
question;

(b) The cumulative volume and value of Petroleum produced, used in Petroleum
Operations, available for lifting, and actually lifted by the Parties, at the end of the preceding

period in question.

11.1.3 Production statement

Contractor's Production Statement shall contain the following information and shall be
prepared in accordance with the following principles:

(a) The production sharing shall be determined on the basis of all Petroleum produced
and saved from the Commercial Field and measured at the Delivery Point or points during the

respective Calendar Month in accordance with Article 15 and Annex 3

Page 134 of 145
of the Contract.

(b) The volumes of grades of Crude Oil and Natural Gas produced and sold will be
determined separately at the Delivery Point.

(c) The volumes of Crude Oil shall be corrected for water and sediments, and shall be
determined on the basis of standard temperatures and pressures (sixty (60) degrees Fahrenheit
and 14.7 p.s.i.a.). The gravity, sulphur content, and other quality indicators of the Crude Oil
shall be determined and registered regularly.

(d) The volumes of Natural Gas produced and sold shall be determined on the basis of
standard temperatures and pressures (sixty (60) degrees Fahrenheit and 14.7 p.s.ia.). The
energy content, sulphur content and other quality indicators of the Natural Gas shall be

determined and registered regularly.

11.2. Quarterly Statements
Within thirty (30) Days from the end of the relevant Calendar Quarter, Contractor shall

supply Staatsolie with the following settlement statements:

a) a statement for Cost Recovery;
b) a production statement;
c) a statement of receipts;

d) a Profit Oil and control statement;
e) an inventory statement; and

f) details of all equipment disposed and sold.

Consolidated annual summaries of each of these statements shall also be provided to

Staatsolie within ninety (90) Days after the end of the relevant Calendar Year.

11.2.1 Quarterly Cost Recovery statement

The Cost Recovery statement shall consist of:

(a) Petroleum Expenditures in accordance with article 27.5, based on paid invoices, for
the Quarter in question;

(b) Recoverable Petroleum Expenditures up to the end of the preceding Calendar Quarter.

(c) quantity and value of Crude Oil and/or Natural Gas available for Cost Recovery in

the Calendar Quarter.

(d) amount of costs recovered from the Crude Oil and/or Natural Gas available for Cost

Recovery up to the end of the preceding Calendar Quarter.

(e) cumulative amount of recoverable costs up to the previous Calendar Quarter; and

Page 135 of 145
(f) quantities of Crude Oil allocated to Contractor and Staatsolie, respectively, during the

Calendar Quarter as Cost Recovery Crude Oil and Profit Oil.

The expenditures included in such Cost Recovery statement will be cost recoverable after

approval by Staatsolie in accordance with Article 27 of the Contract.

11.2.2. Quarterly Profit Oil and Control statement

Contractor shall provide each Calendar Quarter a Profit Oil and Control statement showing
the accumulated accounts of costs and revenues for verification by Staatsolie. The statement
shall include information in respect of the following:

(a) The cumulative amount of recoverable costs and Petroleum Expenditures

(b) The cumulative amount of cost recovered and yet to be recovered

(c) The cumulative amount Royalties paid

(d) The cumulative quantity and value of Crude Oil allocated to the Contractor for Cost
Recovery; and

(e) The cumulative quantity and value of Profit Oil and/or Natural Gas allocated to
Staatsolie and Contractor, respectively, under this Contract.

(f) The cumulative amount of income tax; and

(g) The cumulative gross revenues.

11.2.3 Quarterly Inventory statement

Contractor shall maintain detailed records of property acquired for Petroleum Operations.

On a Quarterly basis, Contractor shall provide Staatsolie with an Inventory Statement
containing:

(a) description and codes of all assets and Material and Equipment;

(b) amounts charged to the accounts for each asset;

(c) date on which each asset was charged to the account;

(d) whether the costs of such asset has been recovered pursuant to Article 14 of the
Contract; and

(d) the book value of all assets, in accordance with Sub-Article 27.2 of the Contract.

To the extent practicable, all assets shall be identified for easy inspection with the respective

codes specified in manuals.

Page 136 of 145
ANNEX 3. CRUDE OIL AND NATURAL GAS MEASUREMENT PROCEDURES

1 Crude Oil Measurement

(a) Calibrated Title Transfer Meters.

Contractor shall have (a) calibrated title transfer meter(s) permanently installed at the
Delivery Point(s). The custody transfer meter(s) shall be capable of accurately measuring the
quantity of Crude Oil at the Delivery Point(s). The title transfer meter(s) shall be comprised
of all necessary meters, meter testing devices, instruments and other associated equipment
necessary to measure, evaluate and record the quantity of the Crude Oil at the Delivery
Point(s).

(b) Crude Oil Quality Measurement.

Contractor shall also provide the necessary equipment, tools and instruments to measure base
sediment and water (“BS&W”), American Petroleum Institute ("API") gravity and any other
characteristics the Parties mutually deem appropriate in accordance with industry practices
for crude oils similar to the Crude Oil and shall store such tools and instruments in an
appropriate laboratory. Equipment provided by Contractor shall include, but not be limited
to, an automatic sampler to collect representative samples of each cargo loaded at the
Delivery Point(s). Contractor shall test and calibrate (for accuracy) the equipment being used
in accordance with generally accepted international petroleum industry practice whenever
necessary and in any event at least once per month. Both Staatsolie and each Contractor Party
shall have the right to witness all testing and calibration of the meters and shall receive

detailed reports thereof.

2 Frequency of Crude Oil Measurement

For accounting purposes, official meter readings shall be read by Contractor not less than
weekly for purposes of providing production and shipment data of Crude Oil. Information
obtained from these readings shall be reported, promptly, to Staatsolie and each Contractor
Party. The actual times of such meter readings shall be determined by Contractor with timely
notification to Staatsolie and if, applicable, any other Contractor Party. Staatsolie and each
Contractor Party shall have the right, but not the obligation, to have two representatives

present to witness meter readings and sign meter results.

Page 137 of 145
3 Natural Gas Measurement

In the event of the Development of Natural Gas reserves in the Contract Area, the quantity
and quality of Natural Gas delivered under the Contract shall be determined from data
obtained from orifice or ultrasonic meter runs using API standards and procedures. The type
of Natural Gas metering equipment to be installed shall be determined by Contractor. The
Natural Gas measurement and evaluation system shall be consistent with international
petroleum industry practice. The Natural Gas meter shall be calibrated at least once every
Calendar Year, witnessed by representatives of both Staatsolie and Contractor, with the

calibration records signed by such representatives.

4 Petroleum Measurement Procedures

Unless Contractorand Staatsolie agree otherwise, API standards and procedures shall be used
to measure and evaluate Petroleum flowing through the equipment. The API standards and
procedures shall be taken from or provided by the API's standard Method of Sampling and
Manual of Petroleum Measurement Standards. A copy of these standards and procedures
(and updates and reviews thereof) shall be provided by Contractor and shall be available both

to Staatsolie and to Contractor at all times.

Page 138 of 145
ANNEX 4. ENVIRONMENTAL STANDARDS AND PRACTICES

Conduct of Petroleum Operations
Contractor shall conduct the Petroleum Operations in a careful, expedient, safe and efficient

manner in accordance with Sub-Article 25.1 of the Contract.

Environmental and Social Impact Assessments

1. General. Contractor shall prepare an Environmental and Social Impact Assessment for
any Environmental Impact Activity that is reasonably anticipated to occur in the Contract
Area during the Petroleum Operations.

2. Environmental Impact Activity. An "Environmental Impact Activity" means an
activity undertaken by Contractor in connection with Petroleum Operations in the Contract
Area which will, or is reasonably foreseeable to, have a significant negative effect on the
environment.

3. Timing. Contractor shall prepare and submit an Environmental and Social Impact
Assessment to the relevant Government Authorities, with a copy to Staatsolie, for all phase of
a Work Program before undertaking, directly or indirectly - through a Sub-Contractor, any
phase of a Work Program that will include an Environmental Impact Activity. An
Environmental and Social Impact Assessment may be written in such manner to incorporate
multiple Environmental Impact Activities that result from that phase of a Work Program.

4. Classification of Environmental and Social Impact Assessment. Contractor shall make
each Environmental and Social Impact Assessment in accordance with the form of outline
attached hereto as Annex 4B or in accordance with Applicable Law. The Environmental and
Social Impact. Assessment shall include an Environmental Impact Assessment. An
“Environmental Impact Assessment” means the assessment of the effects of the relevant
Environmental Impact Activity on the environment.

5. Environmental Management Plan. Contractor shall, as part of an Environmental and
Social Impact Assessment, prepare an environmental management plan based on the results
of the Environmental Impact Assessment ("Environmental Management Plan"). The
Environmental Management Plan shall provide detailed information about Petroleum
Operations that will be utilized to minimize environmental impacts. An Environmental
Management Plan shall include, but not be limited to, a detailed description of atmospheric

emission, waste management systems, and oil spill and fire prevention and response plan.

Page 139 of 145
Contingency Plans

1.
(i)
(ii)
2.

Objective. The objective of the Contingency Plan is:
to ensure the health and safety of personnel and the public; and
to protect both the environment and Contractor's investment.

Development of Contingency Plan. The Contingency Plan will be developed as a

logical extension of any relevant present plans used by Contractor in other offshore projects.

The process for developing the Contingency Plan will include:

(a)
(b)
(c)
(d)
(e)
(f)
(g)
3.

risk analysis;

hazard identification and assessment;

environmental sensitivities;

consultation with Government Authorities;

incorporation of petroleum industry codes of practice;
consultation with local and other emergency resources; and
emergency response plans.

Coordination. Contractor's Contingency Plan will incorporate the appropriate

government agencies and other organizations in planning and coordinating exercises and

drills (exercises).

4.

Types of Emergency Response Plans. Contractor shall develop emergency response

plans ("ERPs") for:

@
(ii)
(iii)

oil spill;

incidents such as fire, well management, natural disasters; and
medical emergency.

Existing ERPs will be reviewed and updated on an "as needed" basis.
Structure of ERP. Each ERP will provide information on:
levels of alert;

notification structure;

key duties of the response team;

emergency support teams;

emergency telephone lists;

various forms and checklists; and

procedures and accountabilities to update these lists.

Page 140 of 145
ANNEX 4A. FORM OF ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT

The Project

Project overview

Project activities

Emissions and waste removal

Accidental spills

Accidental loss experiences

Approach and Methodology

Approach

Methodologies

Identification of relevant regulatory approvals and permits
Environmental Setting and Data Collection
Marine physical environment

Marine biological environment

Protected areas and special places

Fisheries and aquaculture

Atmospheric Environment

Environmental and Social Impact Assessment
Introduction

Approach

Offshore facilities

Underwater pipeline

Cumulative effects

Environmental evaluation and monitoring plan
Mitigation Measures and Residual Impacts
Introduction

Offshore facilities

Underwater pipelines

Cumulative effects

Environmental Management Plan

Page 141 of 145
ANNEX 4B. OUTLINE OF HEALTH AND SAFETY PLAN

At least but not limited to

1. Hazard register

2. Evaluation and risk assessment of activities

3. Hazard management including a description of the means of control of identified
hazards

4. Emergency response plan, including medical evacuation arrangements

Page 142 of 145
ANNEX 4C. OUTLINE OF CONTRACTOR HSE MANAGEMENT SYSTEM
MANUAL

At least but not limited to

a. Leadership and Commitment

b. Policy and Strategic Objectives

c. Organization, Resources, Competency and Documentation
d. Suppliers and Contractors HSE Management

e. Hazard and Effects Management

f. Planning and Procedures

g. Implementation and Monitoring

h. HSE Assurance

i. Management Review

Page 143 of 145
ANNEX 5. DUTIABLE ITEMS

The following items shall not be subject to the exemption described in Article 18 of the
Contract:

(a) Foodstuffs and alcoholic and non-alcoholic beverages intended for human
consumption.

(b) Fuels and lubricants,

(c) Timber and wood products.

(d) Textiles, textile goods, clothing, shoes, with the exception of those which are used
/commonly used during the Petroleum Operations.

(e) Firearms and ammunition therefore.

(f) Office furniture.

(g) Unused air conditioners, other than for use in Contractor's offices.

(h) Gunpowder and explosives, with the exception of those which are used to
be/commonly used during Petroleum Operations.

(i) Sports and pleasure boats and engines for these.

(0) Unused furniture and other mechanical or non-mechanical appliances and equipment.

Page 144 of 145
ANNEX 6. FORM OF CONTRACTOR COMPANY PERFORMANCE GUARANTEE

To: Staatsolie Maatschappij Suriname N.V.
P.O. Box 4069

Paramaribo, Suriname

COMPANY PERFORMANCE GUARANTEE

We the undersigned company, having the registered office at

(the “Guarantor”), a legal entity organized and existing under the laws
of. , being an affiliate of (the “Company”)
which on has entered into a Production Sharing Contract for the Petroleum
Exploration, Development and Production of Offshore Suriname, Block .... (the "Contract"),
with Staatsolie Maatschappij Suriname N.V. (‘Staatsolie”) hereby, as primary obligor
unconditionally and irrevocably guarantees to Staatsolie, from and after the Effective Date

(as defined in the Contract), the due and timely performance by the Company of its

obligations of the Exploration period for its participating interest in the rights and obligations
under this Contract.

The Guarantor further guarantees that the Company shall have all technical support and
specialist personnel necessary for the Subsidiary to fulfill its Minimum Work Obligations
under the Contract.
This Guarantee is a continuing Guarantee for the applicable phase of the Exploration Period
and shall enter into force on the Effective Date of this Contract and shall remain in force until

all obligations of the Company under the Contract have been discharged in full or the

obligations of the Company have been terminated.

This Guarantee shall be governed by the same law as provided under the Applicable Law

provision in Article 41 of this Contract. Any dispute under this Guarantee shall be resolved

by dispute resolution Article 42 of the Contract.

Dated the day of , 2015, at

Page 145 of 145
